Exhibit 10.44

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Dated as of July 7, 2003

 

Among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

 

as the Lenders,

 

BANK OF AMERICA, N.A.

 

as the Agent

 

and

 

ADVANCED MICRO DEVICES, INC., and

 

AMD INTERNATIONAL SALES & SERVICE, LTD.,

 

collectively, as the Borrower

 

Arranged by

 

BANC OF AMERICA SECURITIES, LLC

 

as Sole Lead Arranger and Sole Book Runner

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

ARTICLE 1 INTERPRETATION OF THIS AGREEMENT

   1      1.1   

Definitions

   1      1.2   

Accounting Terms; UCC Terms

   28      1.3   

Interpretive Provisions

   28

ARTICLE 2 LOANS AND LETTERS OF CREDIT

   29      2.1   

Revolving Facility

   29      2.2   

Revolving Loans

   29      2.3   

Bank Products

   37      2.4   

Letters of Credit

   37

ARTICLE 3 INTEREST AND FEES

   43      3.1   

Interest

   43      3.2   

Conversion and Continuation Elections

   44      3.3   

Maximum Interest Rate

   45      3.4   

Agent’s Fees

   45      3.5   

Unused Line Fee

   45      3.6   

Letter of Credit Fee

   46

ARTICLE 4 PAYMENTS AND PREPAYMENTS

   46      4.1   

Revolving Loans

   46      4.2   

Termination of Facility

   46      4.3   

Payments by the Borrower

   47      4.4   

Payments as Revolving Loans

   48      4.5   

Apportionment, Application and Reversal of Payments

   48      4.6   

Indemnity for Returned Payments

   49      4.7   

Agent’s and Lenders’ Books and Records; Monthly Statements

   49

ARTICLE 5 TAXES, YIELD PROTECTION AND ILLEGALITY

   49      5.1   

Taxes

   49      5.2   

Illegality

   50      5.3   

Increased Costs and Reduction of Return

   51      5.4   

Funding Losses

   51      5.5   

Inability to Determine Rates

   52      5.6   

Certificates of Lenders

   52      5.7   

Survival

   52

ARTICLE 6 COLLATERAL

   52

 

i



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

     6.1   

Grant of Security Interest

   52      6.2   

Perfection and Protection of Security Interest

   54      6.3   

Location of Collateral

   55      6.4   

Title to, Liens on, and Sale and Use of Collateral

   55      6.5   

Appraisals

   56      6.6   

Access and Examination; Confidentiality

   56      6.7   

Collateral Reporting

   57      6.8   

Accounts

   58      6.9   

Collection of Accounts; Payments

   59      6.10   

Inventory; Perpetual Inventory

   60      6.11   

Documents, Instruments, and Chattel Paper

   61      6.12   

Right to Cure

   61      6.13   

Power of Attorney

   61      6.14   

The Agent’s and Lenders’ Rights, Duties and Liabilities

   62

ARTICLE 7 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

   62      7.1   

Books and Records

   62      7.2   

Financial Information

   62      7.3   

Notices to the Lenders

   65

ARTICLE 8 GENERAL WARRANTIES AND REPRESENTATIONS

   67      8.1   

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

   67      8.2   

Validity and Priority of Security Interest

   67      8.3   

Organization and Qualification

   67      8.4   

Corporate Name; Prior Transactions

   67      8.5   

Subsidiaries and Affiliates

   67      8.6   

Financial Statements and Projections

   68      8.7   

Solvency

   68      8.8   

Debt

   68      8.9   

Distributions

   68      8.10   

Title to Property

   68      8.11   

Trade Names

   68      8.12   

Litigation

   68      8.13   

Restrictive Agreements

   69      8.14   

Labor Disputes

   69      8.15   

Environmental Laws

   69      8.16   

No Violation of Law

   70      8.17   

No Default

   70      8.18   

ERISA Compliance

   70      8.19   

Taxes

   71      8.20   

Regulated Entities

   71      8.21   

Use of Proceeds; Margin Regulations

   71

 

ii



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

     8.22   

Copyrights, Patents, Trademarks and Licenses, etc

   71      8.23   

No Material Adverse Change

   71      8.24   

Full Disclosure

   71      8.25   

Governmental Authorization

   72      8.26   

Insurance

   72      8.27   

Tax Shelter Regulations

   72

ARTICLE 9 AFFIRMATIVE AND NEGATIVE COVENANTS

   72      9.1   

Taxes and Other Obligations

   72      9.2   

Corporate Existence and Good Standing

   73      9.3   

Compliance with Law and Agreements; Maintenance of Licenses

   73      9.4   

Maintenance of Property

   73      9.5   

Insurance

   73      9.6   

Environmental Laws

   74      9.7   

Compliance with ERISA

   74      9.8   

Mergers, Consolidations or Sales

   74      9.9   

Distributions; Capital Change; Restricted Investments

   75      9.10   

Transactions Affecting Collateral or Obligations

   75      9.11   

Guaranties

   75      9.12   

Debt

   76      9.13   

Prepayment

   76      9.14   

Transactions with Affiliates

   76      9.15   

Investment Banking and Finder’s Fees

   77      9.16   

Business Conducted

   77      9.17   

Liens

   77      9.18   

Fiscal Year

   78      9.19   

Adjusted Tangible Net Worth

   78      9.20   

EBITDA

   78      9.21   

Use of Proceeds

   79      9.22   

Further Assurances

   79      9.23   

Control Agreements

   80      9.24   

FASL (Delaware) Seller Note

   80

ARTICLE 10 CONDITIONS PRECEDENT

   80      10.1   

Conditions to Effectiveness

   80      10.2   

Conditions of Initial Loans

   81      10.3   

Conditions Precedent to Each Loan

   83

ARTICLE 11 DEFAULT; REMEDIES

   84      11.1   

Events of Default

   84      11.2   

Remedies

   87

 

iii



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

ARTICLE 12 TERM AND TERMINATION

   88      12.1   

Term and Termination

   88

ARTICLE 13 AMENDMENTS; WAIVER; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

   88      13.1   

No Waivers; Cumulative Remedies

   88      13.2   

Amendments and Waivers

   89      13.3   

Assignments; Participations

   90

ARTICLE 14 THE AGENT

   91      14.1   

Appointment and Authorization

   91      14.2   

Delegation of Duties

   92      14.3   

Liability of Agent

   92      14.4   

Reliance by Agent

   92      14.5   

Notice of Default

   93      14.6   

Credit Decision

   93      14.7   

Indemnification

   94      14.8   

Agent in Individual Capacity

   94      14.9   

Successor Agent

   94      14.10   

Withholding Tax

   95      14.11   

Collateral Matters

   96      14.12   

Restrictions on Actions by Lenders; Sharing of Payments

   97      14.13   

Agency for Perfection

   97      14.14   

Payments by Agent to Lenders

   98      14.15   

Concerning the Collateral and the Related Loan Documents

   98      14.16   

Field Audit and Examination Reports; Disclaimer by Lenders

   98      14.17   

Relation Among Lenders

   99

ARTICLE 15 MISCELLANEOUS

   99      15.1   

Cumulative Remedies; No Prior Recourse to Collateral

   99      15.2   

Severability

   99      15.3   

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

   99      15.4   

WAIVER OF JURY TRIAL

   100      15.5   

Survival of Representations and Warranties

   100      15.6   

Other Security and Guaranties

   101      15.7   

Fees and Expenses

   101      15.8   

Notices

   101      15.9   

Waiver of Notices

   102      15.10   

Binding Effect

   102      15.11   

Indemnity of the Agent and the Lenders by the Borrower

   103      15.12   

Limitation of Liability

   103

 

iv



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

     15.13   

Final Agreement

   103      15.14   

Counterparts

   103      15.15   

Captions

   103      15.16   

Right of Setoff

   104      15.17   

Joint and Several Liability

   104      15.18   

Contribution and Indemnification among the Borrowers

   105      15.19   

Agency of the Parent for each other Borrower

   106      15.20   

No Novation

   106

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A – FORM OF BORROWING BASE CERTIFICATE

EXHIBIT B – FORM OF NOTICE OF BORROWING

EXHIBIT C – FORM OF NOTICE OF CONVERSION/CONTINUATION

EXHIBIT D – FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

SCHEDULE 1.1(a) – APPROVED DISTRIBUTORS

SCHEDULE 1.1(b) – ELIGIBLE FOREIGN ACCOUNT DEBTORS

SCHEDULE 6.3 – BORROWER FACILITIES

SCHEDULE 8.3 – ORGANIZATION AND QUALIFICATIONS

SCHEDULE 8.5 – SUBSIDIARIES

SCHEDULE 8.8 – DEBT

SCHEDULE 8.10 – TITLE TO PROPERTY

SCHEDULE 8.11 – TRADE NAMES

SCHEDULE 8.12 – LITIGATION

SCHEDULE 8.15 – ENVIRONMENTAL LAW

SCHEDULE 8.22 – INTELLECTUAL PROPERTY

SCHEDULE 9.11 – GUARANTIES

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Amended and Restated Loan and Security Agreement, dated as of July 7, 2003,
among the financial institutions listed on the signature pages hereof (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), Bank of America, N.A. (“the Bank”) with an office at 55 South
Lake, Suite 900, Pasadena, CA 91101, as agent for the Lenders (in its capacity
as agent, the “Agent”), and Advanced Micro Devices, Inc. (the “Parent”), a
Delaware corporation, with offices at One AMD Place, Sunnyvale, CA 94088 and AMD
International Sales & Service, Ltd. (“AMDISS”), a Delaware corporation, as
co-borrowers (individually and collectively, the “Borrower”).

 

WITNESSETH

 

WHEREAS, the Borrower, the several financial institutions from time to time
party thereto and the Agent have entered into a Loan and Security Agreement,
dated as of July 13, 1999 (as amended, the “Original Agreement”).

 

WHEREAS, the Borrower has requested the Lenders amend and restate the Original
Agreement to, among other things, make available to the Borrower a revolving
line of credit for loans and letters of credit in an amount not to exceed in the
aggregate $200,000,000 and which extensions of credit the Borrower will use for
its working capital needs and general business purposes;

 

WHEREAS, the Lenders have agreed to make available to the Borrower a revolving
credit facility upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, and the Borrower hereby
agree as follows.

 

ARTICLE 1

INTERPRETATION OF THIS AGREEMENT

 

1.1 Definitions. As used herein:

 

“2003 Stock Option Exchange Program” means that certain one-time stock option
exchange program offered by Parent during the period between June 23, 2003 and
August 15, 2003, whereby certain eligible employees would be able to surrender
stock options with exercise prices at $12 or above in exchange for a lesser
number of stock options to be granted at the fair market value of Parent’s
common stock six months and a day after the surrendered options are cancelled.

 

“Accounts” means, in respect of each Borrower, all of such Borrower’s now owned
or hereafter acquired or arising accounts, and any other rights to payment for
the sale or lease of goods or rendition of services, whether or not they have
been earned by performance.

 

1



--------------------------------------------------------------------------------

“Account Debtor” means each Person obligated in any way on or in connection with
an Account.

 

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Agent for the account of the
Borrower pursuant to agreement or overdrafts.

 

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of the Parent, the Parent’s net income after provision for income taxes for such
fiscal period, as determined on a consolidated basis in accordance with GAAP and
reported on the Financial Statements for such period, excluding any and all of
the following included in such net income: (a) gain arising from the sale of any
capital assets; (b) gain arising from any write-up in the book value of any
asset; (c) earnings of any Person, substantially all the assets of which have
been acquired by the Parent or any Subsidiary in any manner, to the extent
realized by such other Person prior to the date of acquisition; (d) earnings of
any Person in which the Parent or any Subsidiary has an ownership interest
unless (and only to the extent) such earnings shall actually have been received
by the Parent or any such Subsidiary in the form of cash distributions; (e)
earnings of any Person to which assets of the Parent or any Subsidiary shall
have been sold, transferred or disposed of, or into which the Parent or any
Subsidiary shall have been merged, or which has been a party with the Parent or
any Subsidiary to any consolidation or other form of reorganization, prior to
the date of such transaction; (f) gain arising from the acquisition of debt or
equity securities of the Parent or any Subsidiary or from cancellation or
forgiveness of Debt; (g) gain arising from extraordinary items, as determined in
accordance with GAAP, or from any other non-recurring transaction; (h) interest
income; and (i) non-cash restructuring charges.

 

“Adjusted Tangible Assets” means all of the Parent’s assets, determined on a
consolidated basis in accordance with GAAP, except: (a) deferred assets, other
than prepaid insurance and prepaid taxes; (b) patents, copyrights, trademarks,
trade names, franchises, goodwill, and other similar intangibles; (c)
unamortized debt discount and expense; (d) assets of the Parent or any
Subsidiary constituting Intercompany Accounts; and (e) fixed assets to the
extent of any write-up in the book value thereof resulting from a revaluation
effective after the Closing Date.

 

“Adjusted Tangible Net Worth” means, at any date: (a) the book value (after
deducting related depreciation, obsolescence, amortization, valuation, and other
proper reserves as determined in accordance with GAAP) at which the Adjusted
Tangible Assets would be shown on a balance sheet of the Parent at such date
prepared on a consolidated basis in accordance with GAAP less (b) the amount at
which the Parent’s liabilities would be shown on such consolidated balance
sheet, including as liabilities all reserves for contingencies and other
potential liabilities which would be required to be shown on such balance sheet.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interest of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies

 

2



--------------------------------------------------------------------------------

of the other Person, whether through the ownership of voting securities, by
contract, or otherwise.

 

“Agent” means the Bank, solely in its capacity as agent for the Lenders, and any
successor agent.

 

“Agent Advances” has the meaning specified in Section 2.2(i).

 

“Agent’s Fees” has the meaning specified in Section 3.4.

 

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and Agent pursuant to this Agreement and the other
Loan Documents.

 

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of the Agent and
such Affiliates.

 

“Aggregate Revolver Outstandings” means, at any time: the sum of (a) the unpaid
balance of Revolving Loans, (b) the aggregate amount of Pending Revolving Loans,
(c) one hundred percent (100%) of the aggregate undrawn face amount of all
outstanding Letters of Credit, and (d) the aggregate amount of any unpaid
reimbursement obligations in respect of Letters of Credit.

 

“Agreement” means this Loan and Security Agreement.

 

“Anniversary Date” means each anniversary of the Closing Date.

 

“Applicable Fee Amount” means, with respect to the Unused Line Fee payable
hereunder, the amount per annum set forth below opposite the applicable Level
below the heading “Unused Line Fee” and, with respect to the Letter of Credit
Fee, the amount per annum set forth opposite the applicable Level below the
heading “Letter of Credit Fee”. The Applicable Fee Amount for any calendar month
shall be based on the Net Domestic Cash for such calendar month. As of June 29,
2003, the applicable Level was 3.

 

Level


--------------------------------------------------------------------------------

  

Net Domestic Cash

--------------------------------------------------------------------------------

   Unused
Line
Fee


--------------------------------------------------------------------------------

    Letter
of Credit
Fee


--------------------------------------------------------------------------------

 

1

  

Greater than or equal to $600,000,000

   0.625 %   2.00 %

2

  

Greater than or equal to $500,000,000 but less than $600,000,000

   0.625 %   2.25 %

3

  

Greater than or equal to $400,000,000 but less than $500,000,000

   0.625 %   2.50 %

 

3



--------------------------------------------------------------------------------

4   

Less than $400,000,000

     0.625%      2.875%

 

The Applicable Fee Amounts shall be adjusted (up or down) prospectively on a
monthly basis as determined by the Borrower’s month-end Borrowing Base
Certificate, commencing with the first day of the first calendar month that
occurs more than 5 days after delivery of each Borrower’s month-end Borrowing
Base Certificate to Agent and the Lenders for the month ending July 31, 2003.
Adjustments in Applicable Fee Amounts shall be determined by reference to the
foregoing grid. All adjustments in the Applicable Fee Amounts after July 31,
2003 shall be implemented monthly on a prospective basis, for each calendar
month commencing at least 5 days after the date of delivery to Agent and the
Lenders of the month-end Borrowing Base Certificate evidencing the need for an
adjustment. Concurrently with the delivery of the month-end Borrowing Base
Certificate, Borrower shall deliver to Agent and the Lenders a certificate,
signed by its chief financial officer, treasurer, or assistant treasurer,
setting forth in reasonable detail the basis for the continuance of, or any
change in, the Applicable Fee Amounts. Failure to timely deliver such Borrowing
Base Certificate shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Fee Amounts to the highest
level set forth in the foregoing grid, until the first day of the first calendar
month following the delivery of the month-end Borrowing Base Certificate
demonstrating that such an increase is not required. If a Default or Event of
Default has occurred and is continuing at the time any reduction in the
Applicable Fee Amounts is to be implemented, no reduction may occur until the
first day of the first calendar month following the date on which such Default
or Event of Default is waived or cured.

 

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Rate Loans,
the amount set forth below opposite the applicable Level below the heading “Base
Rate Spread,” or “LIBOR Rate Spread”. The Applicable Margin for any calendar
month shall be based on the Net Domestic Cash for such calendar month. As of
June 29, 2003, the applicable Level was 3.

 

Level

--------------------------------------------------------------------------------

  

Net Domestic Cash

--------------------------------------------------------------------------------

   Base
Rate
Spread


--------------------------------------------------------------------------------

    LIBOR
Rate
Spread


--------------------------------------------------------------------------------

 

1

  

Greater than or equal to $600,000,000

   0 %   2.00 %

2

  

Greater than or equal to $500,000,000 but less than $600,000,000

   0.25 %   2.25 %

3

  

Greater than or equal to $400,000000 but less than $500,000,000

   0.50 %   2.50 %

4

  

Less than $400,000,000

   1.00 %   2.875 %

 

The Applicable Margins shall be adjusted (up or down) prospectively on a monthly
basis as determined by the Borrower’s month-end Borrowing Base Certificate,
commencing with the first

 

4



--------------------------------------------------------------------------------

day of the first calendar month that occurs more than 5 days after delivery of
each Borrower’s month-end Borrowing Base Certificate to Agent and the Lenders
for the month ending July 31, 2003. Adjustments in Applicable Margins shall be
determined by reference to the foregoing grid. All adjustments in the Applicable
Margins after July 31, 2003 shall be implemented monthly on a prospective basis,
for each calendar month commencing at least 5 days after the date of delivery to
Agent and the Lenders of the month-end Borrowing Base Certificate evidencing the
need for an adjustment. Concurrently with the delivery of the month-end
Borrowing Base Certificate, Borrower shall deliver to Agent and the Lenders a
certificate, signed by its chief financial officer, treasurer, or assistant
treasurer, setting forth in reasonable detail the basis for the continuance of,
or any change in, the Applicable Margins. Failure to timely deliver such
Borrowing Base Certificate shall, in addition to any other remedy provided for
in this Agreement, result in an increase in the Applicable Margins to the
highest level set forth in the foregoing grid, until the first day of the first
calendar month following the delivery of the month-end Borrowing Base
Certificate demonstrating that such an increase is not required. If a Default or
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, no reduction may occur until the first
day of the first calendar month following the date on which such Default or
Event of Default is waived or cured.

 

“Approved Distributor” means any distributor identified on Schedule 1.1(a), as
such Schedule may from time to time be amended by the Borrower with the written
consent of the Agent.

 

“Assignee” has the meaning specified in Section 13.3(a).

 

“Assignment and Acceptance” has the meaning specified in Section 13.3(a).

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other counsel engaged by the Agent.

 

“Availability” means, at any time, (a) the Borrowing Base minus (b) the
Aggregate Revolver Outstandings.

 

“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower or any of its Subsidiaries by the Bank or
any Affiliate of the Bank in reliance on the Bank’s agreement to indemnify such
Affiliate: (i) credit cards; (ii) ACH Transactions; (iii) Rate Protection
Arrangements; (iv) cash management, including controlled disbursement services;
and (v) foreign exchange contracts.

 

“Bank Product Guaranty” means a guaranty made by the Borrower or any of its
Subsidiaries of the payment and performance of any obligations owing by the
Borrower or any of its Subsidiaries with respect to Bank Products.

 

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided and
outstanding.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

 

“Base Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Bank as its “reference rate” (the
“reference rate” being a rate set by the Bank based upon various factors
including the Bank’s costs and desired return, general economic conditions and
other factors, and is used as a prime point for pricing some loans, which may be
priced at, above, or below such announced rate). Any change in the reference
rate announced by the Bank shall take effect at the opening of business on the
day specified in the public announcement of such change. Each Interest Rate
based upon the Base Rate shall be adjusted simultaneously with any change in the
Base Rate.

 

“Base Rate Loan” means a Revolving Loan during any period in which it bears
interest based on the Base Rate.

 

“Blocked Account Agreement” means an agreement among the Borrower, the Agent and
a Clearing Bank, in form and substance satisfactory to the Agent, concerning the
collection of payments which represent the proceeds of Accounts or of any other
Collateral.

 

“Borrower’s Flash Memory Business” means the research and development,
manufacture, marketing, distribution, promotion and sale of semiconductor
products (including a single chip or a multiple chip or system products)
containing a non-volatile memory device dedicated to data storage wherein all
circuitry (including logic circuitry) contained therein is solely to accept,
store, retrieve or access information or instructions and cannot manipulate such
information or execute instructions.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to the Borrower (or by the Bank in the case of a
Borrowing funded by Non-Ratable Loans) or by the Agent in the case of a
Borrowing consisting of an Agent Advance.

 

“Borrowing Base” means, at any time, an amount equal to (a) the lesser of (i)
the Maximum Revolver Amount or (ii) the sum of (A) eighty-five percent (85%) of
the Net Amount of Eligible Accounts of the Parent and AMDISS payable by original
equipment manufacturers plus (B) fifty percent (50%) of the Net Amount of
Eligible Accounts of the Parent and AMDISS payable by distributors (such
Accounts, the “Distributor Accounts”) plus (C) the lesser of (1) $25,000,000 and
(2) fifty percent (50%) of the Eligible Other Foreign Accounts of AMDISS;
provided, however, that if at any time Net Domestic Cash is less than
$250,000,000 (a “Reduction Event”) then the Dollar and percentage amounts set
forth above in this clause (C) shall be promptly reduced to zero (if after a
Reduction Event, Net Domestic Cash is greater than $250,000,000 as reported on 2
consecutive Borrowing Base Certificates then the Dollar and percentage amounts
shall be restored to the amounts first set forth above in this clause (C));
minus (b) the sum of (i) reserves for accrued interest on the Obligations, (ii)
the Bank Product Reserve, if any, and (iii) the Dilution Reserves and other
reserves which the Agent deems necessary in the exercise of its reasonable
commercial discretion to maintain with respect to the Borrower’s account,
including reserves for any amounts which the Agent or any Lender may be
obligated to pay in the future for the account of the Borrower.

 

6



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Parent, substantially in the form of Exhibit A (or another form acceptable to
the Agent) setting forth the calculation of the Borrowing Base, including a
calculation of each component thereof, as of the close of business no more than
(i) twenty five (25) days prior to the date of such certificate, if such
certificate is required to be delivered on a monthly basis under Section 6.7,
and (ii) three (3) Business Days prior to the date of such certificate, if such
certificate is required to be delivered on a weekly basis under Section 6.7, all
in such detail as shall be reasonably satisfactory to the Agent. All
calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by the Borrower and
certified to the Agent; provided, that the Agent shall at any time have the
right to review and adjust, in the exercise of its reasonable credit judgment,
any such calculation (a) to reflect its reasonable estimate of declines in value
of any of the Collateral described therein, and (b) to the extent that such
calculation is not in accordance with this Agreement.

 

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in San Francisco, California or New York, New York are required or
permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Rate Loans, any
day that is a Business Day pursuant to clause (a) above and that is also a day
on which trading in Dollars is carried on by and between banks in the London
interbank market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Expenditures” means all payments due (whether or not paid) in respect
of the cost of any fixed asset or improvement, or replacement, substitution, or
addition thereto, which has a useful life of more than one year, including those
costs arising in connection with the direct or indirect acquisition of such
asset by way of increased product or service charges or in connection with a
Capital Lease.

 

“Capital Lease” means any lease of property by the Parent or any Subsidiary
which, in accordance with GAAP, should be reflected as a capital lease on the
consolidated balance sheet of the Parent.

 

“Change of Control” means (a) the direct or indirect acquisition by any person
(as such term is used in Section 13(d) and Section 14(d)(2) of the Exchange
Act), or related persons constituting a group (as such term is used in Rule
13d-5 under the Exchange Act), of:

 

(i) beneficial ownership of issued and outstanding shares of voting stock of the
Parent, the result of which acquisition is that such person or such group
possesses in excess of 35% of the combined voting power of all then-issued and
outstanding voting stock of the Parent, or

 

7



--------------------------------------------------------------------------------

(ii) the power to elect, appoint or cause the election or appointment of at
least a majority of the members of the Board of Directors of the Parent; or

 

(b) any decrease in the Parent’s percentage ownership of AMDISS after the
Closing Date.

 

“Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, and regulations promulgated thereunder.

 

“Collateral” has the meaning specified in Section 6.1.

 

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on the
signature pages of this Agreement or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.3, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 13.3, and
“Commitments” means, collectively, the aggregate amount of the commitments of
all of the Lenders.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by Borrower, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

 

“Credit Support” has the meaning specified in Section 2.4(a).

 

“Debt” means all liabilities, obligations and indebtedness of the Parent or any
Subsidiary to any Person, of any kind or nature, now or hereafter owing,
arising, due or payable, howsoever evidenced, created, incurred, acquired or
owing, whether primary, secondary, direct, contingent, fixed or otherwise, and
including, without in any way limiting the generality of the foregoing: (i) the
Parent’s or any Subsidiary’s liabilities and obligations to trade creditors;
(ii) all Obligations; (iii) all obligations and liabilities of any Person
secured by any Lien on the Parent’s or any Subsidiary’s property, even though
the Parent or such Subsidiary shall not have assumed or become liable for the
payment thereof; provided, however, that all such obligations and liabilities
which are limited in recourse to such property shall be included in Debt only to
the extent of the book value of such property as would be shown on a balance
sheet of the Parent prepared on a consolidated basis in accordance with GAAP;
(iv) all obligations or liabilities created or arising under any Capital Lease
or conditional sale or other title retention agreement

 

8



--------------------------------------------------------------------------------

with respect to property used or acquired by the Parent or any Subsidiary, even
if the rights and remedies of the lessor, seller or lender thereunder are
limited to repossession of such property; provided, however, that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Debt only to the extent of the book value of such property as
would be shown on a balance sheet of the Parent prepared on a consolidated basis
in accordance with GAAP; and (v) all obligations and liabilities under
Guaranties. Notwithstanding the foregoing, “Debt” shall exclude all accrued
pension fund and other employee benefit plan obligations and liabilities, all
deferred taxes and all obligations and liabilities in respect of Rate Protection
Arrangements.

 

“Debt For Borrowed Money” means, as to any Person, Debt for borrowed money or as
evidenced by notes, bonds, debentures or similar evidences of any such Debt of
such Person, the deferred and unpaid purchase price of any property or business
(other than trade accounts payable incurred in the ordinary course of business
and constituting current liabilities) and all obligations under Capital Leases.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

 

“Defaulting Lender” has the meaning specified in Section 2.2(g)(ii).

 

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent (2%).
Each Default Rate shall be adjusted simultaneously with any change in the
applicable Interest Rate. In addition, with respect to Letters of Credit, the
Default Rate shall mean an increase in the Letter of Credit Fee by two
percentage points.

 

“Deposit Account” means any deposit account (as that term is defined in the
UCC).

 

“Dilution” means, for Borrower (as determined by the Agent at any time in its
sole discretion), based upon the experience of the immediately prior 6 months,
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, returns, rebates, promotional allowances, credits, or
other dilutive items with respect to the Accounts of the Borrower (including
dilution projected or anticipated by the Agent in the exercise of its reasonable
commercial discretion with respect to any deferred revenue related to the
Distributor Accounts), by (b) the aggregate amount of cash collections from the
Borrower’s Accounts plus the amount in clause (a) for such period.

 

“Dilution Reserves” means, collectively, the OEM Dilution Reserve and the
Distributor Dilution Reserve.

 

“Distribution” means, in respect of any Person: (a) the payment or making of any
dividend or other distribution of property in respect of capital stock (or any
options or warrants for such stock) or membership interests of such Person,
other than distributions in capital stock (or any options or warrants for such
stock) or membership interests of the same class; or (b) the

 

9



--------------------------------------------------------------------------------

redemption or other acquisition by such Person of any capital stock (or any
options or warrants for such stock) of such corporation or membership interests
of such Person.

 

“Distributor Dilution Reserve” means a reserve equal to the total Dollar amount
of Eligible Accounts of Borrower consisting of Distributor Accounts (as defined
in the definition of Borrowing Base) times one percentage point for each one
percentage point by which Dilution for Distributor Accounts is in excess of
25.0%.

 

“DOL” means the United States Department of Labor or any successor department or
agency.

 

“Dollar” and “$” means dollars in the lawful currency of the United States.

 

“Domestic Cash” means, as of any date of determination, the amount on such date
of all Dollar-denominated cash, cash equivalents and short-term investments
(each as determined in accordance with GAAP) of the Borrower and its U.S.
Subsidiaries (the amount of such U.S. Subsidiaries’ respective cash, cash
equivalents and short-term investments that may be included in this calculation
shall be limited to $10,000,000 in the aggregate at any one time), that is in
Deposit Accounts or Securities Accounts, or any combination thereof, which
Deposit Accounts or Securities Accounts (in the case of the Borrower) are the
subject of Control Agreements or, in the case of Deposit Accounts or Securities
Accounts (in the case of the Borrower) existing on the Closing Date, will be
subject to Control Agreements within 60 days of the Closing Date, and are
maintained by a branch office of the bank or securities intermediary located
within the United States and which cash, cash equivalents and short-term
investments are not subject to any Liens (excluding Liens pursuant to Section
6.1 hereof and Liens permitted under clause (h) and (m) of the definition of
“Permitted Liens,” but in any event including Liens permitted under clause (l)
of the definition of “Permitted Liens”).

 

“Dresden Agreements” means (i) that certain Syndicated Loan Agreement, dated as
of March 11, 1997, among AMD Saxony Manufacturing GmbH, as Borrower, Dresdner
Bank Luxembourg S.A., as Agent and Paying Agent, Dresdner Bank AG, as Security
Agent, and the lenders party thereto, as amended on February 6, 1998, June 29,
1999, February 20, 2001, June 3, 2002, and December 20, 2002 (as so amended, the
“Dresden Loan Agreement”) and (ii) each of the other “Operative Documents” (as
defined in the Sponsors’ Support Agreement (as defined in the Dresden Loan
Agreement) and the Dresden Loan Agreement), as amended on February 6, 1998, June
29, 1999, February 20, 2001, June 3, 2002 and December 20, 2002, to the extent
executed and delivered pursuant to or in connection with the Sponsors’ Support
Agreement or the Dresden Loan Agreement.

 

“EBITDA” means, with respect to the Parent and its Subsidiaries on a
consolidated basis for any period, Adjusted Net Earnings from Operations for
such period plus, to the extent deducted in computing such Adjusted Net Earnings
from Operations, the sum of (a) income tax expense, (b) interest expense, and
(c) depreciation and amortization expense.

 

“Eligible Accounts” means the Accounts which the Agent in the exercise of its
reasonable commercial discretion determines to be Eligible Accounts. Without
limiting the

 

10



--------------------------------------------------------------------------------

discretion of the Agent to establish other criteria of ineligibility, Eligible
Accounts shall not, unless the Agent in its reasonable discretion elects,
include any Account:

 

(a) with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or it is more than 60 days past due;

 

(b) with respect to which any of the representations, warranties, covenants, or
agreements contained in Section 6.8 are not or have ceased to be complete and
correct or have been breached;

 

(c) with respect to which, in whole or in part, a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;

 

(d) which represents a progress billing (as hereinafter defined); for the
purposes hereof, “progress billing” means any invoice for goods sold or leased
or services rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon completion by the
Borrower or any Affiliate of the Borrower, or any third party sub-contracting
with the Borrower, of any further performance under the contract or agreement;

 

(e) with respect to which any one or more of the following events has occurred
to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver, trustee,
administrator, or conservator for the Account Debtor or for any of the assets of
the Account Debtor, including the appointment of or taking possession by a
“custodian,” as defined in the Bankruptcy Code; the institution by or against
the Account Debtor of any other type of insolvency proceeding (under the
Bankruptcy Code or otherwise) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against, or winding up of
affairs of, the Account Debtor; the sale, assignment, or transfer of all or any
material part of the assets of the Account Debtor, unless the Agent otherwise
agrees in its reasonable discretion not to exclude such Account on such basis;
the nonpayment generally by the Account Debtor of its debts as they become due;
or the cessation of the business of the Account Debtor as a going concern;

 

(f) if fifty percent (50%) or more of the aggregate amount (in Dollars or other
currency) of outstanding Accounts owed at such time by the Account Debtor
thereon is classified as ineligible under subsection (a) above;

 

(g) owed by an Account Debtor which: (i) does not maintain its chief executive
office in the United States or Canada (unless such Account Debtor is an Eligible
Foreign Account Debtor or is the obligor in respect of an Eligible Other Foreign
Account); or (ii) is not organized under the laws of the United States or any
state thereof (unless such Account

 

11



--------------------------------------------------------------------------------

Debtor is an Eligible Foreign Account Debtor or is the obligor in respect of an
Eligible Other Foreign Account); or (iii) is the government of any foreign
country or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof; except to the extent that such Account is
secured or payable by a letter of credit satisfactory to the Agent in its
reasonable discretion;

 

(h) owed by an Account Debtor which is an Affiliate or employee of the Borrower
or any Affiliate of the Borrower;

 

(i) except as provided in (k) below, with respect to which either the
perfection, enforceability, or validity of the Agent’s Lien in such Account, or
the Agent’s right or ability to obtain direct payment to the Agent of the
proceeds of such Account, is governed by any federal, state, or local statutory
requirements other than those of the UCC;

 

(j) owed by an Account Debtor to which the Borrower or any Subsidiary is
indebted in any way, or which is subject to any right of setoff or recoupment by
the Account Debtor, unless the Account Debtor has entered into an agreement
acceptable to the Agent to waive all such rights; or if the Account Debtor
thereon has disputed liability or made any claim with respect to any other
Account due from such Account Debtor; but in each such case only to the extent
of such indebtedness, setoff, recoupment, dispute, or claim;

 

(k) owed by the government of the United States of America, or any department,
agency, public corporation, or other instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any
other steps necessary to perfect the Agent’s Lien therein, have been complied
with to the Agent’s satisfaction with respect to such Account;

 

(l) owed by any state, municipality, or other political subdivision of the
United States of America, or any department, agency, public corporation, or
other instrumentality thereof and as to which the Agent determines that its Lien
therein is not or cannot be perfected;

 

(m) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

 

(n) which is evidenced by a promissory note or other instrument or by chattel
paper;

 

(o) if the Agent believes, in the exercise of its reasonable judgment, that the
prospect of collection of such Account is impaired or that the Account may not
be paid by reason of the Account Debtor’s financial inability to pay;

 

(p) with respect to which the Account Debtor is located in any state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit the Borrower to seek judicial enforcement in such State of payment of
such Account, unless such Borrower has qualified to do business in such state or
has filed a Notice of Business Activities Report or equivalent report for the
then current year;

 

12



--------------------------------------------------------------------------------

(q) which arises out of a sale not made in the ordinary course of the Borrower’s
business;

 

(r) with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Borrower, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;

 

(s) owed by an Account Debtor which is obligated to the Borrower respecting
Accounts the aggregate unpaid gross balance of which exceeds (i) in the case of
International Business Machines, 15%, and (ii) in all other cases, 10%, of the
aggregate unpaid gross balance of all Accounts owed to the Parent and AMDISS at
such time by all of their respective Account Debtors, but in each case only to
the extent of such excess;

 

(t) which arises out of an enforceable contract or order which, by its terms,
forbids, restricts or makes void or unenforceable the granting of a Lien by the
Borrower to the Agent with respect to such Account; or

 

(u) which is not subject to a first priority and perfected security interest in
favor of the Agent for the benefit of the Lenders.

 

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

 

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $1,000,000,000; (b)
any Lender listed on the signature page of this Agreement; (c) any Affiliate of
any Lender; and (d) if an Event of Default exists, any Person reasonably
acceptable to the Agent.

 

“Eligible Foreign Account Debtor” means an Account Debtor that does not maintain
its chief executive office in the United States or Canada or is not organized
under the laws of the United States or any state thereof and (i) is identified
on Schedule 1.1(b), as such Schedule may from time to time be amended by the
Borrower with the written consent of the Agent, (ii) is otherwise satisfactory
to the Agent in its sole discretion, (iii) whose Accounts are fully supported by
one or more letters of credit acceptable to the Agent, or (iv) whose Accounts
are covered by foreign credit insurance in form, substance, and amount, and by
an insurer, satisfactory to Agent.

 

“Eligible Other Foreign Accounts” means Eligible Accounts owing to AMDISS by any
Account Debtor that does not maintain its chief executive office in the United
States or Canada or is not organized under the laws of the United States or any
state thereof (which Account Debtor need not be an Eligible Foreign Account
Debtor) up to an amount per Account not to exceed the lesser of (i) $500,000 or
(ii) 0.25% of the aggregate unpaid gross balance of all of the Accounts of
AMDISS.

 

“Enhanced Covenant Period” means any period of one or more days that Net
Domestic Cash is less than $200,000,000.

 

13



--------------------------------------------------------------------------------

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
relating to environmental, health, safety and land use matters.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for (a)
any liability under Environmental Laws, or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release or threatened
Release of a Contaminant into the environment.

 

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Environmental Cleanup Responsibility Acts” or
“Responsible Property Transfer Acts.”

 

“Equipment” means all of the Borrower’s now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including motor vehicles with respect to
which a certificate of title has been issued, aircraft, dies, tools, jigs, and
office equipment, as well as all of such types of property leased by the
Borrower and all of the Borrower’s rights and interests with respect thereto
under such leases (including options to purchase); together with all present and
future additions and accessions thereto, replacements therefor, component and
auxiliary parts and supplies used or to be used in connection therewith, and all
substitutes for any of the foregoing, and all manuals, drawings, instructions,
warranties and rights with respect thereto; wherever any of the foregoing is
located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment

 

14



--------------------------------------------------------------------------------

as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multi-employer Plan; (e)
the occurrence of an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

 

“Event of Default” has the meaning specified in Section 11.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

 

“FASL (Delaware)” means FASL LLC, a Delaware limited liability company and a
joint venture between Parent and Fujitsu Limited.

 

“FASL (Delaware) Contributed Collateral” means, collectively, that certain
Inventory sold, contributed or otherwise transferred to FASL (Delaware) pursuant
to the FASL (Delaware) Organizational Documents, including, but not limited to,
any wafers, die, raw materials, work in process and finished products with
respect to the Borrower’s Flash Memory Business.

 

“FASL (Delaware) Organizational Documents” means, collectively, the (i) Amended
and Restated Limited Liability Company Operating Agreement of FASL LLC, dated as
of June 30, 2003, and (ii) Contribution and Assumption Agreement, dated as of
June 30, 2003, by and among Fujitsu Limited, Fujitsu Sub, Parent and AMD
Investments, Inc. a Delaware corporation.

 

“FASL (Japan)” means Fujitsu AMD Semiconductor Limited, a company organized
under the laws of Japan and a wholly owned subsidiary of FASL.

 

“FASL (Japan) Accounts” has the meaning specified in Section 6.1(a).

 

“FASL (Japan) Agreement” has the meaning specified in Section 9.14.

 

“FASL (Japan) Documents” has the meaning specified in Section 6.1(a).

 

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

 

“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Bank of New York (including any such successor,
“H.15(519)”) on the preceding Business Day opposite the caption “Federal Funds
(Effective)”; or, if for any relevant day such rate is not so published on any
such preceding Business Day, the rate for such day will be the arithmetic mean
as determined by the Agent of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that day by
each of three leading brokers of Federal funds transactions in New York City
selected by the Agent.

 

15



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” means that certain letter agreement dated July 7, 2003, between the
Parent and the Agent.

 

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Section 8.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

 

“Fiscal Year” means the Parent’s fiscal year for financial accounting purposes.
The current Fiscal Year of the Borrower will end on December 28, 2003.

 

“Fujitsu Limited” means Fujitsu Limited, a company organized under the laws of
Japan.

 

“Fujitsu Sub” means Fujitsu Microelectronics Holding, Inc., a company organized
under the laws of Japan.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the Closing Date.

 

“General Intangibles” means all of the Borrower’s now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of the Borrower of every kind and nature
(other than Accounts), including all rights to payment under contracts,
corporate or other business records relating to Accounts and Inventory, tax
refund claims, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, property,
casualty or any similar type of insurance and any proceeds thereof, and any
letter of credit, guarantee, claim, security interest or other security held by
or granted to the Borrower. Notwithstanding the foregoing, “General Intangibles”
shall exclude any of the Borrower’s now owned or hereafter acquired inventions,
designs, blueprints, plans, specifications, patents, patent applications,
trademarks, service marks, trade names, trade secrets, goodwill, copyrights,
computer software, customer lists, registrations, licenses and franchises.

 

“German Subsidiary” means, together, AMD Saxony Manufacturing GmbH, a German
corporation (or following its conversion to a limited partnership, AMD Saxony
LLC & Co. KG), and AMD Saxony Holding GmbH, AMD Saxony Admin GmbH and AMD Saxony
LLC, which entities were formed for the purpose of holding collectively 100% of
the equity (whether capital stock or, following the conversion to a limited
partnership, partnership interests) in AMD Saxony Manufacturing GmbH.

 

16



--------------------------------------------------------------------------------

“German Subsidiary Accounts” has the meaning specified in Section 6.1(a).

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Grandfathering Rules” means that any actions taken by the Borrower or any of
its Subsidiaries and any events or circumstances occurring or arising during any
time that is not an Enhanced Covenant Period, which actions, events or
circumstances were permitted under the terms of this Agreement at the time
taken, occurring or arising, shall not constitute a breach of the applicable
covenant referencing such Enhanced Covenant Period during any subsequent
Enhanced Covenant Period notwithstanding that such actions, events or
circumstances would not have been permitted under such covenant, or would have
constituted such a breach, had such actions, events or circumstances been taken,
occurred or arisen during such Enhanced Covenant Period.

 

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

 

“Intercompany Accounts” means all assets and liabilities, however arising, which
are due to the Borrower from, which are due from the Borrower to, or which
otherwise arise from any transaction by the Borrower with, any Affiliate.

 

“Interest Period” means, as to any LIBOR Rate Loan, the period commencing on the
Funding Date of such Loan or on the Conversion/Continuation Date on which the
Loan is converted into or continued as a LIBOR Rate Loan, and ending on the date
one, two, three or six months thereafter as selected by the Borrower in its
Notice of Borrowing, or Notice of Conversion/Continuation; provided that:

 

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or

 

17



--------------------------------------------------------------------------------

on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii) no Interest Period shall extend beyond the Stated Termination Date.

 

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 3.1.

 

“Inventory” means all of the Borrower’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, other materials and supplies of any kind, nature or description which
are or might be consumed in the Borrower’s business or used in connection with
the packing, shipping, advertising, selling or finishing of such goods,
merchandise and such other personal property, and all documents of title or
other documents representing them.

 

“Investment Property” means all of the Borrower’s right, title and interest in
and to any and all: (a) securities, whether certificated or uncertificated; (b)
securities entitlements; (c) securities accounts; (d) commodity contracts; and
(e) commodity accounts.

 

“Investments” has the meaning specified in the definition of Restricted
Investments.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Latest Projections” means: (a) on the Closing Date and thereafter until the
Agent receives new projections pursuant to Section 7.2(f), the projections of
the Parent’s financial condition, results of operations, and cash flow, for the
period commencing on July 7, 2003, and ending on December 2008, and delivered to
the Agent prior to the Closing Date; and (b) thereafter, the projections most
recently received by the Agent pursuant to Section 7.2(f).

 

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender’s Pro Rata Share.

 

“Letter of Credit” means any letter of credit issued or caused to be issued for
the account of the Borrower pursuant to Section 2.4.

 

“Letter of Credit Fee” has the meaning specified in Section 3.6.

 

“Letter of Credit Issuer” means the Bank, any affiliate of the Bank or any other
financial institution that issues any Letter of Credit pursuant to this
Agreement.

 

18



--------------------------------------------------------------------------------

“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Rate Loans in
any Borrowing, the rate of interest per annum determined pursuant to the
following formula:

 

LIBOR Rate =

  

Offshore Base Rate

--------------------------------------------------------------------------------

   1.00 — Eurodollar Reserve Percentage

 

Where,

 

“Offshore Base Rate” means the rate per annum determined by Agent as the rate of
interest at which dollar deposits in the approximate amount of the Agent’s LIBOR
Rate Loan comprising part of such Borrowing would be offered by the Agent’s
London Branch to major banks in the offshore dollar market at their request at
or about 11:00 a.m. (London time) two Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the maximum reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day under regulations issued from time to
time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Offshore Rate for each outstanding LIBOR Rate
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.

 

“LIBOR Rate Loan” means a Revolving Loan during any period in which it bears
interest based on the LIBOR Rate.

 

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

 

“Loan Account” means the loan account of the Borrower, which account shall be
maintained by the Agent.

 

“Loan Availability Date” has the meaning specified in Section 10.2.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Fee Letter and any other agreements,
instruments, and documents heretofore, now or hereafter evidencing, securing,
guaranteeing or otherwise relating to the Obligations, the Collateral, or any
other aspect of the transactions contemplated by this Agreement.

 

“Loan to Availability Ratio” means, at any time, the ratio of (a) the Aggregate
Revolver Outstandings at such time to (b) the Borrowing Base at such time.

 

“Loans” means, collectively, all loans and advances provided for in Article 2.

 

“Majority Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 66 2/3%, as such percentage is determined under the definition of Pro
Rata Share set forth herein.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Mask House Affiliates” means any company or companies formed under the laws of
a jurisdiction other than one of the United States of America for the purpose of
owning and operating the mask house in Dresden, Germany, and which are
Affiliates of the Parent.

 

“Mask House Agreement” means those agreements entered into by the Parent in May
or June 2002 for the formation of the Mask House Affiliates and the operation
and support of the mask house in Dresden, Germany.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Parent and AMDISS taken as a whole or the
Collateral taken as a whole; (b) a material impairment of the ability of the
Borrower to perform under any Loan Document and to avoid any Event of Default;
or (c) a material adverse effect upon (i) the legality, validity, binding effect
or enforceability against the Borrower of any Loan Document, or (ii) the
perfection or priority of any material portion of the Agent’s Liens.

 

“Maximum Rate” has the meaning specified in Section 3.3.

 

“Maximum Revolver Amount” means $200,000,000.

 

“Multi-employer Plan” means a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six (6) years contributed to by the Borrower or any ERISA
Affiliate.

 

“Net Domestic Cash” means, at any time, Domestic Cash at such time minus the
Aggregate Revolver Outstandings at such time.

 

“Net Amount of Eligible Accounts” means, in respect of each Borrower at any
time, the gross amount of Eligible Accounts of such Borrower less sales, excise
or similar taxes, and less returns, discounts, claims, credits and allowances of
any nature at any time issued, owing, granted, outstanding, available or
claimed.

 

20



--------------------------------------------------------------------------------

“Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 2.2(h).

 

“Notice of Borrowing” has the meaning specified in Section 2.2(b).

 

“Notice of Conversion/Continuation” has the meaning specified in Section 3.2(b).

 

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrower to the Agent
and/or any Lender, arising under or pursuant to this Agreement or any of the
other Loan Documents, whether or not evidenced by any note, or other instrument
or document, whether arising from any extension of credit, issuance of any
letter of credit, acceptance, loan, guaranty, indemnification or otherwise,
whether direct or indirect (including those acquired by assignment from others,
and any participation by the Agent and/or any Lender in the Borrower’s debts
owing to others), absolute or contingent, due or to become due, primary or
secondary, as principal or guarantor, and including all principal, interest,
charges, expenses, fees, attorneys’ fees, filing fees and any other sums
chargeable to the Borrower hereunder or under any of the other Loan Documents.
“Obligations” includes, without limitation, all debts, liabilities and
obligations owing by the Borrower or any of its Subsidiaries, now or hereafter
arising from or in connection with Bank Products, including any Bank Product
Guaranties.

 

“OEM Dilution Reserve” means a reserve equal to the total Dollar amount of
Eligible Accounts of Borrower payable by original equipment manufacturers times
one percentage point for each one percentage point by which Dilution for such
Eligible Accounts of Borrower payable by original equipment manufacturers is in
excess of 5.0%.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

 

“Parent” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

 

“Payment Account” means each blocked bank account established pursuant to
Section 6.9, to which the funds of the Borrower (including proceeds of Accounts
and other Collateral) are deposited or credited, and which is maintained in the
name of the Agent or the Borrower, as the Agent may determine, on terms
acceptable to the Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

 

21



--------------------------------------------------------------------------------

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
Multiple-employer Plan has made contributions at any time during the immediately
preceding five (5) plan years.

 

“Permitted Affiliate Investments” means Investments by the Parent or any
Subsidiary in the Parent or any Subsidiary, provided that the amount of all such
Permitted Affiliate Investments made by the Parent or any U.S. Subsidiary during
any Enhanced Covenant Period (but subject to the Grandfathering Rules) may not
exceed $25,000,000 in the aggregate.

 

“Permitted Liens” means:

 

(a) Liens for taxes not delinquent or statutory Liens for taxes provided that
the payment of such taxes which are due and payable is being contested in good
faith and by appropriate proceedings diligently pursued and as to which adequate
financial reserves have been established on Borrower’s books and records and a
stay of enforcement of any such Lien is in effect;

 

(b) the Agent’s Liens;

 

(c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or Environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds;

 

(d) Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons, provided that if any such Lien
arises from the nonpayment of such claims or demand when due, such claims or
demands shall not result in a Material Adverse Effect;

 

(e) Liens constituting encumbrances in the nature of reservations, exceptions,
encroachments, easements, rights of way, covenants running with the land, and
other similar title exceptions or encumbrances affecting any Real Estate;
provided that they do not in the aggregate materially detract from the value of
the Real Estate or materially interfere with its use in the ordinary conduct of
the Borrower’s business;

 

(f) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material Property is subject to a

 

22



--------------------------------------------------------------------------------

material risk of loss or forfeiture and the claims in respect of such Liens are
fully covered by insurance (subject to ordinary and customary deductibles);

 

(g) Liens existing as of the Closing Date, provided that no such Lien shall
encumber any Collateral;

 

(h) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower or any Restricted Subsidiary in excess of those set forth by
regulations promulgated by the FRB, and (ii) such deposit account is not
intended by the Borrower or any Restricted Subsidiary to provide collateral to
the depository institution;

 

(i) Liens on property which is not Collateral in respect of conditional sales
contracts or retention of title agreements in connection with the acquisition of
property permitted under this Agreement, provided that any such Lien shall
attach only to the property so acquired;

 

(j) [Intentionally Deleted].

 

(k) Liens permitted under the Grandfathering Rules under Section 9.17(b);

 

(l) Liens in favor of the Bank on cash collateral and cash equivalents securing
obligations of the Parent and its Subsidiaries in respect of Bank Products,
letters of credit and other financial accommodations provided from time to time
by the Bank;

 

(m) Liens securing the Term Loan and Security Agreement; and

 

(n) the renewal, extension or replacement of any Lien that was, at the time such
Lien was incurred or assumed, permitted hereunder, provided that (i) any such
renewal, extension or replacement Lien encumbers the same property as the Lien
being renewed, extended or replaced and shall not extend to any additional
property not encumbered by the prior Lien and (ii) the Debt secured by such
renewal, extension or replacement Lien is then permitted hereunder.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making, or is obligated to make contributions and includes any Pension Plan.

 

“Premises” means the land and all buildings, improvements, and fixtures thereon
and all tenements, hereditaments, and appurtenances belonging or in any way
appertaining thereto, which constitutes all of the real property in which the
Borrower has any interest.

 

23



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders.

 

“Rate Protection Arrangements” means (a) any and all rate swap transactions,
basis swaps, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, or any other similar transactions or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, or (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Associations, Inc., or any other master agreement (any such master
agreement, together with any related schedules, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, a “Master
Agreement), including but not limited to any such obligations or liabilities
under any Master Agreement.

 

“Real Estate” means all of the present and future interests of the Borrower, as
owner, lessee, or otherwise, in the Premises, including any interest arising
from an option to purchase or lease the Premises or any portion thereof.

 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

 

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 50% as such percentage is determined under the definition of Pro Rata
Share set forth herein.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

24



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, Vice Chairman or the
president of the Parent, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants and the preparation of the Borrowing Base Certificate, the chief
financial officer or the treasurer of the Parent, or any other officer having
substantially the same authority and responsibility.

 

“Restricted Investment” means, as to any Person, any acquisition of property by
such Person in exchange for cash or other property, whether in the form of an
acquisition of stock, debt, or other indebtedness or obligation, or the purchase
or acquisition of any other property, or a loan, advance, capital contribution,
or subscription (collectively, “Investments”), except the following: (a)
acquisitions of Equipment in the ordinary course of business to be used in the
business of the Parent or its Subsidiaries; (b) acquisitions of Inventory and
intellectual property in the ordinary course of business; (c) acquisitions of
current assets acquired in the ordinary course of business of the Parent or its
Subsidiaries; (d) acquisitions of direct obligations of the United States of
America, or any agency thereof, or obligations guaranteed by the United States
of America, provided that such obligations mature within one year from the date
of acquisition thereof; (e) acquisitions of certificates of deposit maturing
within one year from the date of acquisition, bankers’ acceptances, Eurodollar
bank deposits, or overnight bank deposits, in each case issued by, created by,
or with a bank or trust company organized under the laws of the United States or
any state thereof having capital and surplus aggregating at least $100,000,000;
(f) acquisitions of commercial paper given a rating of “A2” or better by
Standard & Poor’s Corporation or “P2” or better by Moody’s Investors Service,
Inc. and maturing not more than 90 days from the date of creation thereof; (g)
Rate Protection Arrangements; (h) (i) Investments in the German Subsidiary in
effect as of the Closing Date, and (ii) Investments in the German Subsidiary
consisting of a revolving intercompany loan made by the Parent, as lender, to
the German Subsidiary, as borrower, in an aggregate principal amount not to
exceed $750,000,000 at any time outstanding, which loan shall be evidenced by
documentation in form and substance reasonably satisfactory to the Agent and the
Majority Lenders and the proceeds of which shall be used by the German
Subsidiary for general corporate purposes, including, without limitation,
working capital, cash expenses and other cash requirements and Project Costs (as
defined in the Dresden Agreements) (such revolving intercompany loan, the
“Revolving Intercompany Loan”); (i) Permitted Affiliate Investments; (j) any
Investment made as the result of the receipt of non-cash consideration from an
asset sale permitted under Section 9.8; and (k) loans or advances to employees
of the Borrower or any Restricted Subsidiary not to exceed $3,000,000 at any
time outstanding.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
German Subsidiary; provided, however, that the term Restricted Subsidiary shall
include the German Subsidiary if in respect of any Debt or obligations of the
German Subsidiary there shall exist at any time any contractual obligation which
provides recourse to any assets of, or any contingent obligations or Debt of,
the Parent or any of its Subsidiaries, other than as permitted hereunder.

 

“Revolving Intercompany Loan” has the meaning specified in clause (h)(iii) of
the definition of Restricted Investment.

 

25



--------------------------------------------------------------------------------

“Revolving Loans” has the meaning specified in Section 2.2 and includes each
Agent Advance and Non-Ratable Loan.

 

“Revolving Facility” has the meaning specified in Section 2.1.

 

“Securities Account” means a securities account (as that term is defined in the
UCC).

 

“Settlement” and “Settlement Date” have the meanings specified in Section
2.2(j)(i).

 

“Solvent” means when used with respect to any Person that at the time of
determination:

 

(i) the assets of such Person, at a fair valuation, are in excess of the total
amount of its debts (including contingent liabilities); and

 

(ii) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and

 

(iii) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

 

(iv) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stated Termination Date” means July 7, 2007.

 

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than fifty percent (50%) of the
voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof. Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of the Parent.

 

“Swap Termination Value” means, in respect of any one or more Rate Protection
Arrangements, after taking into account the effect of any legally enforceable
netting agreement relating to such Rate Protection Arrangement, (a) for any date
on or after the date such Rate Protection Arrangements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced

 

26



--------------------------------------------------------------------------------

in clause (a) the amount(s) determined as the mark-to-market value(s) for such
Rate Protection Arrangement, as determined by the Parent based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Rate Protection Arrangements (which may include the Bank).

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, such taxes (including income taxes or
franchise taxes) as are imposed on or measured by each Lender’s net income by
the jurisdiction (or any political subdivision thereof) under the laws of which
such Lender or the Agent, as the case may be, is organized or maintains a
lending office.

 

“Term Loan and Security Agreement” means the Term Loan and Security Agreement
dated as of September 27, 2002, by and among the Parent, AMDISS, the lenders
from time to time party thereto and General Electric Capital Corporation, as
administrative agent, and the other “Loan Documents” as such term is defined in
such Term Loan and Security Agreement (as such Term Loan and Security Agreement
and other Loan Documents may from time to time be amended, restated, extended,
renewed, supplemented or otherwise modified or assigned from Parent and AMDISS
to FASL (Delaware)).

 

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Revolving Facility is terminated either by the Borrower
pursuant to Section 4.2 or by the Majority Lenders pursuant to Section 11.2, and
(iii) the date this Agreement is otherwise terminated for any reason whatsoever.

 

“UCC” means the Uniform Commercial Code (or any successor statute) of the State
of California or of any other state the laws of which are required by Section
9301 et seq. thereof to be applied in connection with the issue of perfection of
security interests.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“Unused Letter of Credit Subfacility” means an amount equal to $20,000,000 minus
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
plus (b) the aggregate unpaid reimbursement obligations with respect to all
Letters of Credit.

 

“Unused Line Fee” has the meaning specified in Section 3.5.

 

“U.S. Subsidiary” means any Subsidiary of the Parent that is organized under the
laws of the United States or any State thereof or that maintains its chief
executive office in the United States.

 

“Wholly-Owned Subsidiary” means any corporation in which (other than directors’
qualifying shares required by law) 100% of the capital stock of each class
having ordinary voting power, and 100% of the capital stock of every other
class, in each case, at the

 

27



--------------------------------------------------------------------------------

time as of which any determination is being made, is owned, beneficially and of
record, by the Parent, or by one or more of the other Wholly-Owned Subsidiaries,
or both.

 

1.2 Accounting Terms; UCC Terms. (a) Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given in accordance with GAAP, and all financial computations
hereunder shall be computed, unless otherwise specifically provided herein, in
accordance with GAAP as consistently applied and using the same method for
inventory valuation as used in the preparation of the Financial Statements. (b)
Subject to the preceding subsection (a), any term used herein which is defined
in the UCC and which is not otherwise defined in this Agreement shall have the
same meaning when used herein as is given to such term in the UCC.

 

1.3 Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(ii) The term “including” is not limiting and means “including without
limitation.”

 

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

 

(f) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

28



--------------------------------------------------------------------------------

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against the Lenders or the Agent merely because of the Agent’s or
Lenders’ involvement in their preparation.

 

ARTICLE 2

LOANS AND LETTERS OF CREDIT

 

2.1 Revolving Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders severally agree to make available a revolving credit
facility of up to $200,000,000 (the “Revolving Facility”) for the Borrower’s use
from time to time during the term of this Agreement. The Revolving Facility
shall be composed of a revolving line of credit consisting of Revolving Loans
and Letters of Credit up to the Borrowing Base in effect from time to time, as
described in Section 2.2 and Section 2.4.

 

2.2 Revolving Loans. (a) Amounts. Subject to the satisfaction of the conditions
precedent set forth in Article 10, each Lender severally, but not jointly,
agrees, upon the Borrower’s request from time to time on any Business Day during
the period from the Loan Availability Date to the Termination Date, to make
revolving loans (the “Revolving Loans”) to the Borrower in amounts not to exceed
(except for the Bank with respect to Non-Ratable Loans or for the Agent with
respect to Agent Advances) such Lender’s Pro Rata Share of the Borrowing Base.
The Lenders, however, in their unanimous discretion, may elect to make Revolving
Loans or issue or arrange to have issued, or participate (as provided for in
Section 2.4(f)) in the credit support or enhancement provided through the Agent
to the Letter of Credit Issuer in excess of the Availability on one or more
occasions, but if they do so, neither the Agent nor the Lenders shall be deemed
thereby to have changed the limits of the Borrowing Base or to be obligated to
exceed such limits on any other occasion. If the Aggregate Revolver Outstandings
exceed the Borrowing Base, the Lenders may refuse to make or otherwise restrict
the making of Revolving Loans as the Lenders determine until such excess has
been eliminated, subject to the Agent’s authority, in its sole discretion, to
make Agent Advances pursuant to the terms of Section 2.2(i).

 

(b) Procedure for Borrowing. (i) Each Borrowing shall be made upon the
Borrower’s irrevocable written notice delivered to the Agent in the form of a
notice of borrowing in the form of Exhibit B (“Notice of Borrowing”) together
with a Borrowing Base Certificate reflecting sufficient Availability, (which
must be received by the Agent prior to 11:00 a.m. (Pasadena, California time)
(A) three Business Days prior to the requested Funding Date, in the case of
LIBOR Rate Loans and (B) no later than 11:00 a.m. (Pasadena, California time) on
the requested Funding Date, in the case of Base Rate Loans, specifying:

 

(1) the applicable Borrower;

 

29



--------------------------------------------------------------------------------

(2) the amount of the Borrowing, which, in the case of LIBOR Rate Loans, shall
be in an amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof;

 

(3) the requested Funding Date, which shall be a Business Day;

 

(4) whether the Revolving Loans requested are to be Base Rate Loans or LIBOR
Rate Loans; and

 

(5) the duration of the Interest Period if the requested Revolving Loans are to
be LIBOR Rate Loans. If the Notice of Borrowing fails to specify the duration of
the Interest Period for any Borrowing comprised of LIBOR Rate Loans, such
Interest Period shall be one month;

 

provided, however, that with respect to the Borrowing, if any, to be made on the
Loan Availability Date, such Borrowing will consist of Base Rate Loans only.

 

(ii) With respect to any request for Base Rate Loans, in lieu of delivering the
above-described Notice of Borrowing the Borrower may give the Agent telephonic
notice of such request by the required time, with such telephonic notice to be
confirmed in writing within 24 hours of the giving of such notice, but the Agent
shall be entitled to rely on the telephonic notice in making such Revolving
Loans.

 

(iii) After giving effect to any Borrowing of LIBOR Rate Loans, there may not be
more than five different Interest Periods in effect hereunder.

 

(c) Reliance upon Authority. On or prior to the Closing Date and thereafter
prior to any change with respect to any of the information contained in the
following clauses (i) and (ii), the Borrower shall deliver to the Agent a
writing setting forth (i) the deposit account of the Borrower to which the Agent
is authorized to transfer the proceeds of the Revolving Loans requested pursuant
to this Section 2.2, and (ii) the names of the individuals authorized to request
Revolving Loans on behalf of the Borrower, and shall provide the Agent with a
specimen signature of each such individual. The Agent shall be entitled to rely
conclusively on such individual’s authority to request Revolving Loans on behalf
of the Borrower, the proceeds of which are to be transferred to any of the
accounts specified by the Borrower pursuant to the immediately preceding
sentence, until the Agent receives written notice to the contrary. The Agent
shall have no duty to verify the identity of any individual representing him or
herself as one of the officers authorized by the Borrower to make such requests
on its behalf.

 

(d) No Liability. The Agent shall not incur any liability to the Borrower as a
result of acting upon any notice referred to in Sections 2.2(b) and (c), which
notice the Agent believes in good faith to have been given by an officer duly
authorized by the Borrower to request Revolving Loans on its behalf or for
otherwise acting in good faith under this Section 2.2, and the crediting of
Revolving Loans to the Borrower’s deposit account, or transmittal to

 

30



--------------------------------------------------------------------------------

such Person as the Borrower shall direct, shall conclusively establish the
obligation of the Borrower to repay such Revolving Loans as provided herein.

 

(e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 2.2(b) shall be irrevocable and the Borrower
shall be bound to borrow the funds requested therein in accordance therewith.

 

(f) Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof) pursuant to Section 2.2(b), the Agent shall
elect, in its discretion, (i) to have the terms of Section 2.2(g) apply to such
requested Borrowing, or (ii) to request the Bank to make a Non-Ratable Loan
pursuant to the terms of Section 2.2(h) in the amount of the requested
Borrowing; provided, however, that if the Bank declines in its sole discretion
to make a Non-Ratable Loan pursuant to Section 2.2(h), the Agent shall elect to
have the terms of Section 2.2(g) apply to such requested Borrowing.

 

(g) Making of Revolving Loans.

 

(i) In the event that the Agent shall elect to have the terms of this Section
2.2(g) apply to a requested Borrowing as described in Section 2.2(f), then
promptly after receipt of a Notice of Borrowing or telephonic notice pursuant to
Section 2.2(b), the Agent shall notify the Lenders by telecopy, telephone or
other similar form of transmission, of the requested Borrowing. Each Lender
shall make the amount of such Lender’s Pro Rata Share of the requested Borrowing
available to the Agent in immediately available funds, to such account of the
Agent as the Agent may designate, not later than 12:00 noon (Pasadena,
California time) on the Funding Date applicable thereto. After the Agent’s
receipt of the proceeds of such Revolving Loans, upon satisfaction of the
applicable conditions precedent set forth in Article 10, the Agent shall make
the proceeds of such Revolving Loans available to the Borrower on the applicable
Funding Date by transferring same day funds equal to the proceeds of such
Revolving Loans received by the Agent to the deposit account of the Borrower
designated in writing by the Borrower and acceptable to the Agent; provided,
however, that the amount of Revolving Loans so made on any date shall in no
event exceed the Availability on such date, subject to the provisions of
subsection 2.2(a).

 

(ii) Unless the Agent receives notice from a Lender on or prior to the Loan
Availability Date or, with respect to any Borrowing after the Loan Availability
Date, at least one Business Day prior to the date of such Borrowing, that such
Lender will not make available as and when required hereunder to the Agent for
the account of the Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, the Agent may assume that each Lender has made such amount available
to the Agent in immediately

 

31



--------------------------------------------------------------------------------

available funds on the Funding Date and the Agent may (but shall not be so
required), in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to the Agent in immediately available funds and
the Agent in such circumstances has made available to the Borrower such amount,
that Lender shall on the Business Day following such Funding Date make such
amount available to the Agent, together with interest at the Federal Funds Rate
for each day during such period. A notice by the Agent submitted to any Lender
with respect to amounts owing under this subsection shall be conclusive, absent
manifest error. If such amount is so made available, such payment to the Agent
shall constitute such Lender’s Revolving Loan for all purposes of this
Agreement. If such amount is not made available to the Agent on the Business Day
following the Funding Date, the Agent will notify the Borrower of such failure
to fund and, upon demand by the Agent, the Borrower shall pay such amount to the
Agent for the Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
Interest Rate applicable at the time to the Revolving Loans comprising such
Borrowing. The failure of any Lender to make any Revolving Loan on any Funding
Date (any such Lender, prior to the cure of such failure, being hereinafter
referred to as a “Defaulting Lender”) shall not relieve any other Lender of any
obligation hereunder to make a Revolving Loan on such Funding Date, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Loan to be made by such other Lender on any Funding Date.

 

(iii) The Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to the Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder.
Amounts payable to a Defaulting Lender shall instead be paid to or retained by
the Agent. The Agent may hold and, in its reasonable discretion, re-lend to
Borrower the amount of all such payments received or retained by it for the
account of such Defaulting Lender. Any amounts so re-lent to the Borrower shall
bear interest based on the Base Rate or the LIBOR Rate, at the election of the
Borrower, and for all other purposes of this Agreement shall be treated as if
they were Revolving Loans, provided, however, that for purposes of voting or
consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, such Defaulting Lender shall be deemed not to be a “Lender”. Until
a Defaulting Lender cures its failure to fund its Pro Rata Share of any
Borrowing (A) such Defaulting Lender shall not be entitled to

 

32



--------------------------------------------------------------------------------

any portion of the Unused Line Fee and (B) the Unused Line Fee shall accrue in
favor of the Lenders which have funded their respective Pro Rata Shares of such
requested Borrowing and shall be allocated among such performing Lenders ratably
based upon their relative Commitments. This Section shall remain effective with
respect to such Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement. The terms of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, or relieve or excuse the performance by the Borrower of its duties
and obligations hereunder.

 

(h) Making of Non-Ratable Loans.

 

(i) In the event the Agent shall elect, with the consent of the Bank, to have
the terms of this Section 2.2(h) apply to a requested Borrowing as described in
Section 2.2(f), the Bank shall make a Revolving Loan in the amount of such
Borrowing (any such Revolving Loan made solely by the Bank pursuant to this
Section 2.2(h) being referred to as a “Non-Ratable Loan” and such Revolving
Loans being referred to collectively as “Non-Ratable Loans”) available to the
Borrower on the Funding Date applicable thereto by transferring same day funds
to a deposit account of the Borrower designated in writing by the Borrower and
acceptable to the Agent. Each Non-Ratable Loan is a Revolving Loan hereunder and
shall be subject to all the terms and conditions applicable to other Revolving
Loans except that all payments thereon shall be payable to the Bank solely for
its own account (and for the account of the holder of any participation interest
with respect to such Revolving Loan). The Agent shall not request the Bank to
make any Non-Ratable Loan if (A) the Agent shall have received written notice
from any Lender that one or more of the applicable conditions precedent set
forth in Article 10 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (B) the requested Borrowing would exceed the
Availability on such Funding Date. The Bank shall not otherwise be required to
determine whether the applicable conditions precedent set forth in Article 10
have been satisfied or the requested Borrowing would exceed the Availability on
the Funding Date applicable thereto prior to making, in its sole discretion, any
Non-Ratable Loan.

 

(ii) The Non-Ratable Loans shall be secured by the Agent’s Liens in and to the
Collateral, shall constitute Revolving Loans and Obligations hereunder, and
shall bear interest at the rate applicable to the Revolving Loans from time to
time.

 

33



--------------------------------------------------------------------------------

(i) Agent Advances.

 

(i) Subject to the limitations set forth in the provisos contained in this
Section 2.2(i), the Agent is hereby authorized by the Borrower and the Lenders,
from time to time in the Agent’s sole discretion, (A) after the occurrence of a
Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Article 10 have not been satisfied,
to make Base Rate Loans to the Borrower on behalf of the Lenders which the
Agent, in its reasonable business judgment, deems necessary or desirable (1) to
preserve or protect the Collateral, or any portion thereof, (2) to enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations, or (3) to pay any other amount chargeable to the Borrower pursuant
to the terms of this Agreement, including costs, fees and expenses as described
in Section 15.7 (any of the advances described in this Section 2.2(i) being
hereinafter referred to as “Agent Advances”); provided, that the Required
Lenders may at any time revoke the Agent’s authorization contained in this
Section 2.2(i) to make Agent Advances, any such revocation to be in writing and
to become effective prospectively upon the Agent’s receipt thereof; and provided
further that, subject to the final proviso of Section 13.2, the Agent shall not
intentionally make Agent Advances which would cause the Aggregate Revolver
Outstandings to exceed the Borrowing Base.

 

(ii) The Agent Advances shall be repayable on demand and secured by the Agent’s
Liens in and to the Collateral, shall constitute Revolving Loans and Obligations
hereunder, and shall bear interest at the Base Rate applicable to the Revolving
Loans from time to time. The Agent shall notify each Lender in writing of each
such Agent Advance.

 

(j) Settlement. It is agreed that each Lender’s funded portion of the Revolving
Loans is intended by the Lenders to be equal at all times to such Lender’s Pro
Rata Share of the outstanding Revolving Loans. Notwithstanding such agreement,
the Agent, the Bank, and the other Lenders agree (which agreement shall not be
for the benefit of or enforceable by the Borrower) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among them as to the Revolving Loans, the Non-Ratable Loans and the Agent
Advances shall take place on a periodic basis in accordance with the following
provisions:

 

(i) The Agent shall request settlement (“Settlement”) with the Lenders on at
least a weekly basis, or on a more frequent basis if so determined by the Agent,
(A) on behalf of the Bank, with respect to each outstanding Non-Ratable Loan,
(B) for itself, with respect to each Agent Advance, and (C) with respect to
collections received, in each case, by notifying the Lenders of such

 

34



--------------------------------------------------------------------------------

requested Settlement by telecopy, telephone or other similar form of
transmission, of such requested Settlement, no later than 10:00 a.m. (Pasadena,
California time) on the date of such requested Settlement (the “Settlement
Date”). Each Lender (other than the Bank, in the case of Non-Ratable Loans, and
the Agent, in the case of Agent Advances) shall make the amount of such Lender’s
Pro Rata Share of the outstanding principal amount of the Non-Ratable Loans and
Agent Advances with respect to which Settlement is requested available to the
Agent, to such account of the Agent as the Agent may designate, not later than
12:00 noon (Pasadena, California time), on the Settlement Date applicable
thereto, which may occur before or after the occurrence or during the
continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article 10 have then been
satisfied. Such amounts made available to the Agent shall be applied against the
amounts of the applicable Non-Ratable Loan or Agent Advance and, together with
the portion of such Non-Ratable Loan or Agent Advance representing the Bank’s
Pro Rata Share thereof, shall constitute Revolving Loans of such Lenders. If any
such amount is not made available to the Agent by any Lender on the Settlement
Date applicable thereto, the Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the Federal Funds Rate
for the first three (3) days from and after the Settlement Date and thereafter
at the Base Rate then applicable to the Revolving Loans.

 

(ii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default and regardless of whether the Agent has requested a
Settlement with respect to a Non-Ratable Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Non-Ratable Loan or Agent Advance equal to
such Lender’s Pro Rata Share of such Non-Ratable Loan or Agent Advance, and (B)
if Settlement has not previously occurred with respect to such Non-Ratable Loans
or Agent Advances shall pay to Bank or Agent, as applicable, as the purchase
price of such participation an amount equal to one-hundred percent (100%) of
such Lender’s Pro Rata Share of such Non-Ratable Loans or Agent Advances. If
such amount is not in fact made available to the Agent by any Lender, the Agent
shall be entitled to recover such amount on demand from such Lender together
with interest thereon at the Federal Funds Rate for the first three (3) days
from and after such demand and thereafter at the Base Rate then applicable to
the Revolving Loans.

 

35



--------------------------------------------------------------------------------

(iii) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Agent Advance
pursuant to subsection (ii) above, the Agent shall promptly distribute to such
Lender at such address as such Lender may request in writing, such Lender’s Pro
Rata Share of all payments of principal and interest and all proceeds of
Collateral received by the Agent in respect of such Non-Ratable Loan or Agent
Advance.

 

(iv) Between Settlement Dates, the Agent, to the extent no Agent Advances or
Non-Ratable Loans are outstanding, may pay over to the Bank any payments
received by the Agent, which in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to the
Bank’s Revolving Loans. If, as of any Settlement Date, collections received
since the then immediately preceding Settlement Date have been applied to the
Bank’s Revolving Loans (other than to Non-Ratable Loans or Agent Advances in
which such Lender has not yet funded its purchase of a participation pursuant to
clause 2.2(j)(ii) above), as provided for in the previous sentence, the Bank
shall pay to the Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. During the period between Settlement Dates,
the Bank with respect to Non-Ratable Loans, the Agent with respect to Agent
Advances, and each Lender with respect to the Revolving Loans other than
Non-Ratable Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by the Bank, the Agent and the other Lenders.
Nothing in this Section 2.2(j) is intended to impose any greater obligations on
the Borrower to pay interest on the Loans outstanding hereunder than is
otherwise provided for in this Agreement.

 

(k) Notation. The Agent shall record on its books the principal amount of the
Revolving Loans owing to each Lender, including the Non-Ratable Loans owing to
the Bank, and the Agent Advances owing to the Agent, from time to time. In
addition, each Lender is authorized, at such Lender’s option, to note the date
and amount of each payment or prepayment of principal of such Lender’s Revolving
Loans in its books and records, including computer records, such books and
records constituting presumptive evidence, absent manifest error, of the
accuracy of the information contained therein.

 

(l) Lenders’ Failure to Perform. All Revolving Loans (other than Non-Ratable
Loans and Agent Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure

 

36



--------------------------------------------------------------------------------

by any other Lender to perform its obligation to make any Revolving Loans
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligation to make any
Revolving Loans hereunder, (ii) no failure by any Lender to perform its
obligation to make any Revolving Loans hereunder shall excuse any other Lender
from its obligation to make any Revolving Loans hereunder, and (iii) the
obligations of each Lender hereunder shall be several, not joint and several.

 

2.3 Bank Products. The Borrower or any of its Subsidiaries may request and the
Bank may, in its sole and absolute discretion, arrange for the Borrower or any
of its Subsidiaries to obtain from the Bank or the Bank’s Affiliates Bank
Products, although the Borrower and its Subsidiaries are not required to do so.
In the event the Borrower or any of its Subsidiaries request the Bank to procure
Bank Products, then the Borrower and its Subsidiaries agree to indemnify and
hold the Bank and the Lenders harmless from any and all obligations now or
hereafter owing to any other Person by the Bank or any of the Lenders or the
Bank’s affiliates arising from or related to such Bank Products. The Borrower
and its Subsidiaries acknowledge and agree that the obtaining of Bank Products
from the Bank or the Bank’s Affiliates (a) is in the sole and absolute
discretion of the Bank or the Bank’s Affiliates, and (b) is subject to all rules
and regulations of the Bank.

 

2.4 Letters of Credit.

 

(a) Agreement to Issue or Cause To Issue. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties of the
Borrower herein set forth, the Agent agrees (i) to issue or cause to be issued
for the account of the Borrower one or more commercial/documentary and standby
letters of credit (“Letters of Credit”) and (ii) to provide credit support or
other enhancement to a Letter of Credit Issuer acceptable to Agent, which issues
Letters of Credit for the account of the Borrower (any such credit support or
enhancement being herein referred to as a “Credit Support”) in accordance with
this Section 2.4 from time to time during the term of this Agreement.

 

(b) Amounts; Outside Expiration Date. The Agent shall not have any obligation to
take steps to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum undrawn
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn amount of the
requested Letter of Credit and all commissions, fees, and charges due from the
Borrower in connection with the opening thereof exceed the Availability of the
Borrower at such time; or (iii) such Letter of Credit has an expiration date
later than thirty (30) days prior to the Stated Termination Date or more than
twelve (12) months from the date of issuance.

 

(c) Other Conditions. In addition to being subject to the satisfaction of the
applicable conditions precedent contained in Article 10, the obligation of the
Agent to issue or to cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit is subject to the following conditions
precedent having been satisfied in a manner satisfactory to the Agent:

 

37



--------------------------------------------------------------------------------

(1) The Borrower shall have delivered to the Letter of Credit Issuer, at such
times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and the Agent for the issuance of the Letter of Credit and such other documents
as may be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit shall be satisfactory to the Agent and the Letter of
Credit Issuer; and

 

(2) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

 

(d) Issuance of Letters of Credit.

 

(1) Request for Issuance. The Borrower shall give the Agent three (3) Business
Days prior written notice of the Borrower’s request for the issuance of a Letter
of Credit. Such notice shall be irrevocable and shall specify the original face
amount of the Letter of Credit requested, the effective date (which date shall
be a Business Day) of issuance of such requested Letter of Credit, whether such
Letter of Credit may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit is to expire (which date shall be a Business
Day), the purpose for which such Letter of Credit is to be issued, and the
beneficiary of the requested Letter of Credit. The Borrower shall attach to such
notice the proposed form of the Letter of Credit.

 

(2) Responsibilities of the Agent; Issuance. The Agent shall determine, as of
the Business Day immediately preceding the requested effective date of issuance
of the Letter of Credit set forth in the notice from the Borrower pursuant to
Section 2.4(d)(1), (A) the amount of the applicable Unused Letter of Credit
Subfacility and (B) the Availability as of such date. If (i) the undrawn amount
of the requested Letter of Credit is not greater than the Unused Letter of
Credit Subfacility and (ii) the issuance of such requested Letter of Credit and
all commissions, fees, and charges due from the Borrower in connection with the
opening thereof would not exceed the Availability of the Borrower, the Agent
shall, so long as the other conditions hereof are met, issue or cause the Letter
of Credit Issuer, if not the Bank, to issue the requested Letter of Credit on
such requested effective date of issuance.

 

(3) Notice of Issuance. On each Settlement Date, the Agent shall give notice to
each Lender of the issuance of all Letters of Credit issued since the last
Settlement Date.

 

(4) No Extensions or Amendment. The Agent shall not be obligated to extend or
amend any Letter of Credit issued hereunder unless the requirements of this
Section 2.4 are met as though a new Letter of Credit were being

 

38



--------------------------------------------------------------------------------

requested and issued. With respect to any Letter of Credit which contains any
“evergreen” or automatic renewal provision, each Lender shall be deemed to have
consented to any such extension or renewal unless any such Lender shall have
provided to the Agent, not less than 30 days prior to the last date on which the
applicable issuer can in accordance with the terms of the applicable Letter of
Credit decline to extend or renew such Letter of Credit, written notice that it
declines to consent to any such extension or renewal; provided, that if all of
the requirements of this Section 2.4 are met and no Default or Event of Default
exists, no Lender shall decline to consent to any such extension or renewal.

 

(e) Payments Pursuant to Letters of Credit.

 

(1) Payment of Letter of Credit Obligations. The Borrower agrees to reimburse
immediately the Letter of Credit Issuer for any draw under any Letter of Credit
and the Agent for the account of the Lenders upon any payment pursuant to any
Credit Support immediately upon demand, and to pay the Letter of Credit Issuer
the amount of all other obligations and other amounts payable to such Letter of
Credit Issuer under or in connection with any Letter of Credit immediately when
due, irrespective of any claim, setoff, defense or other right which the
Borrower may have at any time against such issuer or any other Person.

 

(2) Revolving Loans to Satisfy Reimbursement Obligations. In the event that the
Letter of Credit Issuer of any Letter of Credit honors a draw under such Letter
of Credit or the Agent shall have made any payment pursuant to any Credit
Support and the Borrower shall not have repaid such amount to the Letter of
Credit Issuer of such Letter of Credit or the Agent, as applicable, pursuant to
Section 2.4(e)(1), the Agent shall, upon receiving notice of such failure,
notify each Lender of such failure, and each Lender shall unconditionally pay to
the Agent, for the account of the Letter of Credit Issuer or the Agent, as
applicable, as and when provided hereinbelow, an amount equal to such Lender’s
Pro Rata Share of the amount of such payment in Dollars and in same day funds.
If the Agent so notifies the Lenders prior to 12:00 noon (Pasadena, California
time) on any Business Day, each Lender shall make available to the Agent the
amount of such payment, as provided in the immediately preceding sentence, on
such Business Day. Such amounts paid by the Lenders to the Agent shall
constitute Revolving Loans which shall be deemed to have been requested by the
Borrower pursuant to Section 2.2 as set forth in Section 4.7.

 

(f) Participations.

 

(1) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 2.4(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Agent, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto).

 

39



--------------------------------------------------------------------------------

(2) Sharing of Reimbursement Obligation Payments. Whenever the Agent receives a
payment from the Borrower on account of reimbursement obligations in respect of
a Letter of Credit or Credit Support as to which the Agent has previously
received for the account of the Letter of Credit Issuer thereof payment from a
Lender pursuant to Section 2.4(e)(2), the Agent shall promptly pay to such
Lender such Lender’s Pro Rata Share of such payment from the Borrower in
Dollars. Each such payment shall be made by the Agent on the Business Day on
which the Agent receives immediately available funds paid to such Person
pursuant to the immediately preceding sentence, if received prior to 1:00 p.m.
(Pasadena, California time) on such Business Day and otherwise on the next
succeeding Business Day.

 

(3) Documentation. Upon the request of any Lender, the Agent shall furnish to
such Lender copies of any Letter of Credit, reimbursement agreements executed in
connection therewith, application for any Letter of Credit and credit support or
enhancement provided through the Agent in connection with the issuance of any
Letter of Credit, and such other documentation as may reasonably be requested by
such Lender.

 

(4) Obligations Irrevocable. The obligations of each Lender to make payments to
the Agent with respect to any Letter of Credit or with respect to any Credit
Support provided through the Agent with respect to a Letter of Credit, and the
obligations of the Borrower to make payments to the Agent, for the account of
the Lenders, shall be irrevocable, not subject to any qualification or exception
whatsoever, including any of the following circumstances:

 

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower or any
other Person and the beneficiary named in any Letter of Credit);

 

(iii) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

 

(v) the occurrence of any Default or Event of Default.

 

(g) Recovery or Avoidance of Payments. In the event any payment by or on behalf
of the Borrower received by the Agent with respect to any Letter of Credit or
Credit

 

40



--------------------------------------------------------------------------------

Support provided for any Letter of Credit and distributed by the Agent to the
Lenders on account of their respective participations therein is thereafter set
aside, avoided or recovered from the Agent in connection with any receivership,
liquidation or bankruptcy proceeding, the Lenders shall, upon demand by the
Agent, pay to the Agent their respective Pro Rata Shares of such amount set
aside, avoided or recovered, together with interest at the rate required to be
paid by the Agent upon the amount required to be repaid by it.

 

(h) Compensation for Letters of Credit.

 

(1) Letter of Credit Fee. The Borrower agrees to pay to the Agent with respect
to each Letter of Credit, for the account of the Lenders, the Letter of Credit
Fee specified in, and in accordance with the terms of, Section 3.6.

 

(2) Issuer Fees and Charges. The Borrower shall pay to the Letter of Credit
Issuer of any Letter of Credit, or to the Agent for the account of the Letter of
Credit Issuer of any such Letter of Credit, solely for such Letter of Credit
Issuer’s account, such fees and other charges as are charged by such Letter of
Credit Issuer for letters of credit issued by it, including its standard fees
for issuing, administering, amending, renewing, paying and canceling letters of
credit and all other fees associated with issuing or servicing letters of
credit, as and when assessed.

 

(i) Indemnification; Exoneration; Power of Attorney.

 

(1) Indemnification. In addition to amounts payable as elsewhere provided in
this Section 2.4, in Section 15.11 and pursuant to any indemnity agreement
contained in any letter of credit agreement between the Borrower and any Letter
of Credit Issuer (whether now existing or hereafter arising), the Borrower
hereby agrees to protect, indemnify, pay and save the Lenders and the Agent
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) which
any Lender or the Agent (other than the Agent in its capacity as Letter of
Credit Issuer) may incur or be subject to as a consequence, direct or indirect,
of the issuance of any Letter of Credit or the provision of any credit support
or enhancement in connection therewith. The agreement in this Section 2.4(i)(1)
shall survive payment of all Obligations. Nothing contained in this Agreement is
intended to limit or waive the Borrower’s rights, if any, with respect to the
Letter of Credit Issuer which arise by operation of law or as a result of the
letter of credit application and related documents executed by and between the
Borrower and the Letter of Credit Issuer.

 

(2) Assumption of Risk by the Borrower. As among the Borrower, the Lenders, and
the Agent, the Borrower assumes all risks of the acts and omissions of, or
misuse of any of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, the
Lenders and the Agent shall not be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any Person in connection with the application for and issuance of and
presentation of drafts with respect to any of the Letters of Credit, even if it
should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or

 

41



--------------------------------------------------------------------------------

assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (C) the failure of the beneficiary
of any Letter of Credit to comply duly with conditions required in order to draw
upon such Letter of Credit; (D) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order make a drawing under any Letter of Credit or of the
proceeds thereof; (G) the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (H) any
consequences arising from causes beyond the control of the Lenders or the Agent,
including any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority. None of the foregoing shall
affect, impair or prevent the vesting of any rights or powers of the Agent or
any Lender under this Section 2.4(i).

 

(3) Exoneration. In furtherance and extension, and not in limitation, of the
specific provisions set forth above, any action taken or omitted by the Agent or
any Lender under or in connection with any of the Letters of Credit or any
related certificates, if taken or omitted in good faith, shall not put the Agent
or any Lender under any resulting liability to the Borrower or relieve the
Borrower of any of its obligations hereunder to any such Person.

 

(4) Indemnification by Lenders. The Lenders agree to indemnify the Letter of
Credit Issuer (to the extent not reimbursed by the Borrower and without limiting
the obligations of Borrower hereunder) ratably in accordance with their
respective Pro Rata Shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Letter of Credit Issuer in any
way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by the Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of the person to be
indemnified. Without limitation of the foregoing, each Lender agrees to
reimburse the Letter of Credit Issuer promptly upon demand for its Pro Rata
Share of any costs or expenses payable by Borrower to the Letter of Credit
Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by Borrower. The agreement contained in
this section shall survive payment in full of all Obligations.

 

(5) Account Party. The Borrower hereby authorizes and directs any Letter of
Credit Issuer to name the Borrower as the “Account Party” therein and to deliver
to the Agent all instruments, documents and other writings and property received
by the Letter of Credit Issuer pursuant to the Letter of Credit, and to accept
and rely upon the Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

 

42



--------------------------------------------------------------------------------

(j) Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of Section 2.4(b) and Section 12.1 any Letter of Credit is
outstanding upon the termination of this Agreement, then upon such termination
the Borrower shall deposit with the Agent, for the ratable benefit of the Agent
and the Lenders, with respect to each Letter of Credit then outstanding, as the
Majority Lenders, in their discretion shall specify, either (A) a standby letter
of credit (a “Supporting Letter of Credit”) in form and substance satisfactory
to the Agent, issued by an issuer satisfactory to the Agent in an amount equal
to the greatest amount for which such Letter of Credit may be drawn plus any
fees and expenses associated with such Letter of Credit, under which Supporting
Letter of Credit the Agent is entitled to draw amounts necessary to reimburse
the Agent and the Lenders for payments to be made by the Agent and the Lenders
under such Letter of Credit or under any credit support or enhancement provided
through the Agent with respect thereto and any fees and expenses associated with
such Letter of Credit, or (B) cash in amounts necessary to reimburse the Agent
and the Lenders for payments made by the Agent or the Lenders under such Letter
of Credit or under any credit support or enhancement provided through the Agent
with respect thereto and any fees and expenses associated with such Letter of
Credit. Such Supporting Letter of Credit or deposit of cash shall be held by the
Agent, for the ratable benefit of the Agent and the Lenders, as security for,
and to provide for the payment of, the aggregate undrawn amount of such Letters
of Credit remaining outstanding.

 

(k) Existing Letters of Credit. Agent, Lenders and the Borrower acknowledge that
the letters of credit identified on Schedule 8.8 as being issued by Bank (the
“Existing L/Cs”) have been issued by Bank under the Original Agreement and
remain outstanding. The Existing L/Cs shall constitute Letters of Credit
hereunder.

 

ARTICLE 3

INTEREST AND FEES

 

3.1 Interest.

 

(a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Base Rate or the LIBOR Rate and
Sections 3.1(a)(i) or (ii), as applicable, but not to exceed the Maximum Rate
described in Section 3.3. Subject to the provisions of Section 3.2, any of the
Loans may be converted into, or continued as, Base Rate Loans or LIBOR Rate
Loans in the manner provided in Section 3.2. If at any time Loans are
outstanding with respect to which notice has not been delivered to the Agent in
accordance with the terms of this Agreement specifying the basis for determining
the interest rate applicable thereto, then those Loans shall be Base Rate Loans
and shall bear interest at a rate determined by reference to the Base Rate until
notice to the contrary has been given to the Agent in accordance with this
Agreement and such notice has become effective. Except as otherwise provided
herein, the outstanding Obligations shall bear interest as follows:

 

(i) For all Base Rate Loans and other Obligations (other than LIBOR Rate Loans)
at a fluctuating per annum rate equal to the Base Rate plus the Applicable
Margin; and

 

43



--------------------------------------------------------------------------------

(ii) For all LIBOR Rate Loans at a per annum rate equal to the LIBOR Rate plus
the Applicable Margin.

 

Each change in the Base Rate shall be reflected in the interest rate described
in clause (i) above as of the effective date of such change. All interest
charges shall be computed on the basis of a year of 360 days and actual days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year). Interest accrued on all Loans will be payable in arrears on
the first day of each month hereafter.

 

(b) Default Rate. If any Default or Event of Default occurs and is continuing
and the Majority Lenders in their discretion so elect, then, while any such
Default or Event of Default is outstanding, all of the Obligations shall bear
interest at the Default Rate applicable thereto.

 

3.2 Conversion and Continuation Elections. (a) The Borrower may, upon
irrevocable written notice to the Agent in accordance with Section 3.2(b):

 

(i) elect, as of any Business Day, in the case of Base Rate Loans to convert any
such Loans (or any part thereof in an amount not less than $5,000,000, or that
is in an integral multiple of $1,000,000 in excess thereof) into LIBOR Rate
Loans; or

 

(ii) elect, as of the last day of the applicable Interest Period, to continue
any LIBOR Rate Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $5,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof);

 

provided, that if at any time the aggregate amount of LIBOR Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $5,000,000, such LIBOR Rate Loans shall
automatically convert into Base Rate Loans, and on and after such date the right
of the Borrower to continue such Loans as, and convert such Loans into, LIBOR
Rate Loans, as the case may be, shall terminate.

 

(b) The Borrower shall deliver a notice of conversion/continuation in the form
of Exhibit C (“Notice of Conversion/Continuation”) to be received by the Agent
not later than 11:00 a.m. (Pasadena, California time) at least three Business
Days in advance of the Conversion/Continuation Date, if the Loans are to be
converted into or continued as LIBOR Rate Loans and specifying:

 

(i) the applicable Borrower;

 

(ii) the proposed Conversion/Continuation Date;

 

(iii) the aggregate amount of Loans to be converted or renewed;

 

(iv) the type of Loans resulting from the proposed conversion or continuation;
and

 

44



--------------------------------------------------------------------------------

(v) the duration of the requested Interest Period.

 

(c) If upon the expiration of any Interest Period applicable to LIBOR Rate
Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to LIBOR Rate Loans or if any Default or Event of Default then
exists, the Borrower shall be deemed to have elected to convert such LIBOR Rate
Loans into Base Rate Loans effective as of the expiration date of such Interest
Period.

 

(d) The Agent will promptly notify each Lender of its receipt of a Notice of
Conversion/Continuation. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

 

(e) During the existence of a Default or Event of Default, the Borrower may not
elect to have a Loan converted into or continued as a LIBOR Rate Loan.

 

(f) After giving effect to any conversion or continuation of Loans, there may
not be more than five different Interest Periods in effect hereunder.

 

3.3 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the “Maximum Rate”). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 3.3, have been paid or accrued if the interest rates
otherwise set forth in this Agreement had at all times been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the Agent, for
the account of the Lenders, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rates otherwise set forth in this Agreement, at
all times, been in effect over (b) the amount of interest actually paid or
accrued under this Agreement. In the event that a court of competent
jurisdiction determines that the Agent and/or any Lender has received interest
and other charges hereunder in excess of the Maximum Rate, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
Obligations other than interest, in the inverse order of maturity, and if there
are no Obligations outstanding, the Agent and/or such Lender shall refund to the
Borrower such excess.

 

3.4 Agent’s Fees. The Borrower agrees to pay the Agent the fees (the “Agent’s
Fees”) at the times and in the amounts as set forth in the Fee Letter.

 

3.5 Unused Line Fee. Until the Loans have been paid in full and the Agreement
terminated, the Borrower agrees to pay, on the first day of each month and on
the Termination

 

45



--------------------------------------------------------------------------------

Date, to the Agent, for the account of the Lenders, in accordance with their
respective Pro Rata Shares, an unused line fee (the “Unused Line Fee”) equal to
the Applicable Fee Amount times the amount by which the Maximum Revolver Amount
exceeded the sum of the average daily outstanding amount of Revolving Loans and
the average daily undrawn face amount of all outstanding Letters of Credit
during the immediately preceding month, or shorter period if calculated on the
Termination Date. The Unused Line Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed and shall accrue at all times
from and after (but not prior to) the Loan Availability Date. All payments
received by the Agent on account of Accounts or as proceeds of other Collateral
shall be deemed to be credited to the Loan Account immediately upon receipt for
purposes of calculating the Unused Line Fee pursuant to this Section 3.5.

 

3.6 Letter of Credit Fee. The Borrower agrees to pay to the Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, for
each Letter of Credit, a fee (the “Letter of Credit Fee”) equal to the
Applicable Fee Amount times the undrawn face amount of each Letter of Credit,
plus all out-of-pocket costs, fees and expenses incurred by the Agent in
connection with the application for, processing of, issuance of, or amendment to
any Letter of Credit, which costs, fees and expenses could include a “fronting
fee” of 0.125% of the face amount of each Letter of Credit payable to such
issuer; The Letter of Credit Fee shall be payable monthly in arrears on the
first day of each month following any month in which a Letter of Credit was
issued or deemed issued (in the case of any Existing Letter of Credit) and/or in
which a Letter of Credit remains outstanding. The Letter of Credit Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.

 

ARTICLE 4

PAYMENTS AND PREPAYMENTS

 

4.1 Revolving Loans. The Borrower shall repay the outstanding principal balance
of the Revolving Loans, plus all accrued but unpaid interest thereon, on the
Termination Date. The Borrower may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement; provided, however, that with
respect to any LIBOR Rate Loans prepaid by the Borrower prior to the expiration
date of the Interest Period applicable thereto, the Borrower promises to pay to
the Agent for account of the Lenders the amounts described in Section 5.4. In
addition, and without limiting the generality of the foregoing, upon demand the
Borrower promises to pay to the Agent, for account of the Lenders, the amount,
without duplication, by which the Aggregate Revolver Outstandings exceed the
Borrowing Base.

 

4.2 Termination of Facility. Effective from and after the Loan Availability
Date, the Borrower may terminate this Agreement upon at least fifteen (15)
Business Days’ notice to the Agent and the Lenders, upon (a) the payment in full
of all outstanding Revolving Loans, together with accrued interest thereon, and
the cancellation and return of all outstanding Letters of Credit, (b) the
payment of the early termination fee set forth in the next sentence, (c) the
payment in full in cash of all other Obligations together with accrued interest
thereon, and (d) with respect to any LIBOR Rate Loans prepaid in connection with
such termination prior to the expiration date of the Interest Period applicable
thereto, the payment of the amounts described in Section 5.4. If this Agreement
is terminated at any time prior to the Stated Termination Date, whether pursuant

 

46



--------------------------------------------------------------------------------

to this Section or pursuant to Section 11.2, the Borrower shall pay to the
Agent, for the account of the Lenders, an early termination fee determined in
accordance with the following table:

 

Period during which

early termination

occurs

--------------------------------------------------------------------------------

    

Early Termination

Fee

--------------------------------------------------------------------------------

On or prior to the first Anniversary Date

    

1.5% of the Maximum Revolver Amount.

After the first Anniversary Date but on or prior to the second Anniversary Date
     1.0% of the Maximum Revolver Amount; provided, however, that in the event
this Agreement is terminated after the first Anniversary Date in connection with
a refinancing hereof by a credit facility agented by any unit or division of the
Bank, no early termination fee shall be charged. After the second Anniversary
Date but sixty (60) days prior to the Stated Termination Date      0.5% of the
Maximum Revolver Amount; provided, however, that in the event this Agreement is
terminated after the first Anniversary Date in connection with a refinancing
hereof by a credit facility agented by any unit or division of the Bank, no
early termination fee shall be charged.

 

4.3 Payments by the Borrower. (a) All payments to be made by the Borrower shall
be made without set-off, recoupment or counterclaim. Except as otherwise
expressly provided herein, all payments by the Borrower shall be made to the
Agent for the account of the Lenders at the Agent’s address set forth in Section
15.8, and shall be made in Dollars and in immediately available funds, no later
than 1:00 p.m. (Pasadena, California time) on the date specified herein. Any
payment received by the Agent later than 1:00 p.m. (Pasadena, California time)
shall be deemed to have been received on the following Business Day and any
applicable interest or fee shall continue to accrue.

 

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, whenever any payment is due on a day other than a Business Day, such
payment shall be made on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

 

(c) Unless the Agent receives notice from the Borrower prior to the date on
which any payment is due to the Lenders that the Borrower will not make such
payment in full as and when required, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date in immediately available
funds and the Agent may (but shall not be so

 

47



--------------------------------------------------------------------------------

required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower has not made such payment in full to the Agent, each Lender
shall repay to the Agent on demand such amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.

 

4.4 Payments as Revolving Loans. All payments of principal, interest,
reimbursement obligations in connection with Letters of Credit, fees, premiums
and other sums payable hereunder, including all reimbursement for expenses
pursuant to Section 15.7, may, at the option of the Agent, in its sole
discretion, subject only to the terms of this Section 4.4, be paid from the
proceeds of Revolving Loans made hereunder, whether made following a request by
the Borrower pursuant to Section 2.2 or a deemed request as provided in this
Section 4.4. The Borrower hereby irrevocably authorizes the Agent to charge the
Loan Account for the purpose of paying principal, interest, reimbursement
obligations in connection with Letters of Credit, fees, premiums and other sums
payable hereunder, including reimbursing expenses pursuant to Section 15.7, and
agrees that all such amounts charged shall constitute Revolving Loans (including
Non-Ratable Loans and Agent Advances) and that all such Revolving Loans so made
shall be deemed to have been requested by Borrower pursuant to Section 2.2.

 

4.5 Apportionment, Application and Reversal of Payments. Aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender) and payments of the fees shall, as applicable, be apportioned
ratably among the Lenders. All payments shall be remitted to the Agent and all
such payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Accounts or other
Collateral received by the Agent, shall be applied, ratably, subject to the
provisions of this Agreement, first, to pay any fees, indemnities or expense
reimbursements then due to the Agent from the Borrower; second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrower; third, to
pay interest due in respect of all Revolving Loans, including Non-Ratable Loans
and Agent Advances; fourth, to pay or prepay principal of the Non-Ratable Loans
and Agent Advances; fifth, to pay or prepay principal of the Revolving Loans
(other than Non-Ratable Loans and Agent Advances) and unpaid reimbursement
obligations in respect of Letters of Credit; sixth to any amounts owing under
any Bank Product; and seventh, to the payment of any other Obligation due to the
Agent or any Lender by the Borrower. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless an
Event of Default is outstanding, neither the Agent nor any Lender shall apply
any payments which it receives to any LIBOR Rate Loan, except (a) on the
expiration date of the Interest Period applicable to any such LIBOR Rate Loan,
or (b) in the event, and only to the extent, that there are no outstanding Base
Rate Loans. The Agent shall promptly distribute to each Lender, pursuant to the
applicable wire transfer instructions received from each Lender in writing, such
funds as it may be entitled to receive, subject to a Settlement delay as
provided for in Section 2.2(j). The Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations. Notwithstanding
anything to the contrary in this Agreement, all proceeds of cash collateral and
cash equivalents that is subject to a Lien in favor of the Bank permitted under
clause (l) of the definition of “Permitted Liens” shall be applied, first, to
pay all obligations of

 

48



--------------------------------------------------------------------------------

the Parent and its Subsidiaries secured thereby in respect of Bank Products,
letters of credit and other financial accommodations provided from time to time
by the Bank.

 

4.6 Indemnity for Returned Payments. If, after receipt of any payment of, or
proceeds applied to the payment of, all or any part of the Obligations, the
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person, because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continue and this Agreement shall continue in full force as
if such payment or proceeds had not been received by the Agent or such Lender,
and the Borrower shall be liable to pay to the Agent, and hereby does indemnify
the Agent and the Lenders and hold the Agent and the Lenders harmless for, the
amount of such payment or proceeds surrendered. The provisions of this Section
4.6 shall be and remain effective notwithstanding any contrary action which may
have been taken by the Agent or any Lender in reliance upon such payment or
application of proceeds, and any such contrary action so taken shall be without
prejudice to the Agent’s and the Lenders’ rights under this Agreement and shall
be deemed to have been conditioned upon such payment or application of proceeds
having become final and irrevocable. The provisions of this Section 4.6 shall
survive the termination of this Agreement.

 

4.7 Agent’s and Lenders’ Books and Records; Monthly Statements. The Borrower
agrees that the Agent’s and each Lender’s books and records showing the
Obligations and the transactions pursuant to this Agreement and the other Loan
Documents shall be admissible in any action or proceeding arising therefrom, and
shall constitute rebuttably presumptive proof thereof, irrespective of whether
any Obligation is also evidenced by a promissory note or other instrument. The
Agent will provide to the Borrower a monthly statement of Loans, payments, and
other transactions pursuant to this Agreement. Such statement shall be deemed
correct, accurate, and binding on the Borrower and an account stated (except for
reversals and reapplications of payments made as provided in Section 4.5 and
corrections of errors discovered by the Agent), unless the Borrower notifies the
Agent in writing to the contrary within thirty (30) days after such statement is
rendered. In the event a timely written notice of objections is given by the
Borrower, only the items to which exception is expressly made will be considered
to be disputed by the Borrower.

 

ARTICLE 5

TAXES, YIELD PROTECTION AND ILLEGALITY

 

5.1 Taxes. (a) Any and all payments by the Borrower to each Lender or the Agent
under this Agreement and any other Loan Document shall be made free and clear
of, and without deduction or withholding for any Taxes. In addition, the
Borrower shall pay all Other Taxes.

 

(b) The Borrower agrees to indemnify and hold harmless each Lender and the Agent
for the full amount of Taxes or Other Taxes (including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section) paid by the
Lender or the Agent and any liability (including penalties, interest, additions
to tax and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted.

 

49



--------------------------------------------------------------------------------

Payment under this indemnification shall be made within 30 days after the date
the Lender or the Agent makes written demand therefor.

 

(c) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Lender or the
Agent, then:

 

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

 

(ii) the Borrower shall make such deductions and withholdings;

 

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

 

(iv) the Borrower shall also pay to each Lender or the Agent for the account of
such Lender, at the time interest is paid, all additional amounts which the
respective Lender specifies as necessary to preserve the after-tax yield the
Lender would have received if such Taxes or Other Taxes had not been imposed.

 

(d) Within 30 days after the date of any payment by the Borrower of Taxes or
Other Taxes, the Borrower shall furnish the Agent the original or a certified
copy of a receipt evidencing payment thereof, or other evidence of payment
satisfactory to the Agent.

 

(e) If the Borrower is required to pay additional amounts to any Lender or the
Agent pursuant to subsection (c) of this Section, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue, if such change in the
judgment of such Lender is not otherwise disadvantageous to such Lender.

 

5.2 Illegality. (a) If any Lender determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable lending office to make
LIBOR Rate Loans, then, on notice thereof by the Lender to the Borrower through
the Agent, any obligation of that Lender to make LIBOR Rate Loans shall be
suspended until the Lender notifies the Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.

 

(b) If a Lender determines that it is unlawful to maintain any LIBOR Rate Loan,
the Borrower shall, upon its receipt of notice of such fact and demand from such
Lender (with a copy to the Agent), prepay in full such LIBOR Rate Loans of that
Lender then outstanding,

 

50



--------------------------------------------------------------------------------

together with interest accrued thereon and amounts required under Section 5.4,
either on the last day of the Interest Period thereof, if the Lender may
lawfully continue to maintain such LIBOR Rate Loans to such day, or immediately,
if the Lender may not lawfully continue to maintain such LIBOR Rate Loan. If the
Borrower is required to so prepay any LIBOR Rate Loan, then concurrently with
such prepayment, the Borrower may, at its option, borrow from the affected
Lender, in the amount of such repayment, a Base Rate Loan.

 

5.3 Increased Costs and Reduction of Return. (a) If any Lender determines that,
due to either (i) the introduction of or any change in the interpretation of any
law or regulation or (ii) the compliance by that Lender with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to such Lender
of agreeing to make or making, funding or maintaining any LIBOR Rate Loans, or
agreeing to issue, issuing, funding or maintaining any Letter of Credit, then
the Borrower shall be liable for, and shall from time to time, upon demand (with
a copy of such demand to be sent to the Agent), pay to the Agent for the account
of such Lender, additional amounts as are sufficient to compensate such Lender
for such increased costs.

 

(b) If any Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Lender or
any corporation or other entity controlling the Lender with any Capital Adequacy
Regulation, affects or would affect the amount of capital required or expected
to be maintained by the Lender or any corporation or other entity controlling
the Lender and (taking into consideration such Lender’s or such corporation’s or
other entity’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitments, loans, credits or obligations
under this Agreement, then, upon demand of such Lender to the Borrower through
the Agent, the Borrower shall pay to the Lender, from time to time as specified
by the Lender, additional amounts sufficient to compensate the Lender for such
increase.

 

5.4 Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which the Lender may sustain or incur
as a consequence of:

 

(a) the failure of the Borrower to make on a timely basis any payment of
principal of any LIBOR Rate Loan;

 

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/ Continuation;

 

(c) the prepayment or other payment (including after acceleration thereof) of an
LIBOR Rate Loan on a day that is not the last day of the relevant Interest
Period;

 

51



--------------------------------------------------------------------------------

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans or from fees payable to
terminate the deposits from which such funds were obtained.

 

5.5 Inability to Determine Rates. If the Agent determines that for any reason
adequate and reasonable means do not exist for determining the LIBOR Rate for
any requested Interest Period with respect to a proposed LIBOR Rate Loan, or
that the LIBOR Rate for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, the Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate
Loans hereunder shall be suspended until the Agent revokes such notice in
writing. Upon receipt of such notice, the Borrower may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it. If the
Borrower does not revoke such Notice, the Lenders shall make, convert or
continue the Loans, as proposed by the Borrower, in the amount specified in the
applicable notice submitted by the Borrower, but such Loans shall be made,
converted or continued as Base Rate Loans instead of LIBOR Rate Loans.

 

5.6 Certificates of Lenders. Any Lender claiming reimbursement or compensation
under this Article 5 shall deliver to the Borrower (with a copy to the Agent) a
certificate setting forth in reasonable detail the amount payable to the Lender
hereunder and such certificate shall be conclusive and binding on the Borrower
in the absence of manifest error.

 

5.7 Survival. The agreements and obligations of the Borrower in this Article 5
shall survive the payment of all other Obligations.

 

ARTICLE 6

COLLATERAL

 

6.1 Grant of Security Interest. (a) As security for all Obligations, the
Borrower hereby grants to the Agent, for the benefit of the Agent and the
Lenders, a continuing security interest in, lien on, assignment of and right of
set-off against, all of the following property and assets of the Borrower,
whether now owned or existing or hereafter acquired or arising, regardless of
where located:

 

(i) all Accounts (including supporting obligations (as such term is defined in
the UCC));

 

(ii) all Inventory;

 

(iii) all chattel paper, instruments and documents (as such terms are defined in
the UCC);

 

(iv) all General Intangibles;

 

(v) all money, cash, cash equivalents, securities and other property of any kind
of the Borrower held directly or indirectly by the Agent or any Lender or by any
bank or securities intermediary which is party to a Control Agreement;

 

52



--------------------------------------------------------------------------------

(vi) all of the Borrower’s Deposit Accounts, Securities Accounts, credits, and
balances with and other claims against the Agent or any Lender or any of their
Affiliates, including any Payment Account;

 

(vii) all books, records and other property related to or referring to any of
the foregoing (but subject to the paragraph immediately following clause (viii)
below), including books, records, account ledgers, data processing records,
computer software and other property and General Intangibles at any time
evidencing or relating to any of the foregoing; and

 

(viii) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing (but subject to the immediately succeeding
paragraph), including, but not limited to, proceeds of any insurance policies
and claims against third parties with respect to all or any of the foregoing.

 

All of the foregoing and all other property of the Borrower in which the Agent
or any Lender may at any time be granted a Lien, is herein collectively referred
to as the “Collateral.” Notwithstanding the foregoing provisions of this Section
6.1, such grant of a security interest shall not extend to, and the term
“Collateral” shall not include:

 

(i) any General Intangibles of the Borrower consisting of licenses, leases or
other contracts or any Accounts payable to the Parent by FASL (Japan) (such
Accounts, the “FASL (Japan) Accounts”) or any chattel paper, documents or
instruments evidencing any rights to payment or other obligations of FASL
(Japan) to the Parent (the “FASL (Japan) Documents”), to the extent that (A)
such General Intangibles, FASL (Japan) Accounts or FASL (Japan) Documents are
not assignable or capable of being encumbered as a matter of law or under the
terms of the license, lease or other agreement applicable thereto, including the
FASL (Japan) Agreements (but solely to the extent that any such restriction
shall be enforceable under applicable law), without the consent of the licensor
or lessor thereof or other applicable party thereto and (B) such consent has not
been obtained; provided, however, that the foregoing grant of security interest
shall extend to, and the term “Collateral” shall include (but subject to the
exclusions from the definition of General Intangibles set forth in clauses (a)
and (b) of such definition), (1) any General Intangible which are proceeds of,
or otherwise related to the enforcement or collection of, any Account (other
than any FASL (Japan) Account which is excludable as provided above), (2) any
and all proceeds of any General Intangibles and of the FASL (Japan) Accounts or
FASL (Japan) Documents which are otherwise excluded to the extent that the
assignment or encumbrance of such proceeds is not so restricted, and (3) upon
obtaining the consent of any such licensor, lessor or other applicable party
with respect to any such otherwise excluded General Intangibles, FASL (Japan)
Accounts or FASL (Japan) Documents (it being understood by the parties that the
Borrower shall be under no obligation hereunder to obtain any such consent),
such General

 

53



--------------------------------------------------------------------------------

Intangibles, FASL (Japan) Accounts and FASL (Japan) Documents, as well as any
and all proceeds thereof, that might have theretofore have been excluded from
such grant of a security interest and the term “Collateral”;

 

(ii) any Accounts payable to the Parent by the German Subsidiary (such Accounts,
the “German Subsidiary Accounts”) or any General Intangibles or chattel paper,
documents or instruments evidencing any rights to payment or other obligations
of the German Subsidiary to the Parent, including the Dresden Agreements, and
any proceeds thereof;

 

(iii) any Accounts payable to the Parent by the Mask House Affiliates or any
General Intangibles or chattel paper, documents or instruments evidencing any
rights to payment or other obligations of the Mask House Affiliates to the
Parent, including the Mask House Agreements, and any proceeds thereof; and

 

(iv) the FASL (Delaware) Contributed Collateral upon the sale, contribution or
transfer thereof to FASL (Delaware) pursuant to the FASL (Delaware)
Organizational Documents.

 

(b) All of the Obligations shall be secured by all of the Collateral.

 

6.2 Perfection and Protection of Security Interest. (a) The Borrower shall, at
its expense, perform all steps requested by the Agent at any time to perfect,
maintain, protect, and enforce the Agent’s Liens, including: (i) executing and
filing financing or continuation statements, and amendments thereof, in form and
substance satisfactory to the Agent; (ii) delivering to the Agent the originals
of all instruments, documents, and chattel paper, and all other Collateral of
which the Agent determines it should have physical possession in order to
perfect and protect the Agent’s security interest therein, duly pledged,
endorsed or assigned to the Agent without restriction; (iii) delivering to the
Agent warehouse receipts covering any portion of the Collateral located in
warehouses and for which warehouse receipts are issued and certificates of title
covering any portion of the collateral for which certificates of title have been
issued; (iv) when an Event of Default exists, transferring Inventory to
warehouses designated by the Agent; (v) placing notations on the Borrower’s
books of account to disclose the Agent’s security interest; (vii) delivering to
the Agent all letters of credit on which the Borrower is named beneficiary; and
(viii) taking such other steps as are reasonably deemed necessary or desirable
by the Agent to maintain and protect the Agent’s Liens. To the extent permitted
by applicable law, the Agent may file, without the Borrower’s signature, one or
more financing statements disclosing the Agent’s Liens. The Borrower agrees that
a carbon, photographic, photostatic, or other reproduction of this Agreement or
of a financing statement is sufficient as a financing statement.

 

(b) If any Collateral is at any time in the possession or control of any
warehouseman, bailee or any of the Borrower’s agents or processors, then the
Borrower shall notify the Agent thereof and shall, at the request of Agent,
notify such Person of the Agent’s security interest in such Collateral and
instruct such Person to hold all such Collateral for the Agent’s account subject
to the Agent’s instructions. If at any time any Collateral is located on any
operating facility of the Borrower which is not owned by the Borrower, then the
Borrower

 

54



--------------------------------------------------------------------------------

shall, at the request of the Agent, obtain written subordinations, in form and
substance satisfactory to the Agent, of all present and future Liens to which
the owner or lessor of such premises may be entitled to assert against the
Collateral.

 

(c) From time to time, the Borrower shall, upon the Agent’s request, execute and
deliver confirmatory written instruments pledging to the Agent, for the ratable
benefit of the Agent and the Lenders, the Collateral with respect to the
Borrower, but the Borrower’s failure to do so shall not affect or limit any
security interest or any other rights of the Agent or any Lender in and to the
Collateral with respect to the Borrower. So long as this Agreement is in effect
and until all Obligations have been fully satisfied, the Agent’s Liens shall
continue in full force and effect in all Collateral (whether or not deemed
eligible for the purpose of calculating the Availability or as the basis for any
advance, loan, extension of credit, or other financial accommodation).

 

6.3 Location of Collateral. The Borrower represents and warrants to the Agent
and the Lenders that: (a) Schedule 6.3 is a correct and complete list of the
Borrower’s chief executive office, the location of its books and records and the
locations of the Collateral; and (b) Schedule 6.3 correctly identifies any of
such facilities and locations that are not owned by the Borrower. The Borrower
covenants and agrees that it will not (i) maintain any Collateral at any
location other than those locations listed for the Borrower on Schedule 6.3,
(ii) otherwise change or add to any of such locations, or (iii) change its
jurisdiction of organization or the location of its chief executive office from
the location identified in Schedule 6.3, unless it gives the Agent at least
thirty (30) days’ prior written notice thereof and executes any and all
financing statements and other documents that the Agent reasonably requests in
connection therewith. Without limiting the foregoing, the Borrower represents
that all of its Inventory (other than Inventory in transit) is, and covenants
that all of its Inventory will be, located either (a) on premises owned by the
Borrower, (b) on premises leased by the Borrower, provided that the Agent has,
if reasonably requested by the Agent, received an executed landlord waiver from
the landlord of such premises in form and substance satisfactory to the Agent,
or (c) in a warehouse or with a bailee, provided that the Agent has, if
reasonably requested by the Agent, received an executed bailee letter from the
applicable Person in form and substance reasonably satisfactory to the Agent.

 

6.4 Title to, Liens on, and Sale and Use of Collateral. The Borrower represents
and warrants to the Agent and the Lenders and agrees with the Agent and the
Lenders that: (a) all of the Collateral is and will continue to be owned by the
Borrower free and clear of all Liens whatsoever, except for Permitted Liens; (b)
the Agent’s Liens in the Collateral will not be subject to any prior Lien; (c)
the Borrower will use, store, and maintain the Collateral with all reasonable
care and will use such Collateral for lawful purposes only; and (d) the Borrower
will not, without the Agent’s prior written approval, sell, or dispose of or
permit the sale or disposition of any of the Collateral except for sales for
scrap of excess or no-movement Inventory and other Inventory in the ordinary
course of business. The inclusion of proceeds in the Collateral shall not be
deemed to constitute the Agent’s or any Lender’s consent to any sale or other
disposition of the Collateral except as expressly permitted herein.
Notwithstanding the foregoing, Borrower and its Subsidiaries may sell,
contribute, or otherwise transfer the FASL (Delaware) Contributed Collateral to
FASL (Delaware) in accordance with the FASL (Delaware) Organizational Documents
and the Agent shall release any Agent’s Liens on the FASL (Delaware) Contributed
Collateral and shall execute such documents as may be necessary to

 

55



--------------------------------------------------------------------------------

evidence the release of the Agent’s Liens upon such Collateral; provided, that,
after such sale, contribution or transfer thereof, the Borrower will have Net
Domestic Cash of no less than $200,000,000.

 

6.5 Appraisals. Whenever an Event of Default exists, and at such other times not
more frequently than once a year as the Agent requests, the Borrower shall, at
its expense and upon the Agent’s request, provide the Agent with appraisals or
updates thereof of any or all of the Collateral from an appraiser, and prepared
on a basis, reasonably satisfactory to the Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulation and by the internal policies of the Lenders.

 

6.6 Access and Examination; Confidentiality. (a) The Agent, accompanied by any
Lender which so elects, may, at Borrower’s expense, at all reasonable times
during regular business hours (and at any time when an Event of Default exists
and is continuing) have access to, examine, audit, make extracts from or copies
of and inspect any or all of the Borrower’s records, files, and books of account
and the Collateral, and discuss the Borrower’s affairs with the Borrower’s
officers and management; provided that the Agent and the Lenders agree that,
unless an Event of Default has occurred and is continuing, the Agent shall not
conduct any such examination, audit or other inspection more than (i) two times
in any calendar year at any time prior to the first date, if any, on which the
Loan to Availability Ratio is equal to or greater than 50% for fifteen (15)
consecutive days (such date, a “Trigger Date”) and (ii) four times in any
calendar year at any time thereafter; provided, further, that if after any
Trigger Date the Loan to Availability Ratio is less than 50% for 120 consecutive
days (such 120th day, a “Shut-Off Date”) then, from and after such Shut-Off
Date, the Agent and the Lenders agree that, unless an Event of Default has
occurred and is continuing, the Agent shall not conduct any such examination,
audit or other inspection more than (x) two times during the portion of the
calendar year then remaining after such Shut-Off Date (and in no event more than
four times in all of such calendar year) and in any calendar year thereafter
until the next Trigger Date, if any, and (y) four times in any calendar year at
any time thereafter until the next Shut-Off Date, if any. The parties agree that
the immediately preceding proviso shall govern the permitted frequency of
examinations, audits and other inspections conducted by the Agent pursuant to
this Section 6.6 in respect of each subsequent Trigger Date and Shut-Off Date
occurring thereafter. The parties further agree that the Agent may conduct
additional examinations, audits or other inspections, at the expense of the
Agent and the Lenders, at all reasonable times during regular business hours, in
addition to those contemplated above in this Section 6.6. The Borrower will
deliver to the Agent any instrument necessary for the Agent to obtain records
from any service bureau maintaining records for the Borrower. The Agent may, and
at the direction of the Majority Lenders shall, at any time when a Default or
Event of Default exists, and at the Borrower’s expense, make copies of all of
the Borrower’s books and records relating to the Collateral and all relevant
financial records, or require the Borrower to deliver such copies to the Agent.
The Agent may, without expense to the Agent, use such of the Borrower’s
respective personnel, supplies, and premises as may be reasonably necessary for
maintaining or enforcing the Agent’s Liens. The Agent shall have the right, at
any time, in the Agent’s name or in the name of a nominee of the Agent, to
verify the validity, amount or any other matter relating to the Accounts,
Inventory, or other Collateral, by mail, telephone, or otherwise.

 

56



--------------------------------------------------------------------------------

(b) The Borrower agrees that, subject to the Borrower’s prior consent for uses
other than in a traditional tombstone, the Agent and each Lender may use the
Borrower’s name in advertising and promotional material and in conjunction
therewith disclose the general terms of this Agreement. The Agent and each
Lender severally agree to take commercially reasonable precautions and exercise
due care to maintain the confidentiality of all information identified as
“confidential” or “secret” by the Borrower and provided to the Agent or such
Lender by or on behalf of the Borrower, under this Agreement or any other Loan
Document, and neither the Agent, nor such Lender nor any of their respective
Affiliates shall use any such information other than in connection with or in
enforcement of this Agreement and the other Loan Documents, except to the extent
that such information (i) was or becomes generally available to the public other
than as a result of disclosure by the Agent or such Lender, or (ii) was or
becomes available on a nonconfidential basis from a source other than the
Borrower, provided that such source is not bound by a confidentiality agreement
with the Borrower known to the Agent or such Lender; provided, however, that the
Agent and any Lender may disclose such information (1) at the request or
pursuant to any requirement of any Governmental Authority to which the Agent or
such Lender is subject or in connection with an examination of the Agent or such
Lender by any such Governmental Authority; (2) pursuant to subpoena or other
court process; (3) when required to do so in accordance with the provisions of
any applicable Requirement of Law; (4) to the extent reasonably required in
connection with any litigation or proceeding (including, but not limited to, any
bankruptcy proceeding) to which the Agent, any Lender or their respective
Affiliates may be party; (5) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document; (6)
to the Agent’s or such Lender’s independent auditors, accountants, attorneys and
other professional advisors; (7) to any prospective Participant or Assignee
under any Assignment and Acceptance, actual or potential, provided that such
prospective Participant or Assignee agrees to keep such information confidential
to the same extent required of the Agent and the Lenders hereunder; (8) as
expressly permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower is party or is deemed party with the Agent
or such Lender; (9) to its Affiliates, provided that such Affiliates agree to be
bound by the confidentiality provisions of this Section 6.6; and (10) with
respect to the “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to the Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transactions as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the tax treatment or tax structure of the Loans, Letters of
Credit and transactions contemplated hereby.

 

6.7 Collateral Reporting. The Borrower shall provide the Agent with the
following documents at the following times in form satisfactory to the Agent:
(a) on a monthly basis, at any time prior to the first date, if any, on which
either (i) the Loan to Availability Ratio is equal to or greater than 40% for
five (5) consecutive Business Days or (ii) Availability as of the close of
Agent’s business is less than $50,000,000 (either of such dates, a “Trigger
Date”), and on a weekly basis thereafter, a schedule of the Borrower’s Accounts
created since the last such schedule, which schedule shall also identify any
collections, credits and other adjustments in respect of the Borrower’s Accounts
since the last such schedule, and a Borrowing Base

 

57



--------------------------------------------------------------------------------

Certificate; provided, however, that if after any Trigger Date the Loan to
Availability Ratio is less than 40% for 120 consecutive days (such 120th day, a
“Shut-Off Date”) then, from and after such Shut-Off Date, the Agent and the
Lenders agree that the Borrower shall only be required to deliver each such
schedule of Borrower’s Accounts and each such Borrowing Base Certificate on a
monthly basis until the next Trigger Date, if any, and on a weekly basis
thereafter until the next Shut-Off Date, if any (the parties agree that the
immediately preceding proviso shall govern the required frequency of the
Borrower’s delivery of schedules of Borrower’s Accounts and Borrowing Base
Certificates pursuant to this Section 6.7 in respect of each subsequent Trigger
Date and Shut-Off Date occurring thereafter); (b) on a monthly basis, (i) within
seven (7) Business Days after the end of each month, an aging of the Borrower’s
Accounts, together with a reconciliation to the previous month’s or week’s, as
the case may be, aging of the Borrower’s Accounts and to the Borrower’s general
ledger; (ii) within ten (10) Business Days after the end of each month, an aging
of the Borrower’s accounts payable; and (iii) within ten (10) Business Days
after the end of each month, Inventory reports by category, with additional
detail showing additions to and deletions from the Inventory; (c) upon request,
copies of invoices in connection with the Accounts, customer statements, credit
memos, remittance advices and reports, deposit slips, shipping and delivery
documents in connection with the Borrower’s Accounts and for Inventory and
Equipment acquired by the Borrower, purchase orders and invoices; (d) upon
request, a statement of the balance of each of the Intercompany Accounts; (e)
such other reports as to the Collateral as the Agent shall reasonably request
from time to time; and (f) with the delivery of each of the foregoing, a
certificate of the Borrower executed by an officer thereof certifying as to the
accuracy and completeness of the foregoing. If any of the Borrower’s records or
reports of the Collateral are prepared by an accounting service or other agent,
the Borrower hereby authorizes such service or agent to deliver such records,
reports, and related documents to the Agent, for distribution to the Lenders.

 

6.8 Accounts. (a) The Borrower hereby represents and warrants to the Agent and
the Lenders, with respect to the Borrower’s Accounts, that: (i) each existing
Account represents, and each future Account will represent, a bona fide sale or
lease and delivery of goods by the Borrower, or rendition of services by the
Borrower, in the ordinary course of the Borrower’s business; (ii) each existing
Account is, and each future Account will be, for a liquidated amount payable by
the Account Debtor thereon on the terms set forth in the invoice therefor or in
the schedule thereof delivered to the Agent, without any offset, deduction,
defense, or counterclaim except those known to the Borrower and disclosed to the
Agent and the Lenders pursuant to this Agreement; (iii) no payment will be
received with respect to any Account, and no credit, discount, or extension, or
agreement therefor will be granted on any Account, except as reported to the
Agent and the Lenders in accordance with this Agreement; (iv) each copy of an
invoice delivered to the Agent by the Borrower will be a genuine copy of the
original invoice sent to the Account Debtor named therein; and (v) all goods
described in any invoice representing a sale of goods will have been delivered
to the Account Debtor and all services of the Borrower described in each invoice
will have been performed.

 

(b) The Borrower shall not re-date any invoice or sale or make sales on extended
dating beyond that customary in the Borrower’s business or extend or modify any
Account. If the Borrower becomes aware of any matter adversely affecting the
collectability of any Account or Account Debtor involving an amount greater than
$200,000, including information regarding the Account Debtor’s creditworthiness,
the Borrower will promptly so advise the Agent.

 

58



--------------------------------------------------------------------------------

(c) The Borrower shall not accept any note or other instrument (except a check
or other instrument for the immediate payment of money) with respect to any
Account without the Agent’s written consent. If the Agent consents to the
acceptance of any such instrument, it shall be considered as evidence of the
Account and not payment thereof and the Borrower will promptly deliver such
instrument to the Agent, endorsed by the Borrower to the Agent in a manner
satisfactory in form and substance to the Agent. Regardless of the form of
presentment, demand, notice of protest with respect thereto, the Borrower shall
remain liable thereon until such instrument is paid in full.

 

(d) The Borrower shall notify the Agent promptly of all disputes and claims in
excess of $1,000,000 with any Account Debtor, and agrees to settle, contest, or
adjust such dispute or claim at no expense to the Agent or any Lender. No
discount, credit or allowance shall be granted to any such Account Debtor
without the Agent’s prior written consent, except for discounts, credits and
allowances made or given in the ordinary course of the Borrower’s business when
no Event of Default exists hereunder. The Borrower shall send the Agent a copy
of each credit memorandum in excess of $1,000,000 as soon as issued. The Agent
may, and at the direction of the Majority Lenders shall, at all times when an
Event of Default exists hereunder, settle or adjust disputes and claims directly
with Account Debtors for amounts and upon terms which the Agent or the Majority
Lenders, as applicable, shall consider advisable and, in all cases, the Agent
will credit the Borrower’s Loan Account with only the net amounts received by
the Agent in payment of any Accounts.

 

(e) If an Account Debtor returns any Inventory to the Borrower when no Event of
Default exists, then the Borrower shall promptly determine the reason for such
return and shall issue a credit memorandum to the Account Debtor in the
appropriate amount. The Borrower shall immediately report to the Agent any
return involving an amount in excess of $1,000,000. Each such report shall
indicate the reasons for the returns and the locations and condition of the
returned Inventory. In the event any Account Debtor returns Inventory to the
Borrower when an Event of Default exists, the Borrower, upon request of the
Agent, shall: (i) hold the returned Inventory in trust for the Agent; (ii)
segregate all returned Inventory from all of its other property; (iii) dispose
of the returned Inventory solely according to the Agent’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Agent’s prior written consent. All returned Inventory shall be subject to the
Agent’s Liens thereon. Whenever any Inventory is returned, the related Account
shall be deemed ineligible to the extent of the amount owing by the Account
Debtor with respect to such returned Inventory.

 

6.9 Collection of Accounts; Payments.

 

(a) The Borrower shall establish a service for collections of Accounts at a
Clearing Bank acceptable to the Agent and subject to a Blocked Account
Agreement. The Borrower shall instruct all Account Debtors to make all payments
directly to the address established for such service. If, notwithstanding such
instructions, the Borrower receives any proceeds of Accounts, it shall receive
such payments as the Agent’s trustee, and shall immediately deliver such
payments to the Agent in their original form duly endorsed in blank or deposit
them into a Payment Account, as the Agent may direct. All collections received
in any such Payment Account or directly by the Borrower or the Agent, and all
funds in any Payment Account or other account to which such collections are
deposited shall be subject to the

 

59



--------------------------------------------------------------------------------

Borrower’s control at any time prior to the first date, if any, on which either
(a) (i) Net Domestic Cash is less than $200,000,000 and (ii) the Loan to
Availability Ratio exceeds 50%, or (b) Net Domestic Cash is less than
$150,000,000, and following any such date Agent shall be the only Person
entitled to give the Clearing Bank instructions directing disposition of funds
in such Payment Account or other account to which such collections are deposited
without further consent by the Borrower. The Agent or the Agent’s designee may,
at any time after the occurrence of an Event of Default, notify Account Debtors
that the Accounts have been assigned to the Agent and of the Agent’s security
interest therein, and may collect them directly and charge the collection costs
and expenses to the Loan Account as a Revolving Loan. So long as an Event of
Default has occurred and is continuing, the Borrower, at the Agent’s request,
shall execute and deliver to the Agent such documents as the Agent shall require
to grant the Agent access to any post office box in which collections of
Accounts are received.

 

(b) If sales of Inventory are made or services are rendered for cash, the
Borrower shall immediately deliver to the Agent or deposit into a Payment
Account the cash which the Borrower receives.

 

(c) All payments, including immediately available funds received by the Agent at
a bank designated by it, received by the Agent, whether or not on account of
Accounts or as proceeds of other Collateral, will be credited to the Loan
Account (conditional upon final collection) after allowing one (1) Business Day
for collection; provided, however, that such payments shall be deemed to be
credited to the Loan Account immediately upon receipt for purposes of (i)
determining Availability, (ii) calculating the Unused Line Fee pursuant to
Section 3.5, and (iii) calculating the amount of interest accrued thereon solely
for purposes of determining the amount of interest to be distributed by the
Agent to the Lenders (but not the amount of interest payable by the Borrower).

 

(d) In the event the Borrower repays all of the Obligations upon the termination
of this Agreement or upon acceleration of the Obligations, other than through
the Agent’s receipt of payments on account of the Accounts or proceeds of the
other Collateral, such payment will be credited (conditional upon final
collection) to the Loan Account one (1) Business Day after the Agent’s receipt
of such funds.

 

6.10 Inventory; Perpetual Inventory. The Borrower represents and warrants to the
Agent and the Lenders and agrees with the Agent and the Lenders that all of the
Inventory owned by the Borrower is and will be held for sale or lease (including
sales for scrap of excess or no-movement Inventory), or to be furnished in
connection with the rendition of services, in the ordinary course of the
Borrower’s business, and is and will be fit for such purposes. The Borrower will
keep its Inventory in good and marketable condition, at its own expense.
Borrower will not, without the prior written consent of the Agent, acquire or
accept any Inventory on consignment or approval. The Borrower agrees that all
Inventory produced in the United States will be produced in accordance with the
Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations, and orders thereunder. The Borrower will conduct a physical count
of the Inventory at least once per Fiscal Year, and after and during the
continuation of an Event of Default, at such other times as the Agent requests,
but not to exceed four times in any Fiscal Year. The Borrower will maintain a
perpetual inventory reporting system at all times. The Borrower will not,
without the Agent’s written consent, sell any

 

60



--------------------------------------------------------------------------------

Inventory on a bill-and-hold, guaranteed sale, sale and return, sale on
approval, consignment, or other repurchase or return basis.

 

6.11 Documents, Instruments, and Chattel Paper. The Borrower represents and
warrants to the Agent and the Lenders that (a) all documents, instruments, and
chattel paper describing, evidencing, or constituting Collateral, and all
signatures and endorsements thereon, are and will be complete, valid, and
genuine, and (b) all goods evidenced by such documents, instruments, and chattel
paper are and will be owned by the Borrower, free and clear of all Liens other
than Permitted Liens.

 

6.12 Right to Cure. The Agent may, in its discretion, and shall, at the
direction of the Majority Lenders, pay any amount or do any act required of the
Borrower hereunder or under any other Loan Document in order to preserve,
protect, maintain or enforce the Obligations, the Collateral or the Agent’s
Liens therein, and which the Borrower fails to pay or do, including payment of
any judgment against the Borrower, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord’s or bailee’s claim, and any
other Lien upon or with respect to the Collateral. All payments that the Agent
makes under this Section 6.12 and all out-of-pocket costs and expenses that the
Agent pays or incurs in connection with any action taken by it hereunder shall
be charged to the Borrower’s Loan Account as a Revolving Loan. Any payment made
or other action taken by the Agent under this Section 6.12 shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
thereafter as herein provided.

 

6.13 Power of Attorney. The Borrower hereby appoints the Agent and the Agent’s
designee as the Borrower’s attorney, with power: (a) to endorse the Borrower’s
name on any checks, notes, acceptances, money orders, or other forms of payment
or security that come into the Agent’s or any Lender’s possession; (b) to sign
the Borrower’s name on any invoice, bill of lading, warehouse receipt or other
document of title relating to any Collateral, on drafts against customers, on
assignments of Accounts, on notices of assignment and other public records; (c)
to sign the Borrower’s name on any financing statements as may be reasonably
deemed necessary or desirable by Agent or any Lender in order to perfect or
maintain perfected the Agent’s Liens on any Collateral and to file any such
financing statements by electronic means with or without a signature as
authorized or required by applicable law or filing procedure; (d) to notify the
post office authorities to change the address for delivery of the Borrower’s
mail to an address designated by the Agent and to receive, open and dispose of
all mail addressed to the Borrower; (e) to send requests for verification of
Accounts to customers or Account Debtors; (f) to clear Inventory, through
customs in the Borrower’s name, the Agent’s name or the name of the Agent’s
designee, and to sign and deliver to customs officials powers of attorney in the
Borrower’s name for such purpose; and (g) to do all things necessary to carry
out this Agreement; provided, however, that the power of attorney granted under
the preceding clauses (a), (b), (d), (f) and (g) shall only be exercisable while
an Event of Default exists. The Borrower ratifies and approves all acts of such
attorney. None of the Lenders or the Agent nor their attorneys will be liable
for any acts or omissions or for any error of judgment or mistake of fact or law
unless the result of its own bad faith, gross negligence or willful misconduct.
This power, being coupled with an interest, is irrevocable until this Agreement
has been terminated and the Obligations have been fully satisfied.

 

61



--------------------------------------------------------------------------------

6.14 The Agent’s and Lenders’ Rights, Duties and Liabilities. The Borrower
assumes all responsibility and liability arising from or relating to the use,
sale or other disposition of the Collateral. The Obligations shall not be
affected by any failure of the Agent or any Lender to take any steps to perfect
the Agent’s Liens or to collect or realize upon the Collateral, nor shall loss
of or damage to the Collateral release the Borrower from any of the Obligations.
Following the occurrence and continuation of an Event of Default, the Agent may
(but shall not be required to), and at the direction of the Majority Lenders
shall, without notice to or consent from the Borrower, sue upon or otherwise
collect, extend the time for payment of, modify or amend the terms of,
compromise or settle for cash, credit, or otherwise upon any terms, grant other
indulgences, extensions, renewals, compositions, or releases, and take or omit
to take any other action with respect to the Collateral, any security therefor,
any agreement relating thereto, any insurance applicable thereto, or any Person
liable directly or indirectly in connection with any of the foregoing, without
discharging or otherwise affecting the liability of the Borrower for the
Obligations or under this Agreement or any other agreement now or hereafter
existing between the Agent and/or any Lender and the Borrower.

 

ARTICLE 7

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

 

7.1 Books and Records. The Parent shall maintain, at all times, correct and
complete books, records and accounts in which complete, correct and timely
entries are made of its transactions in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 7.2(a). The Parent shall, by means of appropriate entries,
reflect in such accounts and in all Financial Statements proper liabilities and
reserves for all taxes and proper provision for depreciation and amortization of
property and bad debts, all in accordance with GAAP. From and after the Loan
Availability Date, the Parent shall maintain at all times books and records
pertaining to the Collateral in such detail, form and scope as the Agent or any
Lender shall reasonably require, including, but not limited to, records of (a)
all payments received and all credits and extensions granted with respect to the
Accounts; (b) the return, rejections, repossession, stoppage in transit, loss,
damage, or destruction of any Inventory; and (c) all other dealings affecting
the Collateral.

 

7.2 Financial Information. The Parent shall promptly furnish to each Lender, all
such financial information as the Agent or any Lender shall reasonably request,
and notify its auditors and accountants that the Agent, on behalf of the
Lenders, is authorized to obtain such information directly from them. Without
limiting the foregoing, the Parent will furnish to the Agent, in sufficient
copies for distribution by the Agent to each Lender, in such detail as the Agent
or the Lenders shall request, the following:

 

(a) As soon as available, but in any event not later than ninety (90) days after
the close of each Fiscal Year, consolidated audited and consolidating audited
balance sheets, and statements of income and expense, cash flow and of
stockholders’ equity for the Parent and its Subsidiaries for such Fiscal Year,
and the accompanying notes thereto, setting forth in each case in comparative
form figures for the previous Fiscal Year, all in reasonable detail, fairly
presenting the financial position and the results of operations of the Parent
and its consolidated Subsidiaries as at the date thereof and for the Fiscal Year
then ended, and prepared in accordance with GAAP. Such statements shall be
examined in accordance with generally accepted auditing

 

62



--------------------------------------------------------------------------------

standards by and, in the case of such statements performed on a consolidated
basis, accompanied by a report thereon unqualified as to scope of independent
certified public accountants selected by the Parent and reasonably satisfactory
to the Agent. The Parent, simultaneously with retaining such independent public
accountants to conduct such annual audit, shall send a letter to such
accountants, with a copy to the Agent and the Lenders, notifying such
accountants that one of the primary purposes for retaining such accountants’
services and having audited financial statements prepared by them is for use by
the Agent and the Lenders. The Parent hereby authorizes the Agent, upon
reasonable prior notice to the Parent, to communicate directly with its
certified public accountants and, by this provision, authorizes those
accountants to disclose to the Agent any and all financial statements and other
supporting financial documents and schedules relating to the Parent or any of
its Subsidiaries and to discuss directly with the Agent the finances and affairs
of the Parent or any of its Subsidiaries.

 

(b) As soon as available, but in any event not later than twenty five (25) days
after the end of each month, consolidated and consolidating unaudited balance
sheets of the Parent and its consolidated Subsidiaries as at the end of such
month, and consolidated and consolidating unaudited statements of income and
expense for the Parent and its consolidated Subsidiaries for such month and for
the period from the beginning of the Fiscal Year to the end of such month, each
in such form and detail as currently provided to management of the Parent as of
the date of this Agreement.

 

(c) As soon as available, but in any event not later than forty-five (45) days
after the close of each fiscal quarter other than the fourth quarter of a Fiscal
Year, consolidated and consolidating unaudited balance sheets of the Parent and
its consolidated Subsidiaries as at the end of such quarter, and consolidated
and consolidating unaudited statements of income and expense and statement of
cash flows for the Parent and its Subsidiaries for such quarter and for the
period from the beginning of the Fiscal Year to the end of such quarter, all in
reasonable detail, fairly presenting the financial position and results of
operation of the Parent and its Subsidiaries as at the date thereof and for such
periods, prepared in accordance with GAAP consistent with the audited Financial
Statements required to be delivered pursuant to Section 7.2(a). The Parent shall
certify by a certificate signed by its chief financial officer that all such
statements have been prepared in accordance with GAAP and present fairly,
subject to normal year-end adjustments, the Parent’s financial position as at
the dates thereof and its results of operations for the periods then ended.

 

(d) With each of the audited Financial Statements delivered pursuant to Section
7.2(a), a certificate of the independent certified public accountants that
examined such statement to the effect that they have reviewed and are familiar
with this Agreement and that, in examining such Financial Statements, they did
not become aware of any fact or condition which then constituted a Default or
Event of Default, except for those, if any, described in reasonable detail in
such certificate.

 

(e) With each of the annual audited Financial Statements delivered pursuant to
Section 7.2(a), and within forty-five (45) days after the end of each fiscal
quarter, a certificate of the chief financial officer of the Parent (i) setting
forth in reasonable detail the calculations of the covenants set forth in
Sections 9.19 and 9.20 during the period covered in such Financial Statements
and as at the end thereof and demonstrating compliance with such covenants, if

 

63



--------------------------------------------------------------------------------

required under the terms of this Agreement, and (ii) stating that, except as
explained in reasonable detail in such certificate, (A) all of the
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are correct and complete in all material respects as at
the date of such certificate as if made at such time, except for those that
speak as of a particular day, (B) the Borrower is, at the date of such
certificate, in compliance in all material respects with all of its respective
covenants and agreements in this Agreement and the other Loan Documents, (C) no
Default or Event of Default then exists or existed during the period covered by
such Financial Statements, (D) describing and analyzing in reasonable detail all
material trends, changes, and developments in each and all Financial Statements;
and (E) explaining the variances of the figures in the corresponding budgets and
prior Fiscal Year financial statements. If such certificate discloses that a
representation or warranty is not correct or complete, or that a covenant has
not been complied with, or that a Default or Event of Default existed or exists,
such certificate shall set forth what action the Parent has taken or proposes to
take with respect thereto.

 

(f) No sooner than sixty (60) days and not less than thirty (30) days prior to
the beginning of each Fiscal Year, annual forecasts (to include forecasted
consolidated and consolidating balance sheets, statements of income and expenses
and statements of cash flow) for the Parent and its Subsidiaries as at the end
of and for each month of such Fiscal Year.

 

(g) Promptly after filing with the PBGC and the IRS, a copy of each annual
report or other filing filed with respect to each Plan of the Parent.

 

(h) Promptly upon the filing thereof, copies of all reports, if any, to or other
documents filed by the Parent or any of its Subsidiaries with the Securities and
Exchange Commission under the Exchange Act, and all reports, notices, or
statements sent or received by the Parent or any of its Subsidiaries to or from
the holders of any equity interests of the Parent (other than routine
non-material correspondence sent by shareholders of the Parent to the Parent) or
any such Restricted Subsidiary or of any Debt for Borrowed Money of the Parent
or any of its Restricted Subsidiaries registered under the Securities Act of
1933 or to or from the trustee under any indenture under which the same is
issued.

 

(i) As soon as available, but in any event not later than 15 days after the
Parent’s receipt thereof, a copy of all management reports and management
letters prepared for the Parent by any independent certified public accountants
of the Parent.

 

(j) Promptly after their preparation, copies of any and all proxy statements,
financial statements, and reports which the Parent makes available to its
shareholders.

 

(k) Promptly after filing with the IRS, a copy of each tax return filed by the
Parent or by any of its Restricted Subsidiaries.

 

(l) Such additional information as the Agent and/or any Lender may from time to
time reasonably request regarding the financial and business affairs of the
Parent or any Restricted Subsidiary.

 

(m) Promptly after the Borrower has notified the Agent of any intention by the
Borrower to treat the Loans and/or Letters of Credit and related transactions as
being a

 

64



--------------------------------------------------------------------------------

“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4), a duly completed copy of IRS Form 8886 or any successor form.

 

7.3 Notices to the Lenders. The Parent shall notify the Agent and the Lenders,
in writing of the following matters at the following times:

 

(a) Immediately after becoming aware of any Default or Event of Default.

 

(b) Immediately after becoming aware of the assertion by the holder of more than
$1,000,000 of any capital stock of the Parent or any Restricted Subsidiary or of
any Debt of the Parent or any Restricted Subsidiary in excess of $1,000,000 in
principal amount that a default exists with respect thereto or that the Parent
or such Restricted Subsidiary is not in compliance with the terms thereof, or
the threat or commencement by such holder of any enforcement action because of
such asserted default or non-compliance.

 

(c) Immediately after becoming aware of any material adverse change in the
Parent’s or any Restricted Subsidiary’s property, business, operations, or
condition (financial or otherwise).

 

(d) Immediately after becoming aware of any pending or threatened action, suit,
proceeding, or counterclaim by any Person, or any pending or threatened
investigation by a Governmental Authority, which may materially and adversely
affect the Collateral, the repayment of the Obligations, the Agent’s or any
Lender’s rights under the Loan Documents, or the Parent’s or any Restricted
Subsidiary’s property, business, operations, or condition (financial or
otherwise).

 

(e) Immediately after becoming aware of any pending or threatened strike, work
stoppage, unfair labor practice claim, or other labor dispute affecting the
Parent or any of its Restricted Subsidiaries in a manner which could reasonably
be expected to have a Material Adverse Effect.

 

(f) Immediately after becoming aware of any violation of any law, statute,
regulation, or ordinance of a Governmental Authority affecting the Parent or any
Restricted Subsidiary which could reasonably be expected to have a Material
Adverse Effect.

 

(g) Immediately after receipt of any notice of any violation by the Parent or
any of its Restricted Subsidiaries of any Environmental Law which could
reasonably be expected to have a Material Adverse Effect or of the imposition of
any Environmental Lien against any property of the Parent or any of its
Restricted Subsidiaries or that any Governmental Authority has asserted that the
Parent or any Restricted Subsidiary is not in compliance with any Environmental
Law or is investigating the Parent’s or such Restricted Subsidiary’s compliance
therewith, in each case, which could reasonably be expected to have a Material
Adverse Effect.

 

(h) Immediately after receipt of any written notice that the Parent or any of
its Restricted Subsidiaries is or may be liable to any Person as a result of the
Release or threatened Release of any Contaminant or that the Parent or any
Restricted Subsidiary is subject to investigation by any Governmental Authority
evaluating whether any remedial action is needed

 

65



--------------------------------------------------------------------------------

to respond to the Release or threatened Release of any Contaminant which, in
either case, is reasonably likely to have a Material Adverse Effect.

 

(i) Any change in the Borrower’s name, state of organization, or form of
organization, trade names under which the Borrower will sell Inventory or create
Accounts, or to which instruments in payment of Accounts may be made payable, in
each case at least thirty (30) days prior thereto.

 

(j) Within ten (10) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event or a prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) has occurred, and, when
known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto.

 

(k) Upon request, copies of the following: (i) each annual report (form 5500
series), including Schedule B thereto, filed with the PBGC, the DOL or the IRS
with respect to each Plan, (ii) a copy of each funding waiver request filed with
the PBGC, the DOL or the IRS with respect to any Plan and all communications
received by the Borrower or any ERISA Affiliate from the PBGC, the DOL or the
IRS with respect to such request, and (iii) a copy of each other filing or
notice filed with the PBGC, the DOL or the IRS, with respect to each Plan of
either Borrower or any ERISA Affiliate.

 

(l) Of the occurrence of any of the following events affecting the Parent or any
ERISA Affiliate (but in no event more than 10 days after such event), together
with a copy of any notice with respect to such event that is filed with a
Governmental Authority and any notice delivered by a Governmental Authority to
the Parent or any ERISA Affiliate with respect to such event:

 

(i) an ERISA Event;

 

(ii) a material increase in the Unfunded Pension Liability of any Pension Plan;

 

(iii) the adoption of, or the commencement of contributions to, any Plan subject
to Section 412 of the Code by the Parent or any ERISA Affiliate; or

 

(iv) the adoption of any amendment to a Plan subject to Section 412 of the Code,
if such amendment results in a material increase in contributions or Unfunded
Pension Liability; and

 

(m) Prior notice of any material change in accounting policies or financial
reporting practices by the Parent or any of its consolidated Subsidiaries.

 

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Parent, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

 

66



--------------------------------------------------------------------------------

ARTICLE 8

GENERAL WARRANTIES AND REPRESENTATIONS

 

The Borrower warrants and represents to the Agent and the Lenders that except as
hereafter disclosed to and accepted by the Agent and the Majority Lenders in
writing:

 

8.1 Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents. The Borrower has the corporate power and authority to execute,
deliver and perform this Agreement and the other Loan Documents, to incur the
Obligations, and to grant to the Agent Liens upon and security interests in the
Collateral. The Borrower has taken all necessary corporate action (including
obtaining approval of its stockholders if necessary) to authorize its execution,
delivery, and performance of this Agreement and the other Loan Documents to
which it is a party. This Agreement and the other Loan Documents have been duly
executed and delivered by the Borrower, and constitute the legal, valid and
binding obligations of the Borrower, enforceable against it in accordance with
their respective terms without defense, setoff or counterclaim. The Borrower’s
execution, delivery, and performance of this Agreement and the other Loan
Documents, including the grant or perfection of the Agent’s Liens, do not and
will not conflict with, or constitute a violation or breach of, or constitute a
default under, or result in the creation or imposition of any Lien upon the
property of the Borrower or any of its Restricted Subsidiaries by reason of the
terms of (a) any contract, mortgage, Lien, lease, agreement, indenture, or
instrument to which the Borrower is a party or which is binding upon it, (b) any
Requirement of Law applicable to the Borrower or any of its Restricted
Subsidiaries, or (c) the certificate or articles of incorporation or by-laws of
the Borrower or any of its Restricted Subsidiaries.

 

8.2 Validity and Priority of Security Interest. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the ratable benefit of the Agent and the Lenders, and
such Liens constitute perfected and continuing Liens on all the Collateral,
having priority over all other Liens on the Collateral, securing all the
Obligations, and enforceable against the Borrower and all third parties.

 

8.3 Organization and Qualification. The Borrower (a) is duly incorporated and
organized and validly existing in good standing under the laws of the state of
its incorporation, (b) is qualified to do business as a foreign corporation and
is in good standing in the jurisdictions set forth on Schedule 8.3 which are the
only jurisdictions in which qualification is necessary in order for it to own or
lease its property and conduct its business, and (c) has all requisite power and
authority to conduct its business and to own its property.

 

8.4 Corporate Name; Prior Transactions. As of the Loan Availability Date, the
Borrower has not, during the past five (5) years, been known by or used any
other corporate or fictitious name other than “AMD”.

 

8.5 Subsidiaries and Affiliates. Schedule 8.5 is a correct and complete list of
the name and relationship to the Borrower of each of the Borrower’s Subsidiaries
as of the Loan Availability Date. Each Restricted Subsidiary is (a) duly
incorporated and organized and validly existing in good standing under the laws
of its state of incorporation set forth on Schedule 8.5, and (b) qualified to do
business as a foreign corporation and in good standing in each jurisdiction

 

67



--------------------------------------------------------------------------------

in which the failure to so qualify or be in good standing could reasonably be
expected to have a material adverse effect on any such Restricted Subsidiary’s
business, operations, property, or condition (financial or otherwise) and (c)
has all requisite power and authority to conduct its business and own its
property.

 

8.6 Financial Statements and Projections.

 

(a) The Parent has delivered to the Agent and the Lenders the unaudited balance
sheet and related statements of income and cash flows for the Parent and its
consolidated Subsidiaries as of May 25, 2003. All such financial statements have
been prepared in accordance with GAAP and present accurately and fairly the
financial position of the Parent and its consolidated Subsidiaries as at the
dates thereof and their results of operations for the periods then ended.

 

(b) The Latest Projections when submitted to the Lenders as required herein
represent the Parent’s good faith estimate of the future financial performance
of the Parent and its consolidated Subsidiaries for the periods set forth
therein. The Latest Projections have been prepared on the basis of the
assumptions set forth therein, which the Parent believes are fair and reasonable
in light of current and reasonably foreseeable business conditions at the time
submitted to the Lender.

 

8.7 Solvency. The Borrower is Solvent prior to and after giving effect to the
making of the Revolving Loans, if any, to be made on the Loan Availability Date.

 

8.8 Debt. As of the Loan Availability Date, and after giving effect to the
making of the Revolving Loans, if any, to be made on the Loan Availability Date,
the Borrower and its Restricted Subsidiaries have no Debt, except (a) the
Obligations, (b) Debt described on Schedule 8.8, and (c) trade payables and
other contractual obligations arising in the ordinary course of business.

 

8.9 Distributions. Since March 26, 1999, no Distribution has been declared,
paid, or made upon or in respect of any capital stock or other securities of the
Borrower as of the Loan Availability Date.

 

8.10 Title to Property. The Borrower has good and marketable title in fee simple
to its real property, and the Borrower has good, indefeasible, and merchantable
title to all of its other property (including the assets reflected on the May
25, 2003 Financial Statements delivered to the Agent and the Lenders, except as
disposed of in the ordinary course of business since the date thereof or as
permitted under this Agreement), and all of such property constituting
Collateral is free of all Liens except Permitted Liens except as specifically
disclosed in Schedule 8.10.

 

8.11 Trade Names. All trade names or styles under which the Borrower or any of
its Subsidiaries will sell Inventory or create Accounts, or to which instruments
in payment of Accounts may be made payable, are listed on Schedule 8.11.

 

8.12 Litigation. Except as specifically disclosed in Schedule 8.12, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental

 

68



--------------------------------------------------------------------------------

Authority, against the Borrower, or its Restricted Subsidiaries or any of their
respective properties which:

 

(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or

 

(b) if determined adversely to the Borrower or its Restricted Subsidiaries,
would reasonably be expected to have a Material Adverse Effect. No injunction,
writ, temporary restraining order or any order of any nature has been issued by
any court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

 

8.13 Restrictive Agreements. As of the Loan Availability Date, neither the
Borrower nor any of its Restricted Subsidiaries is a party to any contract or
agreement, or subject to any charter or other corporate or similar restriction,
or any Requirement of Law, which would in any respect reasonably be expected to
cause a Material Adverse Effect.

 

8.14 Labor Disputes. As of the Loan Availability Date, (a) there is no
collective bargaining agreement or other labor contract covering employees of
the Borrower or any of its Restricted Subsidiaries, (b) no such collective
bargaining agreement or other labor contract is scheduled to expire during the
term of this Agreement, (c) no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of
the Borrower or any of its Restricted Subsidiaries or for any similar purpose,
and (d) there is no pending or (to the best of the Borrower’s knowledge)
threatened, strike, work stoppage, material unfair labor practice claim, or
other material labor dispute against or affecting the Borrower or its Restricted
Subsidiaries or their employees.

 

8.15 Environmental Laws. Except as specifically disclosed on Schedule 8.15, as
of the Loan Availability Date:

 

(a) to the best of the Borrower’s knowledge, the on-going operations of the
Borrower and each of its Restricted Subsidiaries comply in all respects with all
Environmental Laws, except such non-compliance which would not (if enforced in
accordance with applicable law) result in liability in excess of $25,000,000 in
the aggregate.

 

(b) the Borrower and each of its Restricted Subsidiaries have obtained all
licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) and necessary for their respective
ordinary course operations, all such Environmental Permits are in good standing,
and the Borrower and each of its Restricted Subsidiaries are in compliance with
all material terms and conditions of such Environmental Permits;

 

(c) none of the Borrower, any of its Restricted Subsidiaries or any of their
respective present property or operations, is subject to any outstanding written
order from or agreement with any Governmental Authority, nor subject to any
judicial or docketed administrative proceeding, respecting any Environmental
Law, Environmental Claim or Contaminant; and

 

69



--------------------------------------------------------------------------------

(d) to the best of the Borrower’s knowledge, there are no Contaminants or other
conditions or circumstances existing with respect to any property of the
Borrower or any Restricted Subsidiary, or arising from operations prior to the
Loan Availability Date, of the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to give rise to Environmental Claims with a
potential liability of the Borrower and its Restricted Subsidiaries in excess of
$25,000,000 in the aggregate for any such condition, circumstance or property
and in addition, (i) neither the Borrower nor any Restricted Subsidiary has any
underground storage tanks (A) that are not properly registered or permitted
under applicable Environmental Laws, or (B) that are leaking or disposing of
Contaminants off-site, and (ii) the Borrower and its Restricted Subsidiaries
have notified all of their employees of the existence, if any, of any health
hazard arising from the conditions of their employment and have met all
notification requirements under Title III of CERCLA and all other Environmental
Laws.

 

8.16 No Violation of Law. Neither the Borrower nor any of its Restricted
Subsidiaries is in violation of any law, statute, regulation, ordinance,
judgment, order, or decree applicable to it which violation could reasonably be
expected to have a Material Adverse Effect.

 

8.17 No Default. Neither the Borrower nor any of its Restricted Subsidiaries is
in default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which the Borrower or such Restricted Subsidiary is
a party or by which it is bound, which default could reasonably be expected to
have a Material Adverse Effect.

 

8.18 ERISA Compliance. As of the Loan Availability Date:

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan is
intended to qualify under Section 401(a) of the Code and to the best knowledge
of the Borrower, nothing has occurred which would cause the loss of such
qualification. The Borrower and each ERISA Affiliate has made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA

 

70



--------------------------------------------------------------------------------

with respect to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

8.19 Taxes. The Borrower and its Restricted Subsidiaries have filed all federal
and other tax returns and reports required to be filed, and have paid all
federal and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable. There is no proposed tax assessment against the Borrower or any of its
Restricted Subsidiaries that would, if made, have a Material Adverse Effect.

 

8.20 Regulated Entities. None of the Borrower, any Person controlling the
Borrower, or any Subsidiary, is an “Investment Company” within the meaning of
the Investment Company Act of 1940. The Borrower is not subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or law, or any other
federal or state statute or regulation limiting its ability to incur
indebtedness.

 

8.21 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for working capital or general corporate purposes, not in
contravention of this Agreement. Neither the Borrower nor any Subsidiary is
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

 

8.22 Copyrights, Patents, Trademarks and Licenses, etc. To the best of the
Borrower’s knowledge, the Borrower or its Restricted Subsidiaries own or is
licensed or otherwise has the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, licenses, rights
of way, authorizations and other rights that are reasonably necessary for the
operation of its businesses, without conflict with the rights of any other
Person. To the best knowledge of the Borrower, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrower or any Restricted
Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed on Schedule 8.22, no claim or litigation regarding any of
the foregoing is pending or, to the best of Borrower’s knowledge, threatened,
and no patent, invention, device, application, principle or any statute, law,
rule, regulation, standard or code is, to the best of the Borrower’s knowledge,
pending or proposed, which, in either case, could reasonably be expected to have
a Material Adverse Effect.

 

8.23 No Material Adverse Change. No material adverse change has occurred in the
Borrower’s Property, business, operations, or conditions (financial or
otherwise) since the date of the Financial Statements delivered to the Lender
under Section 8.6(a).

 

8.24 Full Disclosure. None of the representations or warranties made by the
Borrower or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Borrower or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Borrower to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements

 

71



--------------------------------------------------------------------------------

made therein, in light of the circumstances under which they are made, not
misleading as of the time when made or delivered (it being understood that
although any financial projections and forecasts furnished by the Borrower
represent the Borrower’s best estimates and assumptions as to future
performance, which the Borrower believes to be fair and reasonable as of the
time made in the light of current and reasonably foreseeable business
conditions, such financial projections and forecasts as to future events are not
to be viewed as facts and that actual results during the period or periods
covered thereby may differ from the projected or forecasted results).

 

8.25 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Borrower or any of its Restricted
Subsidiaries of this Agreement or any other Loan Document.

 

8.26 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or each such
Restricted Subsidiary operates.

 

8.27 Tax Shelter Regulations. The Borrower does not intend to treat the Loans
and/or Letters of Credit and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Agent thereof. If the Borrower so
notifies the Agent, the Borrower acknowledges that one or more of the Lenders
may treat its Loans and/or its interest in the Non-Ratable Loans and/or Agent
Advances and/or Letters of Credit as part of the transaction that is subject to
Treasury Regulation Section 301.6112-1, and such Lender of Lenders, as
applicable, will maintain the lists and other records required by such Treasury
Regulation.

 

ARTICLE 9

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants to the Agent and each Lender that, effective from and
after the Loan Availability Date, and for so long as any of the Obligations
remains outstanding or this Agreement is in effect:

 

9.1 Taxes and Other Obligations. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, (a) file when due all tax returns and other reports
which it is required to file; (b) pay, or provide for the payment, when due, of
all taxes, fees, assessments and other governmental charges against it or upon
its property, income and franchises, make all required withholding and other tax
deposits, and establish adequate reserves for the payment of all such items, and
provide to the Agent and the Lenders, upon reasonable request, satisfactory
evidence of its timely compliance with the foregoing; and (c) pay when due all
Debt owed by it, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Debt, and all claims of materialmen,
mechanics, carriers, warehousemen, landlords, processors and other like Persons,
and all other indebtedness owed by it and perform and

 

72



--------------------------------------------------------------------------------

discharge in a timely manner all other obligations undertaken by it; provided,
however, neither the Borrower nor any of its Restricted Subsidiaries need pay
any tax, fee, assessment, or governmental charge, that (i) it is contesting in
good faith by appropriate proceedings diligently pursued, (ii) the Borrower or
its Restricted Subsidiary, as the case may be, has established proper reserves
for as provided in GAAP, and (iii) no Lien (other than a Permitted Lien) results
from such non-payment.

 

9.2 Corporate Existence and Good Standing. The Borrower shall, and shall cause
each of its Restricted Subsidiaries to (subject to the provisions of Section
9.8), maintain its corporate existence and its qualification and good standing
in all jurisdictions in which the failure to maintain such existence and
qualification or good standing could reasonably be expected to have a material
adverse effect on the Borrower’s or such Restricted Subsidiary’s property,
business, operations or condition (financial or otherwise).

 

9.3 Compliance with Law and Agreements; Maintenance of Licenses. The Borrower
shall comply, and shall cause each Restricted Subsidiary to comply, in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act) except such as may be contested in good faith by appropriate
proceedings diligently pursued. The Borrower shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, permits, franchises, and
governmental authorizations necessary to own its property and to conduct its
business. The Borrower shall not modify, amend or alter its certificate or
article of incorporation other than in a manner which does not adversely affect
the rights of the Lenders or the Agent.

 

9.4 Maintenance of Property. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, maintain all of its property necessary and useful in
the conduct of its business, in good operating condition and repair, ordinary
wear and tear excepted, using the standard of care typical in the industry in
the operation and maintenance of its facilities, and preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect. The Borrower shall, and shall cause each Restricted Subsidiary
to, use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill.

 

9.5 Insurance.

 

(a) The Borrower shall maintain, and shall cause each of its Restricted
Subsidiaries to maintain, with financially sound and reputable insurers having a
rating of at least A-VII or better by Best Rating Guide, insurance against loss
or damage by fire with extended coverage; theft, burglary, pilferage and loss in
transit; public liability and third party property damage; larceny, embezzlement
or other criminal liability; business interruption; public liability and third
party property damage; and such other hazards or of such other types as is
customary for Persons engaged in the same or similar business.

 

(b) The Borrower shall cause the Agent, for the ratable benefit of the Agent and
the Lenders, to be named (i) as secured party and sole loss payee in respect of
each such policy insuring Collateral and (ii) additional insured in respect of
each such liability policy, in each case, in a manner acceptable to the Agent.
Each policy of insurance shall contain a clause or

 

73



--------------------------------------------------------------------------------

endorsement requiring the insurer to give not less than thirty (30) days’ prior
written notice to the Agent in the event of cancellation of the policy for any
reason whatsoever and a clause or endorsement stating that the interest of the
Agent shall not be impaired or invalidated by any act or neglect of the Borrower
or any of its Subsidiaries or the owner of any premises for purposes more
hazardous than are permitted by such policy. All premiums for such insurance
shall be paid by the Borrower when due, and certificates of insurance and, if
requested by the Agent or any Lender, photocopies of the policies, shall be
delivered to the Agent, in each case in sufficient quantity for distribution by
the Agent to each of the Lenders. If the Borrower fails to procure such
insurance or to pay the premiums therefor when due, the Agent may, and at the
direction of the Majority Lenders shall, do so from the proceeds of Revolving
Loans.

 

(c) The Borrower shall promptly notify the Agent and the Lenders of any loss,
damage, or destruction to the Collateral in excess of $500,000, whether or not
covered by insurance. During the existence of any Event of Default, the Agent is
hereby authorized to collect all insurance proceeds in respect of Collateral
directly, and to apply or remit them as follows: after deducting from such
proceeds the reasonable expenses, if any, incurred by the Agent in the
collection or handling thereof, ratably, to the reduction of the Obligations in
the order provided for in Section 4.5.

 

9.6 Environmental Laws. The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, conduct its business in compliance with all
Environmental Laws applicable to it, including those relating to the generation,
handling, use, storage, and disposal of any Contaminant. The Borrower shall, and
shall cause each of its Restricted Subsidiaries to, take prompt and appropriate
action to respond to any non-compliance with Environmental Laws.

 

9.7 Compliance with ERISA. The Borrower shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) make all required contributions to any Plan
subject to Section 412 of the Code; (d) not engage in a prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan; and
(e) not engage in a transaction that could be subject to Section 4069 or 4212(c)
of ERISA.

 

9.8 Mergers, Consolidations or Sales. Neither the Borrower nor any of its
Restricted Subsidiaries shall (a) wind-up, liquidate or dissolve or agree to do
any of the foregoing, except for any winding-up, liquidation or dissolution of
any Restricted Subsidiary, or any agreement to do so, in which the assets of
such Restricted Subsidiary are distributed to the Borrower or another Restricted
Subsidiary, provided, however, that the assets of any U.S. Subsidiary which is
the subject of any such wind-up, liquidation or dissolution shall only be
distributed to the Borrower or another U.S. Subsidiary or (b) during any
Enhanced Covenant Period, but subject to the Grandfathering Rules, enter into
any transaction of merger, reorganization, or consolidation, or transfer, sell,
assign, lease, or otherwise dispose of all or any part of its property, or agree
to do any of the foregoing, except (i) sales of Inventory in the ordinary course
of its business; (ii) sales or other dispositions of Equipment in the ordinary
course of business that is obsolete, worn-out or no longer useable by Borrower
in its business; (iii) Permitted Affiliate Investments; (iv) sales of assets
having an aggregate book value of (A) not more than $7,500,000 for all such
assets so sold in any Fiscal Year and (B) not more than $30,000,000 for all such
assets so sold

 

74



--------------------------------------------------------------------------------

after the Closing Date, (v) sales of manufacturing facilities which are made for
fair market value, provided that (A) at the time of any such sale, no Event of
Default shall exist or would result from such sale, (B) 75% of the aggregate
sales price in respect of such sale shall be paid in cash, (C) the proceeds of
any such sale shall be reinvested within 24 months of such sale in replacement
assets to be used in the ongoing operation of the Parent’s and its Restricted
Subsidiaries’ business, and, pending such reinvestment, the cash proceeds of
such sale shall be held by the Parent in the form of cash or cash equivalents,
and (D) the aggregate book value of all assets so sold by the Parent and its
Restricted Subsidiaries, together, shall not exceed $50,000,000; (vi) mergers or
consolidations between the Borrower and any Restricted Subsidiary and between
any Restricted Subsidiary and any other Restricted Subsidiary, provided that,
with respect to any such transaction involving the Borrower, the Borrower shall
be the continuing or surviving corporation; (vii) transfers of the capital
stock, partnership interests or membership interests of the German Subsidiary
pursuant to any Lien encumbering such capital stock, partnership interests or
membership interests, provided that such Lien is permitted under Section 9.17;
(viii) transfers of Equipment and Inventory between the Borrower and its
Restricted Subsidiaries, and among Restricted Subsidiaries, permitted under
Section 9.14; (ix) transactions permitted under Section 9.9 below; and (x)
transfers of the capital stock, partnership interests or membership interests of
the Mask House Affiliates pursuant to any Lien encumbering such capital stock,
partnership interests or membership interests, provided that such Lien is
permitted under Section 9.17. Notwithstanding anything to the contrary in this
Section 9.8 or elsewhere in this Agreement, (1) the sale or other disposition of
Accounts shall not be permitted at any time hereunder, and (2) the Borrower
shall not at any time consolidate or merge with or into, or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions to any Person except as
permitted under the preceding clause (vi).

 

9.9 Distributions; Capital Change; Restricted Investments. Neither the Borrower
nor any of its Restricted Subsidiaries shall (a) directly or indirectly declare
or make, or incur any liability to make, any Distribution in respect of any
capital stock of AMDISS, except Distributions to the Parent, and (b) during any
Enhanced Covenant Period, but subject to the Grandfathering Rules (i) directly
or indirectly declare or make, or incur any liability to make, any Distribution,
except (A) Distributions to the Borrower by its Restricted Subsidiaries, (B)
Distributions by any Wholly-Owned Subsidiary to the Borrower or any other
Wholly-Owned Subsidiary, (C) Distributions in connection with the 2003 Stock
Option Exchange Program, and (D) redemptions, repurchases, retirements or other
acquisitions of any equity interests of the Parent (1) in exchange for other
equity interests of the Parent upon the conversion of such equity interests into
such other equity interests of the Parent, or (2) out of the proceeds of the
substantially concurrent sale (other than to a Subsidiary) of other equity
interests of the Parent; (ii) make any change in its capital structure which
could have a Material Adverse Effect; or (iii) make any Restricted Investment.

 

9.10 Transactions Affecting Collateral or Obligations. Neither the Borrower nor
any of its Restricted Subsidiaries shall enter into any transaction which would
be reasonably expected to have a Material Adverse Effect.

 

9.11 Guaranties. Neither the Borrower nor any of its Restricted Subsidiaries
shall during any Enhanced Covenant Period, but subject to the Grandfathering
Rules, make, issue,

 

75



--------------------------------------------------------------------------------

become liable on or pay any Guaranty, except (i) Guaranties of the Obligations
in favor of the Agent; (ii) other Guaranties existing on the Closing Date and
described on Schedule 9.11; (iii) Guaranties of the obligations of FASL (Japan)
not to exceed in the aggregate $175,000,000 at any time outstanding (but not the
payment of any such Guaranty); (iv) Guaranties by the Borrower or any Restricted
Subsidiary guarantying Debt of the Borrower or any Restricted Subsidiary
permitted under Section 9.12; (v) Guaranties by the Parent of the obligations of
the German Subsidiary under the Dresden Agreements (and payment of such
Guaranties) in an amount not to exceed 306,775,130 Euros in the aggregate; (vi)
Guaranties by the Parent of the obligations of FASL (Delaware) (but not the
payment of such Guaranties) under the Term Loan and Security Agreement in an
amount not to exceed $155,000,000 in the aggregate; (vii) Guaranties by the
Parent of a loan of up to $150,000,000 incurred by FASL (Delaware) or FASL
(Japan); (viii) Guaranties by the Parent of up to $115,000,000 of lease
financing by FASL (Delaware); and (ix) Guaranties by Parent of up to
$150,000,000 of revolving credit incurred by FASL (Delaware) and secured by
assets of FASL (Delaware).

 

9.12 Debt. Neither the Borrower nor any of its Restricted Subsidiaries shall
during any Enhanced Covenant Period, but subject to the Grandfathering Rules,
incur any Debt, other than: (i) the Obligations; (ii) trade payables and
contractual obligations to suppliers and customers arising in the ordinary
course of business; (iii) Debt described on Schedule 8.8; (iv) Debt constituting
Permitted Affiliate Investments; (v) any refinancing, renewal or extension of
any Debt the incurrence of which was permitted hereunder at the time such Debt
was so incurred so long as the principal amount thereof is not increased and
such refinancing, renewal or extension is on substantially the same or more
favorable terms (from the perspective of the Borrower and its Restricted
Subsidiaries) as the terms of the Debt being refinanced, renewed or extended,
(vi) Guaranties permitted under Section 9.11; (vii) Debt at any time owing under
the Term Loan and Security Agreement; (viii) a loan of up to $150,000,000
incurred by FASL (Delaware) or FASL (Japan); (ix) up to $115,000,000 of lease
financing by FASL (Delaware); and (x) up to $150,000,000 of revolving credit
incurred by FASL (Delaware) and secured by assets of FASL (Delaware).

 

9.13 Prepayment. Neither the Borrower nor any of its Restricted Subsidiaries
shall during any Enhanced Covenant Period, but subject to the Grandfathering
Rules, voluntarily prepay any Debt, except (i) the Obligations in accordance
with the terms of this Agreement and (ii) the prepayment of Debt in connection
with a refinancing thereof permitted under clause (v) of Section 9.12.

 

9.14 Transactions with Affiliates. Except as set forth below, neither the
Borrower nor any of its Restricted Subsidiaries shall sell, transfer,
distribute, or pay any money or property, including, but not limited to, any
fees or expenses of any nature (including, but not limited to, any fees or
expenses for management services), to any Affiliate, or lend or advance money or
property to any Affiliate, or invest in (by capital contribution or otherwise)
or purchase or repurchase any stock or indebtedness, or any property, of any
Affiliate, or become liable on any Guaranty of the indebtedness, dividends, or
other obligations of any Affiliate. Notwithstanding the foregoing provisions of
this Section 9.14, the Borrower and its Restricted Subsidiaries may (i) execute,
deliver and perform its obligations under, and consummate the transactions
contemplated by, the Dresden Agreements, including without limitation the
Revolving Intercompany Loans permitted hereunder, (ii) execute, deliver and
perform its obligations under,

 

76



--------------------------------------------------------------------------------

and consummate the transactions contemplated by, the Mask House Agreements,
(iii) execute, deliver and perform its obligations under, and consummate the
transactions contemplated by, the FASL (Delaware) Organizational Documents, (iv)
engage in other transactions with Affiliates, including the Permitted Affiliate
Investments, provided that the terms of any such transactions described in this
subsection (iv) shall be materially no less favorable to the Borrower and its
Restricted Subsidiaries than would be obtained in a comparable arms’-length
transaction with a third party who is not an Affiliate. The Borrower shall fully
disclose to the Agent and the Lenders the amounts and terms of any such
Affiliate transaction involving consideration in excess of $5,000,000. The
parties acknowledge that the Borrower and its Restricted Subsidiaries from time
to time engage in transfers among each other of inventory and equipment on an
arms-length basis in the ordinary course of business, and no further disclosure
is required under this Section 9.14 in that regard. Without limiting the
operation of the foregoing provisions of this Section 9.14, the parties further
acknowledge that (a) pursuant to the Dresden Agreements (copies of which have
been provided to the Agent), the Borrower engages and will engage in
transactions with the German Subsidiary, including support in the form of loans
and guarantees, the purchase of wafers and research, design and development
services (and the license of certain intellectual property rights to the German
Subsidiary in connection therewith), the provision of management services to the
German Subsidiary, and foreign exchange swap transactions, (b) pursuant to the
Sales and Purchase Agreement of FASL (Japan) Products among the Parent, Fujitsu
Limited and FASL (Japan) dated as of September 8, 1995, as amended, and related
agreements (the “FASL (Japan) Agreement”) (copies of which have been provided to
the Agent), the Borrower engages and will engage in transactions with FASL
(Japan) for the purchase of wafers and the joint development of technology, and
certain joint licenses and cross licenses and other agreements in connection
therewith, and (c) pursuant to the FASL (Delaware) Organizational Documents, the
Borrower engages and will engage in transactions with FASL (Delaware), and, in
the case of clauses (a) and (b) above, no further disclosure is required under
this Section 9.14 in that regard, and in the case of clause (c), no further
disclosure is required under this Section 9.14 in that regard provided that an
Enhanced Covenant Period does not exist.

 

9.15 Investment Banking and Finder’s Fees. Neither the Borrower nor any of its
Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement.
The Borrower shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that the Borrower is obligated
to pay for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Agent and/or any Lender in connection therewith.

 

9.16 Business Conducted. The Borrower shall not and shall not permit any of its
Subsidiaries to, engage directly or indirectly, in any material line of business
substantially different from those lines of business in which the Borrower and
its Subsidiaries are engaged on the Closing Date.

 

9.17 Liens.

 

(a) Collateral. Neither the Borrower nor any of its Subsidiaries shall create,
incur, assume, or permit to exist any Lien on any property constituting
Collateral now owned or hereafter acquired by any of them, except Permitted
Liens.

 

77



--------------------------------------------------------------------------------

(b) Non-Collateral. Neither the Borrower nor any of its Restricted Subsidiaries
shall during any Enhanced Covenant Period, but subject to the Grandfathering
Rules, create, incur, or assume any Lien, or permit to exist any nonconsensual
Lien, on any property not constituting Collateral now owned or hereafter
acquired by any of them, except Permitted Liens.

 

9.18 Fiscal Year. The Borrower shall not change its Fiscal Year.

 

9.19 Adjusted Tangible Net Worth. From and after the first date, if any, on
which Net Domestic Cash is less than $200,000,000, the Parent will maintain
Adjusted Tangible Net Worth, determined as of the last day of each fiscal
quarter, of not less than the amount set forth below opposite such measurement
date:

 

Measurement Date

--------------------------------------------------------------------------------

    

Amount

--------------------------------------------------------------------------------

September 31, 2003

     $1,250,000,000

December 31, 2003

     $1,250,000,000

March 31, 2004

     $1,425,000,000

June 30, 2004

     $1,425,000,000

September 31, 2004

     $1,425,000,000

December 31, 2004

     $1,425,000,000

March 31, 2005, June 30, 2005, September 31, 2005 and December 31, 2005

     $1,850,000,000

March 31, 2006 and on the last day of each fiscal quarter thereafter

     $2,000,000,000

 

9.20 EBITDA. From and after the first date, if any, on which Net Domestic Cash
is less than $200,000,000, the Parent will maintain EBITDA as of the last day of
each fiscal period set forth below of not less than the amount set forth below
opposite such fiscal period:

 

Period

--------------------------------------------------------------------------------

    

Amount

--------------------------------------------------------------------------------

Four fiscal quarters ending September 31, 2003

     $150,000,000

Four fiscal quarters ending December 31, 2003

     $400,000,000

 

78



--------------------------------------------------------------------------------

Period

--------------------------------------------------------------------------------

    

Amount

--------------------------------------------------------------------------------

Four fiscal quarters ending March 31, 2004

     $550,000,000

Four fiscal quarters ending June 30, 2004

     $750,000,000

Four fiscal quarters ending September 31, 2004

     $850,000,000

Four fiscal quarters ending December 31, 2004

     $950,000,000

Four fiscal quarters ending March 31, 2005 and on each fiscal quarter thereafter

     $1,050,000,000

 

9.21 Use of Proceeds. The Borrower shall use the proceeds of the Loans for
working capital and other general corporate purposes not in contravention of any
Requirement of Law or of any Loan Document. The Borrower shall not, and shall
not suffer or permit any Subsidiary to, use any portion of the Loan proceeds,
directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or
otherwise refinance indebtedness of the Borrower or others incurred to purchase
or carry Margin Stock, (iii) to extend credit for the purpose of purchasing or
carrying any Margin Stock, or (iv) to acquire any security in any transaction
that is subject to Section 13 or 14 of the Exchange Act.

 

9.22 Further Assurances. (a) The Borrower shall execute and deliver, or cause to
be executed and delivered, to the Agent and/or the Lenders such documents and
agreements, and shall take or cause to be taken such actions, as the Agent or
any Lender may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents. Without limiting the
generality of the preceding sentence, promptly upon request by the Agent or the
Majority Lenders, the Borrower shall (and shall cause any of its Subsidiaries
to) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register, any and all such further acts, deeds, conveyances,
security agreements, mortgages, control agreements, assignments, estoppel
certificates, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments the Agent or such Lenders, as the case may be, may reasonably
require from time to time in order (i) to carry out more effectively the
purposes of this Agreement or any other Loan Document, (ii) to subject to the
Liens created by any of the Loan Documents any of the properties, rights or
interests covered by any of the Loan Documents, (iii) to perfect and maintain
the validity, effectiveness and priority of any of the Loan Documents and the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Agent and Lenders the
rights granted or now or hereafter intended to be granted to the Agent

 

79



--------------------------------------------------------------------------------

and the Lenders under any Loan Document or under any other document executed in
connection therewith.

 

(b) The Borrower shall ensure that all written information, exhibits and reports
furnished to the Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to the Agent and the Lenders and correct any defect or error that may
be discovered therein or in any Loan Document or in the execution,
acknowledgement or recordation thereof.

 

9.23 Control Agreements. Within 60 days of the Closing Date, Borrower shall
obtain authenticated Control Agreements from each bank and securities
intermediary where Borrower maintains Deposit Accounts and/or Securities
Accounts containing Domestic Cash.

 

9.24 FASL (Delaware) Seller Note. Within 30 days of the Closing Date, the
Borrower shall deliver to Agent as security for the Obligations the original
copy of that certain promissory note made payable by FASL (Delaware) to the
order of the Borrower in connection with the sale of certain assets to FASL
(Delaware) pursuant to the FASL (Delaware) Organizational Documents (the “Seller
Note”), together with duly executed instruments of transfer or assignment in
blank, in form and substance acceptable to Agent.

 

ARTICLE 10

CONDITIONS PRECEDENT

 

10.1 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the following conditions precedent having been satisfied in a manner
satisfactory to the Agent and each Lender:

 

(a) This Agreement and the other Loan Documents shall have been executed by each
party thereto.

 

(b) The Borrower shall have paid all fees due and payable as of the Closing Date
under the Fee Letter, which fees shall be nonrefundable, and all fees and
expenses of the Agent and the Attorney Costs incurred in connection with any of
the Loan Documents and the transactions contemplated thereby to the extent
invoiced.

 

(c) The Agent shall have received:

 

(i) copies of the resolutions of the board of directors of the Parent
authorizing the transactions contemplated hereby, certified as of the Closing
Date by the Secretary or an Assistant Secretary of the Borrower;

 

(ii) a certificate of the Secretary or Assistant Secretary of the Borrower,
dated the Closing Date, certifying the names, titles and true signatures of the
officer or officers of the Borrower authorized to execute, deliver and perform,
as applicable, this

 

80



--------------------------------------------------------------------------------

Agreement, and all other Loan Documents to be delivered by it hereunder;

 

(iii) the certificate of incorporation and the bylaws of the Borrower as in
effect on the Closing Date, certified by the Secretary or Assistant Secretary of
the Borrower as of the Closing Date; and

 

(iv) a certificate signed by a Responsible Officer of the Parent, dated as of
the Closing Date, stating that there has occurred since March 30, 2003, no event
or circumstance that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

 

(v) such other approvals, documents or materials as the Agent or any Lender may
reasonably request.

 

(d) All proceedings taken in connection with the execution of this Agreement and
all documents and papers relating thereto shall be reasonably satisfactory in
form, scope, and substance to the Agent and the Lenders.

 

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 10.1 have been fulfilled to the satisfaction of such
Lender and (ii) the decision of such Lender to execute and deliver to the Agent
an executed counterpart of this Agreement was made by such Lender independently
and without reliance on the Agent or any other Lender as to the satisfaction of
any condition precedent set forth in this Section 10.1.

 

Notwithstanding anything to the contrary in this Section 10.1 or elsewhere in
this Agreement, the parties acknowledge and agree that (i) no representations
and warranties made or covenants or agreements undertaken or Liens granted under
this Agreement by the Borrower (including all representations or warranties made
or covenants or agreements undertaken or Liens granted by the Borrower under
Articles 6, 8 or 9 of this Agreement) shall be effective until the Loan
Availability Date, excluding the Borrower’s covenants and agreements set forth
in Article 12 and Article 15 of this Agreement (other than Section 15.16), all
of which shall be fully effective as of the Closing Date, and (ii) no event or
circumstance that would otherwise constitute a Default or an Event of Default
hereunder shall constitute such a Default or Event of Default prior to the Loan
Availability Date.

 

10.2 Conditions of Initial Loans. The obligation of the Lenders to make the
initial Revolving Loans and the obligation of the Agent to issue or cause to be
issued or provide Credit Support for any Letter of Credit are subject to the
following conditions precedent having been satisfied, in a manner satisfactory
to the Agent and each Lender (such date on which all of the following conditions
are and remain satisfied, the “Loan Availability Date”):

 

(a) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as of the Loan Availability Date as if made
on such date.

 

81



--------------------------------------------------------------------------------

(b) No Default or Event of Default shall exist on the Loan Availability Date, or
would exist after giving effect to any Loans to be made, any Letters of Credit
to be issued or any Credit Support to be in place on such date.

 

(c) The Borrower shall have paid all fees due and payable as of the Loan
Availability Date under the Fee Letter, which fees shall be nonrefundable, and
all fees and expenses of the Agent and the Attorney Costs incurred in connection
with any of the Loan Documents and the transactions contemplated thereby to the
extent invoiced.

 

(d) A certificate signed by a Responsible Officer of the Parent, dated as of the
Loan Availability Date, stating that:(A) the representations and warranties
contained in Article VIII are true and correct on and as of such date, (B) no
Default or Event of Default exists, and (C) there has occurred since March 30,
2003, no event or circumstance that has resulted or could reasonably be expected
to result in a Material Adverse Effect;

 

(e) The Agent and the Lenders shall have received such opinions of counsel for
the Borrower as the Agent or any Lender shall request, each such opinion to be
in a form, scope, and substance satisfactory to the Agent, the Lenders, and
their respective counsel;

 

(f) The Agent shall have received:

 

(i) acknowledgment copies of proper financing statements, duly filed on or
before the Loan Availability Date under the UCC of all jurisdictions that the
Agent may deem necessary or desirable in order to perfect the Agent’s Lien;

 

(ii) if required by Agent, the results of a recent lien search in each relevant
jurisdiction indicating that there are no Liens on the Collateral except for
Permitted Liens; provided, that, Agent may elect to have such search conducted
after the Closing Date; and

 

(iii) duly executed UCC-3 Termination Statements and such other instruments, in
form and substance satisfactory to the Agent, as shall be necessary to terminate
and satisfy all Liens on the Collateral except Permitted Liens.

 

(g) The Agent and the Lenders shall have examined the books of account and other
records and files of the Borrower and conducted a pre-closing audit which shall
include, without limitation, verification of Inventory, Accounts, and the
Borrowing Base.

 

(h) The Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent, of all insurance coverage and endorsements
in favor of the Agent as required by this Agreement;

 

(i) The Agent shall have received a good standing and tax good standing
certificate for the Borrower from the Secretary of State of Delaware, California
and Texas as of a

 

82



--------------------------------------------------------------------------------

recent date, together with a bring-down certificate by facsimile dated the Loan
Availability Date, if requested by the Agent;

 

(j) The Agent and the Borrower shall have agreed on the form of Borrowing Base
Certificate to be attached hereto as Exhibit A, and the Agent shall have
received a completed Borrowing Base Certificate, dated the Loan Availability
Date, calculating the Borrowing Base as of the last day of the immediately
preceding fiscal month of the Borrower;

 

(k) The Agent shall have received copies of the resolutions of the board of
directors of AMDISS authorizing the transactions contemplated hereby (and
ratifying all actions authorized by such resolutions taken by AMDISS prior to
the date of such resolutions), certified by the Secretary or an Assistant
Secretary of AMDISS;

 

(l) The Borrower shall have executed and delivered to the Agent a Blocked
Account Agreement;

 

(m) The Borrower shall have delivered to the Agent the completed Schedules to
this Agreement in form and substance reasonably satisfactory to the Agent; and

 

(n) All proceedings taken in connection with the execution of this Agreement,
all other Loan Documents and all documents and papers relating thereto shall be
reasonably satisfactory in form, scope, and substance to the Agent and the
Lenders.

 

The acceptance by the Borrower of any Loans made or Letters of Credit issued on
the date of the initial Borrowing hereunder or the date of the initial issuance
of any Letter of Credit hereunder shall be deemed to be a representation and
warranty made by the Borrower to the effect that all of the conditions precedent
to the making of such Loans or the issuance of such Letters of Credit have been
satisfied, with the same effect as delivery to the Agent and the Lenders of a
certificate signed by a Responsible Officer of the Borrower, dated such date, to
such effect.

 

10.3 Conditions Precedent to Each Loan. The obligation of the Lenders to make
each Loan, including the initial Revolving Loans, if any, on or after the Loan
Availability Date, and the obligation of the Agent to issue or cause to be
issued or to provide Credit Support for any Letter of Credit, shall be subject
to the further conditions precedent that on and as of the date of any such
extension of credit:

 

(a) The following statements shall be true, and the acceptance by the Borrower
of any extension of credit shall be deemed to be a statement to the effect set
forth in clauses (i), (ii) and (iii), with the same effect as the delivery to
the Agent and the Lenders of a certificate signed by a Responsible Officer,
dated the date of such extension of credit, stating that:

 

(i) The representations and warranties contained in this Agreement and the other
Loan Documents are correct in all material respects on and as of the date of
such extension of credit as though made on and as of such date, other than any
such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been

 

83



--------------------------------------------------------------------------------

notified by the Borrower that any representation or warranty is not correct and
the Majority Lenders have explicitly waived in writing compliance with such
representation or warranty;

 

(ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

 

(iii) Neither the Agent nor any Lender shall have received from the Borrower any
notice that any Collateral Document will no longer secure on a first priority
basis, subject only to Permitted Liens, future advances or future Loans to be
made or extended under this Agreement.

 

(b) The amount of the Borrowing Base shall be sufficient to make such Revolving
Loans or issue such Letters of Credit without exceeding the Availability,
provided, however, that the foregoing conditions precedent are not conditions to
each Lender participating in or reimbursing the Bank or the Agent for such
Lenders’ Pro Rata Share of any Non-Ratable Loan or Agent Advance made in
accordance with the provisions of in Sections 2.2(h), (i) and (j).

 

ARTICLE 11

DEFAULT; REMEDIES

 

11.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

 

(a) any failure by the Borrower to pay (i) when due, the principal of any of the
Obligations or (ii) within three days after the same becomes due whether upon
demand or otherwise, any interest or premium on any of the Obligations or any
fee or other amount owing hereunder;

 

(b) any representation or warranty made or deemed made by the Borrower in this
Agreement or by the Borrower or any of its Subsidiaries in any of the other Loan
Documents, any Financial Statement, or any certificate furnished by the Borrower
or any of its Subsidiaries at any time to the Agent or any Lender is incorrect
in any material respect as of the date on which made, deemed made, or furnished;

 

(c) (i) any default shall occur in the observance or performance of any of the
covenants and agreements contained in Sections 6.9, 9.2 (as to the Borrower),
9.3, 9.7, 9.8, 9.9 and 9.11 through 9.21; or (ii) any default shall occur in the
observance or performance of any of the covenants and agreements contained in
Sections 7.2 and 7.3 and such default shall continue unremedied for a period of
10 days after the earlier of (A) the date upon which a Responsible Officer knew
or reasonably should have known of such default or (B) the date upon which
written notice thereof is given to the Borrower by the Agent or any Lender; or
(iii) any default shall occur in the observance or performance of any of the
other covenants and agreements contained in this Agreement, any other Loan
Documents, or any other agreement entered into at any time to which the Borrower
or any Subsidiary and the Agent or any Lender are party (including in respect of
any Bank Product), and such default shall continue unremedied for a

 

84



--------------------------------------------------------------------------------

period of 30 days after the earlier of (A) the date upon which a Responsible
Officer knew or reasonably should have known of such default or (B) the date
upon which written notice thereof is given to the Borrower by the Agent or any
Lender), or if any such agreement or document shall terminate (other than in
accordance with its terms or the terms hereof or with the written consent of the
Agent and the Majority Lenders) or become void or unenforceable, without the
written consent of the Agent and the Majority Lenders;

 

(d) any default shall occur with respect to any Debt For Borrowed Money of the
Borrower or any of its Restricted Subsidiaries (other than the Obligations) in
an outstanding principal amount which exceeds $2,500,000, or under any agreement
or instrument under or pursuant to which any such Debt For Borrowed Money may
have been issued, created, assumed, or guaranteed by the Borrower or any of its
Restricted Subsidiaries, and such default shall continue for more than the
period of grace, if any, therein specified, if the effect thereof (with or
without the giving of notice or further lapse of time or both) is to accelerate,
or to permit the holders of any such Debt For Borrowed Money to accelerate, the
maturity of any such Debt For Borrowed Money; or any such Debt For Borrowed
Money shall be declared due and payable or be required to be prepaid (other than
by a regularly scheduled required prepayment) prior to the stated maturity
thereof; or there occurs under any Rate Protection Arrangement an Early
Termination Date (as defined in such Rate Protection Arrangement) resulting from
(1) any event of default under such Rate Protection Arrangement as to which the
Borrower or any Restricted Subsidiary is the Defaulting Party (as defined in
such Rate Protection Arrangement) or (2) any Termination Event (as so defined)
as to which the Borrower or any Restricted Subsidiary is an Affected Party (as
so defined), and, in either event, the Swap Termination Value owed by the
Borrower or such Restricted Subsidiary as a result thereof is greater than
$2,500,000.

 

(e) the Borrower or any of its Restricted Subsidiaries shall (i) file a
voluntary petition in bankruptcy or file a voluntary petition or an answer or
otherwise commence any action or proceeding seeking reorganization, arrangement
or readjustment of its debts or for any other relief under the federal
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency act or
law, state or federal, now or hereafter existing, or consent to, approve of, or
acquiesce in, any such petition, action or proceeding; (ii) apply for or
acquiesce in the appointment of a receiver, assignee, liquidator, sequestrator,
custodian, monitor, trustee or similar officer for it or for all or any part of
its property; (iii) make an assignment for the benefit of creditors; or (iv) be
unable generally to pay its debts as they become due;

 

(f) an involuntary petition or proposal shall be filed or an action or
proceeding otherwise commenced seeking reorganization, arrangement,
consolidation or readjustment of the debts of the Borrower or any of its
Restricted Subsidiaries or for any other relief under the federal Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency act or law, state
or federal, now or hereafter existing and either (i) such petition, proposal,
action or proceeding shall not have been dismissed within a period of sixty (60)
days after its commencement or (ii) an order for relief against the Borrower or
such Restricted Subsidiary shall have been entered in such proceeding;

 

(g) a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for the Borrower or any of its Restricted Subsidiaries or for
all or any part of its

 

85



--------------------------------------------------------------------------------

property shall be appointed or a warrant of attachment, execution or similar
process shall be issued against any part of the property of the Borrower or any
of its Restricted Subsidiaries;

 

(h) the Borrower or any of its Restricted Subsidiaries shall file a certificate
of dissolution under applicable state law or shall be liquidated, dissolved or
wound-up or shall commence or have commenced against it any action or proceeding
for dissolution, winding-up or liquidation, or shall take any corporate action
in furtherance thereof;

 

(i) all or any material part of the property of the Borrower or any of its
Restricted Subsidiaries shall be nationalized, expropriated or condemned, seized
or otherwise appropriated, or custody or control of such property or of the
Borrower or such Restricted Subsidiary shall be assumed by any Governmental
Authority or any court of competent jurisdiction at the instance of any
Governmental Authority, except where contested in good faith by proper
proceedings diligently pursued where a stay of enforcement is in effect;

 

(j) any guaranty of the Obligations shall be terminated, revoked or declared
void or invalid;

 

(k) one or more non-interlocutory judgments, non-interlocutory orders, decrees
or arbitration awards is entered against the Borrower or any Restricted
Subsidiary involving in the aggregate liability (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) as to any single or related or unrelated series of transactions,
incidents or conditions, of $2,500,000 or more, and the same shall remain
unsatisfied or unvacated and unstayed pending appeal for a period of 30 days
after the entry thereof;

 

(l) any loss, theft, damage or destruction of any item or items of (i)
Collateral or (ii) other property of the Borrower or any Restricted Subsidiary
occurs which materially and adversely affects the property, business, operation
or condition of the Borrower and its Restricted Subsidiaries taken as a whole
and is not adequately covered by insurance;

 

(m) there occurs a Material Adverse Effect;

 

(n) for any reason other than the failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens, pursuant to the
Loan Documents, any Loan Document ceases to be in full force and effect or any
Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected and prior to all other
Liens (other than Permitted Liens) or is terminated, revoked or declared void;

 

(o) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC in an aggregate amount in excess of 5% of
Adjusted Tangible Net Worth; (ii) the aggregate amount of Unfunded Pension
Liability among all Pension Plans at any time exceeds 5% of Adjusted Tangible
Net Worth; or (iii) the Borrower or any ERISA Affiliate shall fail to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multi-employer Plan in an aggregate amount in excess of 5% of Adjusted
Tangible Net Worth; or

 

86



--------------------------------------------------------------------------------

(p) there occurs a Change of Control.

 

11.2 Remedies. (a) If an Event of Default exists, the Agent may, in its
discretion, and shall, at the direction of the Majority Lenders, do one or more
of the following at any time or times and in any order, without notice to or
demand on the Borrower: (i) reduce the Maximum Revolver Amount, or the advance
rates against Eligible Accounts used in computing the Borrowing Base, or reduce
one or more of the other elements used in computing the Borrowing Base; and (ii)
restrict the amount of or refuse to make Revolving Loans; and (iii) restrict or
refuse to provide the Letters of Credit or Credit Support. If an Event of
Default exists, the Agent shall, at the direction of the Majority Lenders, do
one or more of the following, in addition to the actions described in the
preceding sentence, at any time or times and in any order, without notice to or
demand on the Borrower: (A) terminate the Commitments and this Agreement; (B)
declare any or all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of any Event of Default described in Sections
11.1(e), 11.1(f), 11.1(g), or 11.1(h), the Commitments shall automatically and
immediately expire and all Obligations shall automatically become immediately
due and payable without notice or demand of any kind; and (C) pursue its other
rights and remedies under the Loan Documents and applicable law.

 

(b) If an Event of Default has occurred and is continuing: (i) the Agent shall
have for the benefit of the Lenders, in addition to all other rights of the
Agent and the Lenders, the rights and remedies of a secured party under the UCC;
(ii) the Agent may, at any time, take possession of the Collateral and keep it
on the Borrower’s premises, at no cost to the Agent or any Lender, or remove any
part of it to such other place or places as the Agent may desire, or the
Borrower shall, upon the Agent’s demand, at the Borrower’s cost, assemble the
Collateral and make it available to the Agent at a place reasonably convenient
to the Agent; and (iii) the Agent may sell and deliver any Collateral at public
or private sales, for cash, upon credit or otherwise, at such prices and upon
such terms as the Agent deems advisable, in its sole discretion, and may, if the
Agent deems it reasonable, postpone or adjourn any sale of the Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale without giving a new notice of sale. Without in any way requiring notice to
be given in the following manner, the Borrower agrees that any notice by the
Agent of sale, disposition or other intended action hereunder or in connection
herewith, whether required by the UCC or otherwise, shall constitute reasonable
notice to the Borrower if such notice is mailed by registered or certified mail,
return receipt requested, postage prepaid, or is delivered personally against
receipt, at least five (5) Business Days prior to such action to the Borrower’s
address specified in or pursuant to Section 15.8. If any Collateral is sold on
terms other than payment in full at the time of sale, no credit shall be given
against the Obligations until the Agent or the Lenders receive payment, and if
the buyer defaults in payment, the Agent may resell the Collateral without
further notice to the Borrower. In the event the Agent seeks to take possession
of all or any portion of the Collateral by judicial process, the Borrower
irrevocably waives: (A) the posting of any bond, surety or security with respect
thereto which might otherwise be required; (B) any demand for possession prior
to the commencement of any suit or action to recover the Collateral; and (C) any
requirement that the Agent retain possession and not dispose of any Collateral
until after trial or final judgment. The Borrower agrees that the Agent has no
obligation to preserve rights to the Collateral or marshal any Collateral for
the benefit of any Person. To the maximum extent permitted by applicable law and
by any applicable contract governing the usage thereof, the Agent is hereby
granted a license or other right to use, without charge, the Borrower’s labels,

 

87



--------------------------------------------------------------------------------

patents, copyrights, name, trade secrets, trade names, trademarks (subject to
the Borrower’s right to police the proper usage of trademarks and the
maintenance of product quality associated therewith), and advertising matter, or
any similar property, in completing production of any Collateral that is
work-in-process, advertising or selling any Collateral, and the Borrower’s
rights under all licenses and all franchise agreements shall inure to the
Agent’s benefit for such purpose. The proceeds of sale shall be applied first to
all expenses of sale, including attorneys’ fees, and then to the Obligations.
The Agent will return any excess to the Borrower and the Borrower shall remain
liable for any deficiency.

 

(c) If an Event of Default occurs, the Borrower hereby waives all rights to
notice and hearing prior to the exercise by the Agent of the Agent’s rights to
repossess the Collateral without judicial process or to reply, attach or levy
upon the Collateral without notice or hearing.

 

ARTICLE 12

TERM AND TERMINATION

 

12.1 Term and Termination. The term of this Agreement shall end on the Stated
Termination Date, or on such earlier date as provided in this Section 12.1. This
Agreement shall automatically terminate without any further action of the
parties if the Loan Availability Date shall not have occurred on or prior to
July 7, 2003. The Agent upon direction from the Majority Lenders may terminate
this Agreement at any time after the Loan Availability Date without notice upon
the occurrence of an Event of Default. Subject to Section 4.2, Borrower may
terminate this Agreement at any time after the Loan Availability Date, subject
to payment and satisfaction of all Obligations (including all unpaid principal,
accrued interest and any early termination or prepayment fees or penalties).
Upon the effective date of termination of this Agreement for any reason
whatsoever, all Obligations (including all unpaid principal, accrued interest
and any early termination or prepayment fees or penalties) shall become
immediately due and payable and the Borrower shall immediately arrange for the
cancellation and return of Letters of Credit then outstanding. Notwithstanding
the termination of this Agreement, until all Obligations are indefeasibly paid
and performed in full in cash, the Borrower shall remain bound by the terms of
this Agreement and shall not be relieved of any of its Obligations hereunder,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent’s Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

 

ARTICLE 13

AMENDMENTS; WAIVER; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

13.1 No Waivers; Cumulative Remedies. No failure by the Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among the
Borrower and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Borrower of any provision of
this Agreement. The Agent’s and each

 

88



--------------------------------------------------------------------------------

Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

 

13.2 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Majority Lenders (or by the Agent at the written
request of the Majority Lenders) and the Borrower and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders and the Borrower
and acknowledged by the Agent, do any of the following:

 

(a) increase or extend the Commitment of any Lender;

 

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

 

(c) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

 

(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

 

(e) increase any of the percentages set forth in the definition of the Borrowing
Base;

 

(f) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders;

 

(g) release Collateral other than as permitted by Section 14.11;

 

(h) change the definitions of “Majority Lenders” or “Required Lenders”; or

 

(i) increase the Maximum Revolver Amount or the Unused Letter of Credit
Subfacility.

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent, affect the rights or duties of the Agent under
this Agreement or any other Loan Document, (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed by the parties
thereto, and (iii) the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (e) and (i) above and any other terms of this
Agreement, make Revolving Loans (including Agent Advances) in an amount not to
exceed 5% of the Borrowing Base.

 

89



--------------------------------------------------------------------------------

13.3 Assignments; Participations.

 

(a) Any Lender may, with the written consent of the Agent (which consent shall
not be unreasonably withheld), after consultation with the Borrower, assign and
delegate to one or more Eligible Assignees (provided that no written consent of
the Agent shall be required in connection with any assignment and delegation by
a Lender to an Affiliate of such Lender) (each an “Assignee”) all, or any
ratable part of all, of the Loans, the Commitments and the other rights and
obligations of such Lender hereunder, in a minimum amount of $5,000,000
(provided that, unless an assignor Lender has assigned and delegated all of its
Loans and Commitments, no such assignment and/or delegation shall be permitted
unless, after giving effect thereto, such assignor Lender retains a Commitment
in a minimum amount of $5,000,000); provided, however, that the Borrower and the
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Borrower
and the Agent by such Lender and the Assignee; (ii) such Lender and its Assignee
shall have delivered to the Borrower and the Agent an Assignment and Acceptance
in the form of Exhibit D (“Assignment and Acceptance”) and (iii) the assignor
Lender or Assignee has paid to the Agent a processing fee in the amount of
$4,000.

 

(b) From and after the date that the Agent notifies the assignor Lender that it
has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by the Borrower to
the Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall

 

90



--------------------------------------------------------------------------------

deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d) Immediately upon each Assignee’s making its processing fee payment under the
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

 

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of the Borrower (a “Participant”)
participating interests in any Loans, the Commitment of that Lender and the
other interests of that Lender (the “originating Lender”) hereunder and under
the other Loan Documents; provided, however, that (i) the originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Borrower and the Agent shall continue to deal solely and directly with
the originating Lender in connection with the originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent and subject to
the same limitation as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement.

 

(f) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

 

ARTICLE 14

THE AGENT

 

14.1 Appointment and Authorization. Each Lender hereby designates and appoints
Bank as its Agent under this Agreement and the other Loan Documents and each
Lender hereby irrevocably authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document,

 

91



--------------------------------------------------------------------------------

together with such powers as are reasonably incidental thereto. The Agent agrees
to act as such on the express conditions contained in this Article 14. The
provisions of this Article 14 are solely for the benefit of the Agent and the
Lenders and the Borrower shall have no rights as a third party beneficiary of
any of the provisions contained herein. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Agent shall not have any duties or responsibilities, except those expressly
set forth herein, nor shall the Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Except as expressly
otherwise provided in this Agreement, the Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Agent is expressly entitled to take or assert under this Agreement and the other
Loan Documents, including (a) the determination of the applicability of
ineligibility criteria with respect to the calculation of the Borrowing Base,
(b) the making of Agent Advances pursuant to Section 2.2(i), and (c) the
exercise of remedies pursuant to Section 11.2, and any action so taken or not
taken shall be deemed consented to by the Lenders.

 

14.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

14.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own bad faith, gross negligence or willful
misconduct), or (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by the Borrower or any
Subsidiary or Affiliate of the Borrower, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
of the Borrower’s Subsidiaries or Affiliates.

 

14.4 Reliance by Agent. (a) The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation

 

92



--------------------------------------------------------------------------------

believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Agent. The Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Majority Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Majority Lenders (or all Lenders if so required by
Section 13.2) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

(b) For purposes of determining compliance with the conditions specified in
Section 10.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the Agent to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender.

 

14.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Majority Lenders in
accordance with Section 11; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

14.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Agent hereinafter taken, including any review of the affairs of the Borrower and
its Affiliates, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to the Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower. Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning

 

93



--------------------------------------------------------------------------------

the business, prospects, operations, property, financial and other condition or
creditworthiness of the Borrower which may come into the possession of any of
the Agent-Related Persons.

 

14.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), pro rata, from and against
any and all Indemnified Liabilities as such term is defined in Section 15.11;
provided, however, that no Lender shall be liable for the payment to the
Agent-Related Persons of any portion of such Indemnified Liabilities resulting
solely from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender shall reimburse the Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Agent.

 

14.8 Agent in Individual Capacity. The Bank and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, the Bank or its Affiliates may receive information
regarding the Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrower or such
Subsidiary) and acknowledge that the Agent shall be under no obligation to
provide such information to them. With respect to its Loans, the Bank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent, and the terms “Lender” and
“Lenders” include the Bank in its individual capacity.

 

14.9 Successor Agent. The Agent may resign as Agent upon 30 days’ notice to the
Lenders and the Borrower, such resignation to be effective upon the acceptance
of a successor agent to its appointment as Agent. In the event the Bank sells
all of its Commitment and Revolving Loans as part of a sale, transfer or other
disposition by the Bank of substantially all of its loan portfolio, the Bank
shall resign as Agent and such purchaser or transferee shall become the
successor Agent hereunder. If the Agent resigns under this Agreement, subject to
the proviso in the preceding sentence, the Majority Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be reasonably satisfactory to the Borrower. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Lenders and the Borrower, a successor agent
from among the Lenders, which successor agent shall be reasonably satisfactory
to the Borrower. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the

 

94



--------------------------------------------------------------------------------

provisions of this Section 14 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

 

14.10 Withholding Tax. (a) If any Lender is a “foreign corporation, partnership
or trust” within the meaning of the Code and such Lender claims exemption from,
or a reduction of, U.S. withholding tax under Sections 1441 or 1442 of the Code,
such Lender agrees with and in favor of the Agent, to deliver to the Agent:

 

(i) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed IRS Forms W-8BEN and W8ECI
before the payment of any interest in the first calendar year and before the
payment of any interest in each third succeeding calendar year during which
interest may be paid under this Agreement;

 

(ii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before the payment of any interest is due in
the first taxable year of such Lender and in each succeeding taxable year of
such Lender during which interest may be paid under this Agreement, and IRS Form
W-9; and

 

(iii) such other form or forms as may be required under the Code or other laws
of the United States as a condition to exemption from, or reduction of, United
States withholding tax.

 

Such Lender agrees to promptly notify the Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

(b) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form FW-8BEN and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Borrower to such Lender, such Lender agrees to notify the
Agent of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Borrower to such Lender. To the extent of such percentage
amount, the Agent will treat such Lender’s IRS Form W-8BEN as no longer valid.

 

(c) If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8ECI with the Agent sells, assigns, grants a participation in,
or otherwise transfers all or part of the Obligations of the Borrower to such
Lender, such Lender agrees to undertake sole responsibility for complying with
the withholding tax requirements imposed by Sections 1441 and 1442 of the Code.

 

(d) If any Lender is entitled to a reduction in the applicable withholding tax,
the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to the Agent, then the

 

95



--------------------------------------------------------------------------------

Agent may withhold from any interest payment to such Lender not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.

 

(e) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify the Agent of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including penalties and interest,
and including any taxes imposed by any jurisdiction on the amounts payable to
the Agent under this Section, together with all costs and expenses (including
Attorney Costs). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of the
Agent.

 

14.11 Collateral Matters.

 

(a) The Lenders hereby irrevocably authorize the Agent, at its option and in its
sole discretion, to release any Agent’s Lien upon any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Loans and reimbursement obligations in respect of Letters of Credit and
Credit Support, and the termination of all outstanding Letters of Credit
(whether or not any of such obligations are due) and all other Obligations; (ii)
constituting property being sold or disposed of if the Borrower certifies to the
Agent that the sale or disposition is made in compliance with Section 9.9 (and
the Agent may rely conclusively on any such certificate, without further
inquiry); (iii) constituting property in which the Borrower owned no interest at
the time the Lien was granted or at any time thereafter; or (iv) constituting
property leased to the Borrower under a lease which has expired or been
terminated in a transaction permitted under this Agreement. Except as provided
above, the Agent will not release any of the Agent’s Liens without the prior
written authorization of the Lenders; provided that the Agent may, in its
discretion, release the Agent’s Liens on Collateral valued in the aggregate not
in excess of $10,000,000 during any one year period without the prior written
authorization of the Lenders. Upon request by the Agent or the Borrower at any
time, the Lenders will confirm in writing the Agent’s authority to release any
Agent’s Liens upon particular types or items of Collateral pursuant to this
Section 14.11.

 

(b) Upon receipt by the Agent of any authorization required pursuant to Section
14.11(a) from the Lenders of the Agent’s authority to release any Agent’s Liens
upon particular types or items of Collateral, and upon at least five (5)
Business Days’ prior written request by the Borrower, the Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Agent’s Liens upon such Collateral;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Borrower
in respect of) all interests retained by the Borrower, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

 

96



--------------------------------------------------------------------------------

(c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Borrower or is cared for,
protected or insured or has been encumbered, or that the Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing.

 

14.12 Restrictions on Actions by Lenders; Sharing of Payments. (a) Each of the
Lenders agrees that it shall not, without the express consent of all Lenders,
and that it shall, to the extent it is lawfully entitled to do so, upon the
request of all Lenders, set off against the Obligations, any amounts owing by
such Lender to the Borrower or any accounts of the Borrower now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by the Agent, take or cause to be
taken any action to enforce its rights under this Agreement or against the
Borrower, including the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of the Borrower to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

 

14.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

 

97



--------------------------------------------------------------------------------

14.14 Payments by Agent to Lenders. All payments to be made by the Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds to each Lender pursuant to wire transfer instructions delivered
in writing to the Agent on or prior to the Closing Date (or if such Lender is an
Assignee, on the applicable Assignment and Acceptance), or pursuant to such
other wire transfer instructions as each party may designate for itself by
written notice to the Agent. Concurrently with each such payment, the Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium or interest on the Revolving Loans or otherwise.

 

14.15 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into this Agreement and the other Loan
Documents relating to the Collateral, for the ratable benefit of the Agent and
the Lenders. Each Lender agrees that any action taken by the Agent, Majority
Lenders or Required Lenders, as applicable, in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral, and the
exercise by the Agent, the Majority Lenders, or the Required Lenders, as
applicable, of their respective powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders.

 

14.16 Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

 

(a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by the Agent;

 

(b) expressly agrees and acknowledges that neither the Bank nor the Agent (i)
makes any representation or warranty as to the accuracy of any Report, or (ii)
shall be liable for any information contained in any Report;

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or other party performing any audit or
examination will inspect only specific information regarding the Borrower and
will rely significantly upon the Borrower’s books and records, as well as on
representations of the Borrower’s personnel;

 

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrower; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by

 

98



--------------------------------------------------------------------------------

the Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

14.17 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

 

ARTICLE 15

MISCELLANEOUS

 

15.1 Cumulative Remedies; No Prior Recourse to Collateral. The enumeration
herein of the Agent’s and each Lender’s rights and remedies is not intended to
be exclusive, and such rights and remedies are in addition to and not by way of
limitation of any other rights or remedies that the Agent and the Lenders may
have under the UCC or other applicable law. The Agent and the Lenders shall have
the right, in their sole discretion, to determine which rights and remedies are
to be exercised and in which order. The exercise of one right or remedy shall
not preclude the exercise of any others, all of which shall be cumulative. The
Agent and the Lenders may, without limitation, proceed directly against the
Borrower to collect the Obligations without any prior recourse to the
Collateral. No failure to exercise and no delay in exercising, on the part of
the Agent or any Lender, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

15.2 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

15.3 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 

(a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO
THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH RESPECT TO
ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW
RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF CALIFORNIA; PROVIDED
THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE
UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE

 

99



--------------------------------------------------------------------------------

AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.
NOTWITHSTANDING THE FOREGOING: (1) THE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 15.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS. NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE LEGAL PROCESS BY
ANY OTHER MANNER PERMITTED BY LAW.

 

15.4 WAIVER OF JURY TRIAL. THE BORROWER, THE LENDERS AND THE AGENT EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE BORROWER, THE LENDERS AND THE
AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

15.5 Survival of Representations and Warranties. All of the Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

 

100



--------------------------------------------------------------------------------

15.6 Other Security and Guaranties. The Agent, may, without notice or demand and
without affecting the Borrower’s obligations hereunder, from time to time: (a)
take from any Person and hold collateral (other than the Collateral) for the
payment of all or any part of the Obligations and exchange, enforce or release
such collateral or any part thereof; and (b) accept and hold any endorsement or
guaranty of payment of all or any part of the Obligations and release or
substitute any such endorser or guarantor, or any Person who has given any Lien
in any other collateral as security for the payment of all or any part of the
Obligations, or any other Person in any way obligated to pay all or any part of
the Obligations.

 

15.7 Fees and Expenses. The Borrower agrees to pay to the Agent, for its
benefit, on demand, all costs and expenses that Agent pays or incurs in
connection with the negotiation, preparation, syndication, consummation,
administration, enforcement, and termination of this Agreement or any of the
other Loan Documents, including: (a) reasonable Attorney Costs; (b) costs and
reasonable expenses (including attorneys’ and paralegals’ fees and
disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with the Loan Documents and the transactions contemplated
thereby; (c) costs and reasonable expenses of lien and title searches and title
insurance; (d) taxes, fees and other charges for filing financing statements and
continuations, and other actions to perfect, protect, and continue the Agent’s
Liens (including costs and reasonable expenses paid or incurred by the Agent in
connection with the consummation of Agreement); (e) sums paid or incurred to pay
any amount or take any action required of the Borrower under the Loan Documents
that the Borrower fails to pay or take; (f) costs of appraisals, inspections,
and verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and the Borrower’s operations by the Agent plus
the Agent’s then customary charge for field examinations and audits and the
preparation of reports thereof (such charge is currently $825 per day (or
portion thereof) for each agent or employee of the Agent with respect to each
field examination or audit); (g) costs and reasonable expenses of forwarding
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining Payment Accounts and lock boxes; (h) costs and reasonable
expenses of preserving and protecting the Collateral; and (i) costs and
reasonable expenses (including attorneys’ and paralegals’ fees and disbursements
which shall include the allocated cost of Agent’s in-house counsel fees and
disbursements) paid or incurred to obtain payment of the Obligations, enforce
the Agent’s Liens, sell or otherwise realize upon the Collateral, and otherwise
enforce the provisions of the Loan Documents, or to defend any claims made or
threatened against the Agent arising out of the transactions contemplated hereby
(including preparations for and consultations concerning any such matters). The
foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Borrower. All of the
foregoing costs and expenses shall be charged to the Borrower’s Loan Account as
Revolving Loans as described in Section 4.7.

 

15.8 Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

 

101



--------------------------------------------------------------------------------

If to the Agent or to the Bank:

 

Bank of America, N.A.

55 South Lake Avenue

Suite 900

Pasadena, CA 91101

Attention: Business Credit—Account Executive—AMD

Telecopy No. (626) 397-1273

 

If to the Borrower:

 

Advanced Micro Devices, Inc.

AMD International Sales & Service, Ltd.

One AMD Place

Mailstop 89

Sunnyvale, CA 94088

Attention: Treasurer

Telecopy No.: (408) 774-7010

 

with copies to:

 

Advanced Micro Devices, Inc.

One AMD Place

Mailstop 150

Sunnyvale, CA 94088

Attention: General Counsel

 

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

 

15.9 Waiver of Notices. Unless otherwise expressly provided herein, the Borrower
waives presentment, protest and notice of demand or dishonor and protest as to
any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on the Borrower which the
Agent or any Lender may elect to give shall entitle the Borrower to any or
further notice or demand in the same, similar or other circumstances.

 

15.10 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the respective representatives, successors, and assigns
of the parties hereto; provided, however, that no interest herein may be
assigned by the Borrower without prior written consent of the Agent and each
Lender. The rights and benefits of the Agent and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

 

102



--------------------------------------------------------------------------------

15.11 Indemnity of the Agent and the Lenders by the Borrower. The Borrower
agrees to defend, indemnify and hold the Agent-Related Persons, and each Lender
and each of its respective officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable Attorney Costs of counsel mutually acceptable to the Borrower and the
applicable Indemnified Person) of any kind or nature whatsoever which may at any
time (including at any time following repayment of the Loans and the
termination, resignation or replacement of the Agent or replacement of any
Lender) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein, or the transactions contemplated hereby, or any action
taken or omitted by any such Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to or
arising out of this Agreement, any other Loan Document, or the Loans or the use
of the proceeds thereof, whether or not any Indemnified Person is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided, that the Borrower shall have no obligation hereunder to any
Indemnified Person with respect to Indemnified Liabilities resulting solely from
the bad faith, gross negligence or willful misconduct of such Indemnified
Person. The agreements in this Section shall survive payment of all other
Obligations.

 

15.12 Limitation of Liability. No claim may be made by the Borrower, any Lender
or other Person against the Agent, any Lender, or the affiliates, directors,
officers, officers, employees, or agents of any of them for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any other Loan Document, or any
act, omission or event occurring in connection therewith, and the Borrower and
each Lender hereby waive, release and agree not to sue upon any claim for such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

15.13 Final Agreement. This Agreement and the other Loan Documents are intended
by the Borrower, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement between them. This Agreement supersedes
any and all prior oral or written agreements relating to the subject matter
hereof. No modification, rescission, waiver, release, or amendment of any
provision of this Agreement or any other Loan Document shall be made, except by
a written agreement signed by the Borrower and a duly authorized officer of each
of the Agent and the requisite Lenders.

 

15.14 Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and the Borrower in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document.

 

15.15 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

 

103



--------------------------------------------------------------------------------

15.16 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender, now or hereafter existing, irrespective of whether or not the
Agent or such Lender shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured. Each
Lender agrees promptly to notify the Borrower and the Agent after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT
OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY
OF THE BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN
UNANIMOUS CONSENT OF THE LENDERS; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE BANK MAY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, WITHOUT THE CONSENT OF THE AGENT OR ANY OTHER
LENDER, EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, LIEN OR THE LIKE AGAINST
ANY CASH COLLATERAL OR CASH EQUIVALENTS OF THE BORROWER HELD OR MAINTAINED BY
THE BANK, AND SUBJECT TO A LIEN IN FAVOR OF THE BANK PERMITTED UNDER CLAUSE (L)
OF THE DEFINITION OF “PERMITTED LIENS,” FOR APPLICATION AGAINST ANY AND ALL
OBLIGATIONS OF THE PARENT AND ITS SUBSIDIARIES IN RESPECT OF BANK PRODUCTS,
LETTERS OF CREDIT AND OTHER FINANCIAL ACCOMMODATIONS PROVIDED FROM TIME TO TIME
BY THE BANK.

 

15.17 Joint and Several Liability.

 

(a) The Borrower shall be liable for all amounts due to the Agent and/or any
Lender under this Agreement, regardless of which Borrower actually receives
Loans or other extensions of credit hereunder or the amount of such Loans
received or the manner in which the Agent and/or such Lender accounts for such
Loans or other extensions of credit on its books and records. The Borrower’s
Obligations with respect to Loans made to it, and the Borrower’s Obligations
arising as a result of the joint and several liability of the Borrower
hereunder, with respect to Loans made to the other Borrower hereunder, shall be
separate and distinct obligations, but all such Obligations shall be primary
obligations of the Borrower.

 

(b) The Borrower’s Obligations arising as a result of the joint and several
liability of the Borrower hereunder with respect to Loans or other extensions of
credit made to the other Borrower hereunder shall, to the fullest extent
permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance or subordination of the Obligations of the other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of the other Borrower, (ii) the absence of any attempt to
collect the Obligations from the other Borrower, any other guarantor, or any
other security therefor, or the absence of any other action to enforce the same,
(iii) the waiver, consent, extension, forbearance or granting of any indulgence
by the Agent and/or any Lender with respect to any provision of any instrument

 

104



--------------------------------------------------------------------------------

evidencing the Obligations of the other Borrower, or any part thereof, or any
other agreement now or hereafter executed by the other Borrower and delivered to
the Agent and/or any Lender, (iv) the failure by the Agent and/or any Lender to
take any steps to perfect and maintain its security interest in, or to preserve
its rights to, any security or collateral for the Obligations of the other
Borrower, (v) the Agent’s and/or any Lender’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, (vi) any borrowing or grant of a security interest by
the other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code, (vii) the disallowance of all or any portion of the Agent’s and/or any
Lender’s claim(s) for the repayment of the Obligations of the other Borrower
under Section 502 of the Bankruptcy Code, or (viii) any other circumstances
which might constitute a legal or equitable discharge or defense of a guarantor
or of the other Borrower. With respect to the Borrower’s Obligations arising as
a result of the joint and several liability of the Borrower hereunder with
respect to Loans or other extensions of credit made to either of the other
Borrower hereunder, the Borrower waives, until the Obligations shall have been
paid in full and the Loan Agreement shall have been terminated, any right to
enforce any right of subrogation or any remedy which the Agent and/or any Lender
now has or may hereafter have against the Borrower, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Agent and/or
any Lender to secure payment of the Obligations or any other liability of the
Borrower to the Agent and/or any Lender.

 

Upon any Event of Default, the Agent may proceed directly and at once, without
notice, against the Borrower to collect and recover the full amount, or any
portion of the Obligations, without first proceeding against the other Borrower
or any other Person, or against any security or collateral for the Obligations.
The Borrower consents and agrees that the Agent shall be under no obligation to
marshal any assets in favor of the Borrower or against or in payment of any or
all of the Obligations.

 

15.18 Contribution and Indemnification among the Borrowers. Each Borrower is
obligated to repay the Obligations as joint and several obligors under this
Agreement. To the extent that any Borrower shall, under this Agreement as a
joint and several obligor, repay any of the Obligations constituting Loans made
to another Borrower hereunder or other Obligations incurred directly and
primarily by any other Borrower (an “Accommodation Payment”), then the Borrower
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Borrowers in an
amount, for each of such other Borrowers, equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Borrower’s
“Allocable Amount” (as defined below) and the denominator of which is the sum of
the Allocable Amounts of all of the Borrowers. As of any date of determination,
the “Allocable Amount” of each Borrower shall be equal to the maximum amount of
liability for Accommodation Payments which could be asserted against such
Borrower hereunder without (a) rendering such Borrower “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (ii) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (iii) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA. All
rights and claims of contribution,

 

105



--------------------------------------------------------------------------------

indemnification and reimbursement under this section shall be subordinate in
right of payment to the prior payment in full of the Obligations. The provisions
of this section shall, to the extent expressly inconsistent with any provision
in any Loan Document, supersede such inconsistent provision.

 

15.19 Agency of the Parent for each other Borrower. AMDISS hereby irrevocably
appoints the Parent as its agent for all purposes relevant to this Agreement and
each of the other Loan Documents, including the giving and receipt of notices
and execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto. Any acknowledgement, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by both of the Borrowers or each acting singly,
shall be valid and effective if given or taken only by the Parent, whether or
not AMDISS joins therein.

 

15.20 No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under the Original Agreement or discharge or
release the obligations or the liens or priority of any mortgage, pledge,
security agreement or any other security therefor. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Original Agreement or instruments securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments
executed concurrently herewith. Nothing expressed or implied in this Agreement
shall be construed as a release or other discharge of Borrower or any guarantor
from any of its obligations or liabilities under the Original Agreement or any
of the security agreements, pledge agreements, mortgages, guaranties or other
loan documents executed in connection therewith. Borrower hereby (i) confirms
and agrees that each Loan Document to which it is a party is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the Closing Date all references in any such
Loan Document to “the Loan Agreement”, “thereto”, “thereof”, “thereunder” or
words of like import referring to the Original Agreement shall mean the Original
Agreement as amended and restated by this Agreement; and (ii) confirms and
agrees that to the extent that any such Loan Document purports to assign or
pledge to the Agent, for the benefit of the Lenders, or to grant to the Agent,
for the benefit of the Lenders a security interest in or lien on, any collateral
as security for the Obligations of Borrower from time to time existing in
respect of the Original Agreement, such pledge, assignment or grant of the
security interest or lien is hereby ratified and confirmed in all respects.

 

[Signature pages follow.]

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

“BORROWER”

ADVANCED MICRO DEVICES, INC.

By

 

/S/    JOHN PATTERSON

--------------------------------------------------------------------------------

Name:

 

John Patterson

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

AMD INTERNATIONAL SALES & SERVICE, LTD.

By

 

/S/    JOHN PATTERSON

--------------------------------------------------------------------------------

Name:

 

John Patterson

--------------------------------------------------------------------------------

Title:

 

Treasurer

--------------------------------------------------------------------------------

“AGENT”

BANK OF AMERICA, N.A., as the Agent

By

 

/S/    JOHN MCNAMARA

--------------------------------------------------------------------------------

Name:

 

John McNamara

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

“LENDERS”

 

Commitment: $200,000,000

Pro Rata Share: 100%

 

BANK OF AMERICA, N.A., as a Lender

 

By

 

/S/    JOHN MCNAMARA

--------------------------------------------------------------------------------

Name:

 

John McNamara

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

 

S- 1